Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 1 of 126 PageID #: 3181



                           IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF TEXAS - SHERMAN DIVISION
    JOHN S. VANDERBOL III, AND        Lead Case No.: 4:19-cv-119-SDJ-KPJ
    ERICA QUINN
                                                     (Consolidated 4:19-CV-120)
                   Plaintiffs,
    vs.


    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY, STATE FARM JURY TRIAL DEMANDED.
    FIRE AND CASUALTY COMPANY, ET
    AL.
                   Defendants



                           PLAINTIFFS 3rd AMENDED COMPLAINT

          Now here conies, Plaintiffs Quinn and Vanderbol, acting Pro Se, and does file their

  Plaintiffs 3rd Amended Complaint. Despite this Honorable Court s granting of Defendants’

  Motion to Stay Discovery in this matter, and despite the Defendants’ previous egregious attempts

  to suppress, and obscure evidence which shows the Defendants’ continuing pattern of frauds, and

  bad faith practices, Plaintiffs have discovered sufficient evidence of such activities to bring the

  following claims. Filed jointly with this Third Amended Complaint, is the Plaintiffs’ Brief in
  Support of Plaintiffs’ Third Amended Complaint. Plaintiffs show this Honorable Court;


                                     I. INTRODUCTION.

     The Plaintiffs allege to be victims of the Defendants’ highly complex fraud schemes,

     racketeering activities, conducted through Defendants’ RICO violating enterprises, which

     Defendants have established, operated, conducted, as well as participated within said enterprises

     since at least January 1st, 2012, and in a continuing pattern of behaviors and activities

     fraudulently induced, and then intentionally defrauded Plaintiffs through the Defendants’ various

     and jointly connect enterprises, managed and established by the Defendants and Defendants’

     enterprises, which conducted and participated, with the intent to defraud the Plaintiffs in order

     to illegally obtain monies and property, through the Defendants’ enterprises complex schemes,

     frauds, and racketeering activities.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 1 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 2 of 126 PageID #: 3182




     Plaintiffs allege to be defrauded by the Defendants who operate an extremely complex and

     unlawful enterprise conglomerate. The interstate commerce affecting conglomerate consists of

     jointly participating RICO violating subsidiary enterprises, which directly and indirectly
     engaged, conducted, established, and jointly operated RICO violating enterprises, including

     jointly participating association in fact enterprises, which conducted racketeering activities

      designed to deceive, confuse, and defraud the Plaintiffs, in order to illegally obtain monies and

     properties from the Plaintiffs.



     The sole purpose of the Defendants RICO violating enterprises acts were to defraud the

     Plaintiffs by misrepresentation of material facts, and to deceive, confuse, and mislead the

     Plaintiffs in order for the Defendants to illegally obtain monies and property from the Plaintiffs
     through the Defendants’ patterns of racketeering activities.



     Plaintiffs’ cause of action rises due to the Defendants’ enterprises managed and established by

     the Defendants and the Defendants’ enterprises with the intent to defraud the Plaintiffs in order

     to illegally obtain monies and property through the enterprises’ schemes, acts of fraud and acts

     of criminal behavior, and comiected patterns of racketeering behaviors defrauding the Plaintiffs,

     and the continuing frauds and criminalities of the Defendants’ jointly connected enterprises,

     which injured and damaged the Plaintiffs’ property and businesses through the Defendants’

     frauds, criminalities, patterns of racketeering activities, and purposeful acts of negligence. The

     Defendants defrauded the Plaintiffs using fraudulent marketing practices and gross frauds,

     fraudulent sales activities, and post-sale frauds, including fraudulent and criminal business

     practices used by the Defendants’ complicated conglomerate racketeering enterprise operating

     model. The Defendants’ sales frauds schemes included bait and switch frauds’ where the

     Defendants failed to deliver products sold to the Plaintiffs by the Defendants’ previous jointly
     operating RICO violating enterprises. Plaintiffs’ cause of action also includes the Defendants’

      ‘post-sale’ fraudulent, negligent and criminal racketeering enterprises’ activities which included

     multiple criminal acts of extortion, robbery, coercion, intimidation, and frauds conducted by the

     Defendants jointly participating RICO violating conglomerate enterprises to conceal the

     Defendants’ jointly operating racketeering enterprise model’s earlier patterns of racketeering

     activity, sales and marketing frauds.


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 2 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 3 of 126 PageID #: 3183




     The Plaintiffs became aware of the Defendants RICO violating enterprises only after the

     Plaintiffs suffered a catastrophic loss due to a residential fire event which occurred on February

      17th, 2017, and the due to the expanding frauds and criminalities of the Defendants in their efforts

     to conceal the earlier frauds and patterns of racketeering activity. Plaintiffs became aware of the

     interstate commerce affecting, interstate RICO violating conglomerate enterprises on or about

     August 18th, 2017.



     The majority of the Plaintiffs monetary injuries and damages are resultant from Plaintiffs’

     reliance on the Defendants to meet the obligations made to the Plaintiffs by the employees of the
     Defendants’ multiple and jointly operating RICO violating enterprises.


     The majority of the Plaintiffs’ injuries and monetary damages were caused and resulted from the

     negligent, fraudulent and criminal acts and interstate racketeering activities of the Defendants’

     multiple and jointly operating interstate RICO violating enterprises.


     Defendants’ interstate commerce affecting conglomerate racketeering enterprises’ activities

     managed and established by the Defendants and Defendants’ enterprises, with the intent to

     defraud the Plaintiffs in order to illegally obtain monies and property through the enterprises’

     schemes and acts of fraud, directed at the Plaintiffs include: mail fraud, wire fraud, bank fraud,

     extortion, robbery, and the Defendants’ engagement in monetary transactions in property derived

     from specified unlawful activity.



                              II. Jurisdiction and Venue.

     There are two sources of subject matter jurisdiction in this Court:

         a. This Court has Subject Matter Jurisdiction over this action pursuant to 18 U.S.C. §

             1964.
         b. A substantial part of this action arises under the laws of the United States. 28 U.S.C.

             §§ 1331 and 1337.
         c. Plaintiffs’ extortion claims are pled and argued pursuant to Federal Law, 18 U.S.C. §

             1951, as defined in 18 U.S.C. § 1951(b)(2), as The term extortion means obtaining

             of property from another, with his consent, induced by wrongful use of actual or

  PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 3 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 4 of 126 PageID #: 3184




             threatened force, violence or fear, or under color of official right . Also known as the

             Hobbs Act , and Plaintiffs have made substantial claims the violations of law affect

             interstate commerce.

         d. Plaintiffs civil fraud claims arise pursuant to Federal Law namely, Sections 15 U.S.C.

             1125(a)(l and 2), and this Honorable Court has authority pu uant to 15 U.S.C. §
              1125(a)(1).
         e. Plaintiffs’ civil RICO claim arises pursuant to 18 U.S.C. § 1964(c).

         f. The court’s jurisdiction is not preempted by 15 U.S. C.A. §1011 -1014 {The McCarran-

             Ferguson Act). The McCarran-Ferguson Act does not preempt RICO claims where

             RICO claims supplements or complements state law. The Plaintiffs’ RICO claims do

             not directly conflict with Texas Statutes, or Texas’ administrative regulatory authority.

             Federal Statutes relating to Plaintiffs’ claims and allegations pertaining to the

             Defendants’ sales frauds schemes, and Defendants’ acts to coercion, extortion, and

             robbery compliment Texas’ statutory and common law remedies.

                   i. Plaintiffs’ basis for frauds is soundly based within Federal Statute and
                         constitutes a federal question jurisdiction pursuant to 28 U.S.C. § 1331 as
                         Plaintiffs’ claims for fraud arise under federal laws, namely 15 U.S.C. §
                         1125, and 18 U.S.C. § 1001. Plaintiffs claims and allegations as to
                         Defendants’ activities, and as to acts challenged do not ‘constitute the
                         business of insurance’ but the direct acts of fraud related to Defendants’
                         abuse of trademarks, trade names, words, symbols, devices, and
                         combinations thereof in the establishment of association in fact
                         Racketeering Enterprises.

                   ii. The Defendants’ RICO violating enterprises, managed and established by
                         the Defendants and Defendants’ enterprises, with the intent to defraud the
                        Plaintiffs in order to illegally obtain monies and property through the
                        enterprises’ schemes and acts of fraud, used interstate sales and marketing
                        frauds in order to fraudulently induce and to defraud the Plaintiffs using
                        deceptive trade practices, fraudulent sales practices, and engaged in patterns
                        of racketeering activities that are not regulated insurance business practices
                        within the State of Texas. The State of Texas Department of Insurance
                        does not regulate the challenged acts, nor do they have the authority to, and
                        the federal statutes do not supersede the state statutes.

                  iii. The Plaintiffs’ allegations and claims do not challenge state statutes, nor do
                          they represent ‘complex matters of state law, and the interstate commerce
                          affecting RICO violating activities of the Defendants cannot be constituted,




  PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 4 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 5 of 126 PageID #: 3185




                           or represented, as the lawfully regulated business of insurance in the State
                           of Texas.


10. This Honorable Court has personal jurisdiction in this matter Pur uant to 18 U. S.C. § 1965(b) as

       required by the "ends of justice Additionally, Pursuant to 18 U.S.C. § 1965(d), this Honorable
       Court has personal jurisdiction over Defendants Wey, Smith, and Harbert as Defendants Wey,

       Smith, and Harbert conduct affairs in this district acting as directors of State Farm Lloyds, Inc.,

       a Defendant in this matter, and a company which is domiciled in the State of Texas. Further,

       Defendants Wey and Smith are employees of State Farm Lloyds, and State Farm Lloyds, Inc.

       Both companies are Defendants in this matter, and are wholly domiciled in the State of Texas,

       and as employees, both Defendants Smith and Wey conduct their affairs within the judicial

       district of this Honorable Court. Further, Defendants Smith, Harbert and Wey, have agents in

       this judicial district and maintain residences within the State of Texas. This Honorable Court

       has personal jurisdiction over Defendants Farney and Tipsord due to the more than ‘minimum’

       contacts of Defendants Smith, Harbert, and Wey with this Honorable Court’s jurisdictional

       authority and forum, as well as Plaintiffs’ injuries occurred in Texas, due to the activities of the

       Defendants purposefully directed at the Plaintiffs who are residents of the State of Texas.



11. This Honorable Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367. 28 U.S.C. §

       1367(a) states in a civil action of which the district courts have original jurisdiction, the district

       courts shall have supplemental jurisdiction over all other claims that are so related to the claims

       in the action within such original jurisdiction that they form the same controversy . Plaintiffs

       allege to be victimized, injured and damaged by the Defendants’ interstate commerce affecting,

       interstate operating RICO violating conglomerate enterprise. Plaintiffs allege and have shown

       within this complaint, Defendants operating interstate sales, and marketing fraud enterprises,

       which engage in patterns of racketeering activity. Plaintiffs have also shown and allege

       Defendants manage, operate, conduct and participate in interstate frauds, and criminal activities,

       which participate, manage, and conduct interstate frauds, and criminalities which affect interstate

       commerce. Plaintiff have shown in evidence Defendant Fire, operating from Illinois, and

       Georgia directly and indirectly controlled, managed, and conducted Lloyds’ employees in joint

       interstate commerce affecting enterprises’ racketeering activities which included robbery and

       extortion, in violation of the Hobbs Act. The nexus of interstate racketeering activities show

   PLAINTIFFS 3rd AMENDED COMPLAINT                                                               Page 5 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 6 of 126 PageID #: 3186




     Defendants multiple enterprises engaged in interstate sales and marketing frauds and

     racketeering activities which are directly tied to the intestate post-sales frauds and criminalities

     of the other racketeering activities of the Defendants conglomerate enterprises operating across

     state lines sufficient to maintain the required Federal Jurisdiction over all of the Plaintiffs’ civil

     claims.


     A. Pursuant to Section 17.46(b) of the Texas Business and Commerce Code, Plaintiffs have

           claims and are entitled for relief due to the Plaintiffs’ injuries and actual damages incurred

           due to Defendants’ Deceptive Trade and Sales Practices. A Citizen of the State of Texas

           may bring an action against an insurance company, and Individual Defendants, for

           violations of the Insurance Code under the Deceptive Trade Practices Act. Te as

           Insur nce Code, Section 541.151, specifically says that a person who sustains actual

           damages may bring an action against another for damages caused by the other person

           engaging in an act or practice, specifically enumerated in Section 17.46(b), Texas

           Business & Commerce Code, as an unlawful deceptive trade practice... The Business &

           Commerce Code is where the Texas Deceptive Trade P actices Act is loc ted. The whole

           purpose of the DTPA is to prevent companies from doing wrongs to consumers. Plaintiffs

           have claims pursuant to Texas Title 5, Subtitle C, Chapter 451 for Defendants’ multiple

           violations of law including:

                     1) Sec. 541.051 Defendants’ Misrepresentations Regarding Policy or Insurer
                        including:
                            a) Defendants’ misrepresentation of policy. Violation of TX. Sec.
                                  541.051(1) (A).
                            b) Defendants’ misrepresentation of policy, insurer, and class of policy.
                                  Violation of TX. Sec. 541.051(3)(A).

                     2) Sec. 541.052. Defendants’ ongoing and continuing acts as argued here within
                         this complaint, which include false advertising, and deceptive acts and
                         business practices in advertising, statements, and announcements, containing
                         untrue, deceptive, and / or misleading assertions, representations, or
                         statements regarding business of insurance, AND a person’s in the conduct of
                         insurance business, in radio and television broadcasts, through the internet,
                         and / or in any other manner. Multiple Violations of Sec. 541.052(a) and Sec.
                         541.052 (b)(1), Sec. 541.052 (b)(3), Sec. 541.052 (b)(4), and Sec. 541.052
                        (b)(5).



  PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 6 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 7 of 126 PageID #: 3187




                     3) Sec.541.054. Defendants multiple acts of intimidation, coercion and
                        deceptive acts as argued here within this complaint.

                     4) Sec. 541.055. Defendants’ ongoing and continuing acts of making false
                         financial statements as argued here within this complaint, in the form of the
                         fraudulent annual report to shareholders’ issued by the Defendants, and the
                         Defendants’ enterprises in violation of Sec.541.055 (2).

                     5) Sec. 541.059. Defendants’ ongoing and continuing acts of deceptive use of
                         names, words, symbols, devices, and slogans. In violation of Sec.
                         541.059(a)(1), Sec. 541.059(a)(2), Sec. 541.059(b) as argued here within this
                         complaint.

                     6) Sec. 541.061. Defendants’ ongoing and continuing acts of misrepresentation
                         of insurance policies as argued here within this complaint, in violation of:

                            a) Sec. 541.061(1). Defendants, and Defendants’ enterprises making of
                                untrue statements of material fact.
                            b) Sec. 541.061(2). Defendants, and Defendants’ enterprises failing to
                                state a material fact necessary to make other statements not misleading.
                            c) Sec. 541.061(3). Defendants, and Defendants’ enterprises making of
                                statements in a manner that would mislead a reasonably prudent
                                person to a false conclusion of material fact.
                            d) Sec. 541.061(4). Defendants, and Defendants’ enterprises making of
                                material misstatements of law.

             B. Pursuant to Texas Business and Commerce Code 17.50, Plaintiffs, as citizens of the

                 State of Texas, and consumers may maintain an action for any act in (a) which

                 produces a cause for economic damage and damages for mental anguish. As stated:

                 (a) A cons mer may maintain an action where any of the following constitute a

                 producing cause of economic damages or damages for mental anguish: (1) the use or

                 employment by any person of a false, misleading, or deceptive act or practice that

                 is: (A) specifically enumerated in a subdivision of Subsection (b) of Section 17.46 of
                 this subchapter; and (B) relied on by a consumer to the consumer's detriment;

                 (2) breach of an express or implied M>arranty;(3) any unconscionable action or

                 course of action by any person; or (4) the use or employment by any person of an act

                 or practice in violation of Chapter 541, Insurance Code.



             C. Plaintiffs have claims for damages and injuries suffered due to the Defendants’

                 negligence and failures to deliver proper products sold pursuant to Texas Prac. and

  PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 7 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 8 of 126 PageID #: 3188




                 Civ. Rem. Code Sec. 33.001, as applicable in Sec. 33.002(1) and Sec. 33.002(2) of

                 the Texas Prac. and Civ. Rem Code.



             D. Plaintiffs have claims for damages and injuries suffered due to the Defendants

                 multiple acts of securing execution of document by deception pursuant to Texas Prac.

                 and Civ. Rem. Code Sec. 33.001, as applicable in Sec. 33.002(1) and Sec. 33.002(2)

                 of the Texas Prac. and Civ. Rem Code, as defined in Sec. 33.013(2)(L) due to

                 Defendants’ intention to do harm to the Plaintiffs, and acts in concert with other

                 persons (conspiracy) for violations of Section 32.46 of the Texas Penal Code,

                 including the fraudulent inducement of Plaintiffs, purchase of an automobile

                 insurance policy from Defendant Auto, the purchase of homeowners insurance

                 products from the enterprises, the extortion and fraudulent inducement of the

                 Plaintiffs’ signature on a subrogation agreement, and the extortion and fraudulent

                 inducement of Plaintiffs on a canceled’ automobile insurance contract, as argued

                 within this complaint.



     There are six sources of venue in this court.

       a. A substantial part of the events or omissions giving rise to the action occurred in this

           district. 28 U.S.C. § 1391(b)(2).


       b. Plaintiff Vanderbol is a resident of the State of Texas, and is subject to the personal

           jurisdiction of this Honorable Court. 28 U.S.C. § 1391(b)(2) and 28 U.S.C. § 1391(c)(2).


       c. Plaintiff Quinn is a resident of the State of Texas, and is subject to the personal

           jurisdiction of this Honorable Court. 28 U.S.C. § 1391(b)(2) and 28 U.S.C. § 1391(c)(2).


       d. The Defendants have the capacity to be sued under their common name and are subject

           to the personal jurisdiction of this Honorable Court with respect to the civil action in

           question. 28 U.S.C. § 1391(b)(2) and 28 U.S.C. § 1391(c)(2).




  PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 8 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 9 of 126 PageID #: 3189




        e. The Defendant Corporations have sufficient contacts within this District sufficient

            enough to be subject to the personal jurisdiction of this Honorable Court. 28 U.S.C. §

            1391(b)(2) and 28 U.S.C. § 1391(d).

        f. Defendants Tipsord, Farney, Smith, Harbert and Wey have sufficient contacts within this

            District sufficient enough to be subject to the personal jurisdiction of this Honorable

            Court. 28 U.S.C. § 1391(b)(2) and 28 U.S.C. § 1391(d).


                                             IIL Standing.
13. Plaintiffs have Standing to brine the Claims against the Defendants.

          a. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs have standing as persons who have sustained

              injury (and injuries) to businesses and property, by reasons of the Defendants violation

              of 18 U.S.C. § 1962.

              a) Plaintiffs relied upon the Defendants’ gratuitous promises to ‘pay for losses’
                  incurred to Plaintiffs’ property in the amount of $5 million, in the event of a loss
                  after the Defendants fraudulently induced Plaintiffs into the Defendants’
                  fraudulent ‘bait and switch’ scheme. And;

              b) Plaintiffs relied on Defendants’ continuous promises prior to the February 17th,
                  2017, fire event in which Defendants clearly stated ‘state farm has you covered
                  for $ 5 Million in losses to your property’. And;

              c) Defendants’ fraudulent statements and fraudulent inducement of the Plaintiffs
                  constitutes conducts of frauds by wires and mails, and directly caused the injury
                  to the Plaintiffs after the February 17th, 2017 fire event, as Plaintiffs relied on the
                  assurances of the Defendants. And;

              d) The activities of the Defendants which occurred after February 17th, 2017,
                  including the Defendants’ acts of extortion and robbery, further injured the
                  Plaintiffs in prohibiting the Plaintiffs’ ability to recover monetary losses to their
                  property resultant from the fire and the Defendants’ fraudulent denial of liability
                  / responsibility to make payments pursuant to the Defendants’ prior and
                  congruent assurances that ‘state farm has you covered and you won’t suffer any
                  further loss .

          b. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs have standing as ‘persons’ who have

              directly sustained injury (and injuries) to businesses and property, by reasons of the

              Defendants’ violation of 18 U.S.C. § 1962.



   PLAINTIFFS 3rd AMENDED COMPLAINT                                                               Page 9 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 10 of 126 PageID #:
                                    3190



           a) Plaintiffs were defrauded and injured by the Defendants RICO violating
               enterprises when the association in fact enterprise known as the deny enterprise,
               unlawfully acquired Plaintiffs’ Automobile Insurance Policy to unlawfully
               transfer liability for Defendants’ RICO violating enterprises’ failures to prevent
               damage to Plaintiffs’ vehicles from the RICO violating enterprise to the Plaintiffs.

           b) Plaintiffs were defrauded and injured by the Defendants’ RICO violating
               enterprises by Defendants’ RICO violating enterprises’ fraudulent inducement to
               purchase an Automobile Insurance Policy, as part of the Defendants’ ‘bundling
               scheme , that was not held independent of the fraudulently misrepresented, and
               fraudulently offered homeowners policy.

           c) Plaintiffs were directly personally defrauded, as insurance policy holders of State
               Farm Mutual Automobile Insurance Company, by ‘the state farm group’ RICO
               violating enterprise, the Directors of State Farm Mutual Automobile Insurance
               Company, and Defendant Tipsord directly due to:

               1. Defendant Tipsord’s knowingly fraudulent misrepresentations made in
                  annual reports to the ‘Auto policy Holders of State Farm Mutual Automobile
                  Policy’, issued annually, and delivered to the Plaintiffs via the mails and the
                  wires which:

                   a) Misrepresented the rights of the Plaintiffs, as policy holders of State Farm
                       Mutual Automobile Insurance Company, regarding:

                      a) the Plaintiffs’ ability to redress the board of directors for frauds, and
                          racketeering activities of the Defendants. And;
                      b) the Plaintiffs’ ‘ownership’ of State Farm Mutual Automobile
                          Insurance Company as ‘policyholders’. And;
                      c) the Plaintiffs’ rights as ‘members’/ shareholders of State Farm Mutual
                          Automobile Insurance Company in general.

                  b) misrepresented the true and factual status of State Farm Mutual
                     Automobile Insurance Company pertaining to:

                      a) true and accurate reporting of financial statements pursuant to
                          Generally Accepted Accounting Procedures relating to:

                           i. The asset value of State Farm Mutual Automobile Insurance
                              Company reflecting the total assets held by all 25 subsidiaries
                               owned by State Farm Mutual Automobile Insurance Company.
                          ii. The total proceeds of State Farm Mutual Automobile Insurance
                               Company representing all incomes from the 25 subsidiary
                               companies owned by State Farm Mutual Automobile Insurance
                              Company.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 10 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 11 of 126 PageID #:
                                    3191



                          iii. The total liabilities of all subsidiary companies of the 25
                               subsidiary companies owned by State Farm Mutual Automobile
                               Insurance Company, and the associated risk to the members of
                               State Farm Mutual Automobile Insurance Company.
                          iv. The reported liabilities to the members due to the fraudulent
                               operations of Directors and RICO violating employees of
                               Defendant Auto, and its RICO engaged subsidiary enterprises due
                               to the financial risks associated with the conduct, participation,
                               and establishment of the RICO violating enterprise known as the
                               state farm group.


                       b) The operating policies enacted by the Directors of State Farm Mutual
                           Automobile Insurance Company which:

                             i. were used to conduct the State Farm Group fraud schemes and
                                 racketeering activities.
                           ii. were used in order for Defendant Auto to participate with the
                                 association in fact enterprise known as the state farm group
                          iii. were used to establish the RICO violating enterprise known as
                                the state farm group.”
                          iv. were used to invest within the RICO violating enterprises known
                              as the state farm’ group.
                          v. were used to operate the association in fact enterprises within the
                              RICO violating enterprises known as ‘the state farm’ group.

                       c) Misrepresented, misrepresented a material fact, or misrepresented the
                           nature of, the characteristics of, or commercial activities of State Farm
                           Mutual Automobile Insurance Company, as to the:

                            i. daily operations of the company. And;
                          ii. daily operations of the subsidiaries owned by State Farm Mutual
                                Automobile Insurance Company. And;
                         iii. the conduct of State Farm Mutual Automobile Insurance
                                Company in participation, conduct, and management of the RICO
                                violating enterprises known collectively as the state farm group .
                              And;
                          iv. ‘financial strength’ of State Farm Mutual Automobile Insurance
                                Company. And;
                           v. basis of ‘profitability’ of State Farm Mutual Automobile
                                Insurance Company. And;
                          vi. source of ‘profitability’ of State Farm Mutual Automobile
                              Insurance Company.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 11 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 12 of 126 PageID #:
                                    3192



       c. Purs ant to 18 U.S.C. § 1964(c), Plaintiffs have standing as persons who have

           directly sustained injury (and injuries) to businesses and property, by reasons of the

           Defendants violation of 18 U.S.C, § 1962.

           a) Plaintiffs injuries were actually and proximately caused by Defendant Tipsord,
               Defendant Farney, Defendant Smith, Defendant Harbert, Defendant Wey,
               Defendant State Farm Fire and Casualty Company, Defendant State Farm Mutual
               Automobile Insurance Company, and association in fact racketing enterprises
               operated within State Farm Lloyds as managed by State Farm Lloyds, Inc. and
               the managed acts of conspiracy to conduct and participate in racketeering
               activities which affect interstate commerce, as part of the ‘state farm group’ fraud
               schemes and enterprises including:

                       i. Direct and indirect management of employees of the RICO violating
                           enterprises, including association in fact enterprises, who.

                              1. Committed acts of fraudulent inducement
                              2. Committed acts of fraudulent misrepresentation
                              3. Committed the predicate act of extortion by threat and to
                                  fraudulently induce Plaintiffs into executing a ‘subrogation’
                                  agreement to the benefit of the Defendants, and Defendants’
                                   enterprises.
                              4. Committed the predicate act of extortion by threat to illegally
                                   obtain Plaintiffs’ property in order to inhibit the Plaintiffs’
                                  ability to bring litigation against the Defendants’ enterprises.
                              5. Committed the predicate act of robbery of Plaintiffs’ property
                                   in order to illegally obtain and then destroy Plaintiffs’ property
                                   in order to inhibit the Plaintiffs’ ability to bring litigation
                                  against the Defendants’ enterprises.
                              6. Committed the predicate act of robbery of Plaintiffs’property
                                   in order to inhibit the Plaintiffs’ ability to bring litigation in
                                  order to obtain financial restitution for losses attributed to the
                                  act of negligence of another party.
                              7. Committed the predicate act of robbery of Plaintiffs’ property
                                   in order to unlawfully shift blame and liability from the
                                   Defendants’ RICO violating enterprises to the Plaintiffs for
                                   losses and injuries suffered by the Plaintiffs caused by the
                                   negligence, criminalities, and fraudulent acts of the
                                   Defendants, and Defendants’ enterprises.

                      ii. Direct and indirect participation and control of RICO violating
                           enterprises, including association in fact enterprises, which:

                              1. committed acts of fraudulent inducement
                              2. committed acts of fraudulent misrepresentation



PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 12 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 13 of 126 PageID #:
                                    3193



                              3. committed the predicate act of extortion by threat and to
                                  fraudulently induce Plaintiffs into executing a subrogation
                                  agreement to the benefit of the Defendants, and Defendants’
                                   enterprises.
                              4. committed the predicate act of extortion by threat to illegally
                                   obtain Plaintiffs’ property in order to inhibit the Plaintiffs’
                                  ability to bring litigation against the Defendants’ enterprises.
                              5. committed the predicate act of robbery of Plaintiffs’ property
                                   in order to illegally obtain and then destroy Plaintiffs’ property
                                   in order to inhibit the Plaintiffs’ ability to bring litigation
                                  against the Defendants’ enterprises.
                              6. committed the predicate act of robbery of Plaintiffs’ property
                                   in order to inhibit the Plaintiffs’ ability to bring litigation in
                                  order to obtain financial restitution for losses attributed to the
                                  act of negligence of another party.
                              7. committed the predicate act of robbery of Plaintiffs’ property
                                   in order to unlawfully shift blame and liability from the
                                   Defendants’ RICO violating enterprises to the Plaintiffs for
                                   losses and injuries suffered by the Plaintiffs caused by the
                                   negligence, criminalities, and fraudulent acts of the
                                   Defendants, and Defendants’ enterprises.

                      iii. By the Defendants’ association and/or employment with enterprises
                            engaged in activities that affect interstate commerce which:

                              1. committed acts of fraudulent inducement
                              2. committed acts of fraudulent misrepresentation
                              3. committed the predicate act of extortion by threat and to
                                  f audulently induce Plaintiffs into executing a subrogation’
                                  agreement to the benefit of the Defendants, and Defendants’
                                   enterprises.
                              4. committed the predicate act of extortion by threat to illegally
                                   obtain Plaintiffs’ property in order to inhibit the Plaintiffs’
                                  ability to bring litigation against the Defendants’ enterprises.
                              5. committed the predicate act of robbery of Plaintiffs’ property
                                   in order to illegally obtain and then destroy Plaintiffs’ property
                                   in order to inhibit the Plaintiffs’ ability to bring litigation
                                  against the Defendants’ enter rises.
                              6. committed the predicate act of robbery of Plaintiffs’ property
                                   in order to inhibit the Plaintiffs’ ability to bring litigation in
                                  order to obtain financial restitution for losses attributed to the
                                  act of negligence of another party.
                              7. committed the predicate act of robbery of Plaintiffs’ property
                                   in order to unlawfully shift blame and liability from the
                                   Defendants’ RICO violating enterprises to the Plaintiffs for
                                   losses and injuries suffered by the Plaintiffs caused by the


PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 13 of383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 14 of 126 PageID #:
                                      3194



                                      negligence, criminalities, and fraudulent acts of the
                                      Defendants, and Defendants enterprises.



                         iv. By the Defendants’ association and/or employment with enterprises
                              in direct and indirect conduct and participation with the affairs of the
                              RICO violating enterprises’ activities that affect interstate commerce
                             which:

                                 1. committed acts of fraudulent inducement
                                 2. committed acts of fraudulent misrepresentation
                                 3. committed the predicate act of extortion by threat and to
                                     fraudulently induce Plaintiffs into executing a subrogation’
                                     agreement to the benefit of the Defendants, and Defendants
                                      enterprises.
                                 4. committed the predicate act of extortion to by threat to
                                      illegally obtain Plaintiffs’ property in order to inhibit the
                                      Plaintiffs’ ability to bring litigation against the Defendants’
                                      enterprises.
                                 5. committed the predicate act of robbery of Plaintiffs’ property
                                      in order to illegally obtain and then destroy Plaintiffs’ property
                                      in order to inhibit the Plaintiffs’ ability to bring litigation
                                     against the Defendants’ enterprises.
                                 6. committed the predicate act of robbery of Plaintiffs’ property
                                      in order to inhibit the Plaintiffs’ ability to bring litigation in
                                     order to obtain financial restitution for losses attributed to the
                                     act of negligence of another party.
                                 7. committed the predicate act of robbery of Plaintiffs’ property
                                      in order to unlawfully shift blame and liability from the
                                      Defendants’ RICO violating enterprises to the Plaintiffs for
                                      losses and injuries suffered by the Plaintiffs caused by the
                                      negligence, criminalities, and fraudulent acts of the
                                      Defendants, and Defendants’ enterprises.




                                             IV. PARTIES.
                                             A. Plaintiffs
14. Plaintiff Vanderbol and Plaintiff Quinn
      Plaintiff John S. Vanderbol III, and Plaintiff Erica Quinn, are residents of Collin County, State

   of Texas with a principle mailing address of 3245 Main Street, Suite 235, Box 329, Frisco, Texas,

   75034. The Plaintiffs own property located at 605 Kiowa Drive West, Lake Kiowa., Cooke County,

   Texas, 76240 which was damaged by the acts, activities, and schemes conducted by the Defendants.


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Pa e 14 of 3 83.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 15 of 126 PageID #:
                                      3195


  Further, Plaintiffs operated, managed, and conducted business activities from the aforementioned

  address, which have also been injured and damaged by the acts, activities, and schemes conducted

  by the Defendants. Plaintiff Vanderbol is a semi-retired senior international corporate executive,

  serial entrepreneur, and investor. Plaintiff Vanderbol holds equity positions, and directly

  participates in several private companies, which rely upon the Plaintiff Vanderbol s capabilities and

  financial stability to operate. Plaintiff Quinn is a former marketing and media executive having

  previously held senior departmental positions in several fortune 100 companies.



      Plaintiff Quinn is the President of 9-Ten Holdings, a company jointly owned by Plaintiff Quinn
  and Plaintiff Vanderbol. Plaintiff Vanderbol is the primary beneficiary of the 'Irrevocable Tr st

  for the Benefit of John S. Vanderbol III , and a director within OPM Research and Development

  Company. Plaintiffs maintained a home office from which they conducted their joint and individual

  business dealings, which suffered significant damage and injury due to the acts of the Defendants,

  and the RICO violating enterprises.



      Plaintiffs business interests affect interstate and foreign commerce. Plaintiffs, as well as, private

  companies, in which Plaintiffs are invested in, or derive income from, rely heavily on Plaintiffs’

  asset base, correct risk profile standing, and Plaintiffs’ personal/professional reputation to conduct

  business activities, obtain underwriting, engage in projects, place investments, and to obtain, as well

  as, derive income. Defendants’ nefarious and purposeful acts of fraud, and RICO violating

  enterprises significantly interrupted, interfered and damaged the businesses of the Plaintiffs, as well

  as property of Plaintiffs.



                                              B. Defendants

15. Defendant Tipsord

     Defendant Michael Tipsord (Tipsord) is the Chairman and Chief Executive Officer of Defendant
  State Farm Mutual Automobile Insurance Company (Auto), and Defendant State Farm Fire and

  Casualty Company (Fire). Defendant Tipsord is a licensed tax attorney and was employed by

  Defendant Auto in 1988. Since that time, Defendant Tipsord has been employed by, and managed,

  conducted and participated within the multiple RICO violating enterprises in various capacities since

  becoming associated with Defendant State Farm Mutual Automobile Insurance Company in 1988.


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 15 of 3 83.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 16 of 126 PageID #:
                                      3196



  Defendant Tipsord is a United States Citizen and is culpable person , as defined in 18 U.S.C. §

  1961(3), who violated and conspired to violate 18 U.S.C. § 1962(a), 18 U.S.C. § 1962(b), and 18
  U.S.C. § 1962(c).



     Defendant Tipsord had actual knowledge the conduct of the RICO violating enterprises was

  illegal. Defendant Tipsord, acting in a conspiracy with the other Defendants, intended to obtain, and

  intended to cause the loss of money by making materially false statements, and false pretenses, and

  false representations in bad faith. Defendant Tipsord acted as 'the don of the RICO violating

  Criminal enterprises directing said RICO violating enterprises through the abuse of his offices, and

  directorships. Defendant Tipsord acquired, maintained direct and indirect control of the RICO

  violating enterprises, including the association in fact enterprises, which engaged in activities, which

  affect interstate and foreign com erce.



     Defendant Tipsord, as a principal of the RICO violating association in fact enterprises, directly

  and indirectly received income derived directly and indirectly from a pattern of racketeering activity

  conducted by the RICO violating enterprises he directed, managed, conducted, and participated in.

  His last known address from which he accepted legal service is 1 State Farm Plz. Bloomington,

  Illinois, 61710.


16. Defendant Farnev

     Defendant Jon Charles Farney (Farney) is the Chief Financial Officer of Defendant State Farm
  Mutual Automobile Insurance Company (Auto), and Defendant State Farm Fire and Casualty

  Company (Fire). Defendant Farney is also treasurer of the aforementioned Defendants, and the

  RICO violating Enterprises’ foot soldier in the State of Texas, State Farm Lloyds, which is also a

  wholly owned subsidiary of Defendant Auto.



     Defendant Farney was employed by state farm in 1993. Defendant Farney has been employed

  by, and managed, conducted and participated within the multiple RICO violating enterprises in

  various capacities since becoming associated with state farm in 1993. Defendant Farney is a

  United States Citizen and is a culpable ‘person’, as defined in 18 U.S.C. § 1961(3), who violated

  and conspired to violate 18 U.S.C. § 1962(a), 18 U.S.C. § 1962(b), and 18 U.S.C. § 1962(c).


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 16 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 17 of 126 PageID #:
                                      3197



      Defendant Farney had actual knowledge the conduct of the RICO violating enterprises was

  illegal. Defendant Farney, acting in a conspiracy with the other Defendants, intended to obtain, and

  intended to cause the loss of, money by making materially false statements, and false pretenses, and

  false representations in bad faith. Defendant Farney acted as the treasurer and chief book-keeper

  of the RICO violating Criminal enterprises directing said RICO violating enterprises through the
  abuse of his offices, and directorships. Defendant Farney acquired, maintained direct and indirect

  control of the RICO violating enterprises, including the association in fact enterprises, which

  engaged in activities, which affect interstate and foreign co merce. Defendant Farney, as a principal

  of the RICO iolating association in fact enterprises, directly and indirectly received income derived

  directly and indirectly from a pattern of racketeering activity conducted by the RICO violating
  enterprises he directed, managed, conducted, and participated in.



      Defendant Farney has significant ties to the State of Texas due to his position of treasurer of

  State Farm Lloyds, which is based in Richardson Texas, but also has offices in Austin, Texas.

  Defendant Farney employs residents of the State of Texas and travels extensively in the conduct and

  participation of RICO violating enterprises activities traveling between Texas and Illinois. His last

  known address from which he accepted legal service is 1 State Farm Plz. Bloomington, Illinois,

  61710.


17. Defendant Harbert

      Defendant Randall Houston Harbert (Harbert) is the Executive Vice President of Agency, Sales

  and Marketing Officer of Defendant State Farm Mutual Automobile Insurance Company (Auto).

  Defendant Harbert is also a member of the Board of Directors of Defendant State Farm Mutual

  Automobile Insurance Company (Auto), Defendant State Farm Fire and Casualty Company (Fire),

  and the RICO violating Enterprises’ foot soldier in the State of Texas, State Farm Llovds INC, which

  is also a wholly owned subsidiary of Lloyds, and manages the operations of Lloyds, in order to

  conduct and participate within the ‘state farm group’s’ associated fraud schemes and racketeering

  activities.



      Defendant Harbert has been engaged with the state farm enterprises since 1992, and was

  employed by Defendant Auto in 1999. Defendant Harbert has been employed by, and managed,


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 17 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 18 of 126 PageID #:
                                      3198



  conducted and participated within the multiple RICO violating enterprises in various capacities since

  becoming associated with Defendant State Farm Mutual Automobile Insurance Company in 1999.

  Defendant Harbert is a United States Citizen and is a culpable person , as defined in 18 U.S.C. §

   1961(3), who violated and conspired to violate 18 U.S.C. § 1962(a), 18 U.S.C. § 1962(b), and 18
  U.S.C. § 1962(c).



           Defendant Harbert had actual knowledge the conduct of the RICO violating enterprises

  was illegal. Defendant Harbert, acting in a conspiracy with the other Defendants, intended to

  obtain, and intended to cause the loss of money by making materially false statements, and false

  pretenses, and false representations in bad faith. Defendant Harbert acted as the trainer, and

  primary manager of Defendant Auto s third party agents network used by the Defendants to

  conduct the RICO violating activities of the RICO violating Criminal enterprises. Defendant

  Harbert directed said RICO violating association in fact enterprises through the abuse of his

  offices, and directorships. Defendant Harbert acquired, maintained direct and indirect control of

  the RICO violating enterprises, including the association in fact enterprises, which engaged in

  activities, which affect interstate and foreign commerce. Defendant Harbert, as a principal of the

  RICO violating association in fact enterprises, directly and indirectly received income derived

  directly and indirectly from a pattern of racketeering activity conducted by the RICO violating
  enterprises he directed, managed, conducted, and participated in.



      Defendant Harbert has significant ties to the State of Texas due to his position of board member

  of State Farm Lloyds INC, which is based in Richardson, Texas, but also has offices in Austin, Texas.

  Defendant Harbert employs residents of the State of Texas and travels extensively in the conduct

  and participation of RICO violating enterprises’ activities traveling between Texas and Illinois. His

  last known address from which he accepted legal service is 1 State Farm Plz. Bloomington, Illinois,

  61710.


18. Defendant Smith

      Defendant Paul Joseph Smith (Smith) is the Senior Vice President of State Farm Investment

  Management Corp. Defendant Smith is a member of the Board of Directors of State Farm

  Investment Management Trust, State Farm Mutual Fund Trust, and State Farm S&P 500 Index


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 18 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 19 of 126 PageID #:
                                    3199



Fund. Defendant Smith participates and conducts the RICO violating enterprises money

laundering activities of illegally obtained monies obtained by Defendants’ RICO violating

enterprises.



    Defendant Smith was employed by state farm in 1988. Defendant Smith has been employed

by, and mana ed, conducted and participated within the multiple RICO violating enterprises in

various capacities since becoming associated with Defendant State Farm Mutual Automobile

Insurance Company in 1988. Defendant Smith is a United States Citizen and is a culpable person’,

as defined in 18 U.S.C. § 1961(3), who violated and conspired to violate 18 U.S.C. § 1962(a), 18
U.S.C. § 1962(b), and 18 U.S.C. § 1962(c).


       Defendant Smith had actual knowledge the conduct of the RICO violating enterprises was

illegal. Defendant Smith, acting in a conspiracy with the other Defendants, intended to obtain, and

intended to cause the loss of money by making materially false statements, and false pretenses,

and false representations in bad faith. Defendant Smith acted as money launderer, investor and

disbursing agent of illegal monies obtained through the conduct the RICO violating activities of
the RICO violating Criminal enterprises. Defendant Smith established, managed, conducted, and

operated the RICO violating enterprises’ investment in open market securities. Defendant Smith

established, managed, conducted, and operated the RICO violating enterprises’ investment in and

acquisition of enterprises engaged in interstate and foreign commerce. Defendant Smith

established, managed, conducted, and operated the RICO violating enterprises’ investment in and

acquisition of enterprises, which affect interstate and foreign commerce. Defendant Smith directed

said RICO violating association in fact enterprises through the abuse of his offices, and

directorships.



   Defendant Smith acquired, maintained direct and indirect control of the RICO violating
enterprises, including the association in fact enterprises, which engaged in activities, which affect

interstate and foreign commerce. Defendant Smith, as a principal of the RICO violating association

in fact enterprises, directly and indirectly received income derived directly and indirectly from a

pattern of racketeering activity conducted by the RICO violating enterprises he directed, managed,




PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 19 of383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 20 of 126 PageID #:
                                      3200


  conducted, and participated in. His last known address from which he accepted legal service is 1

  State FarmPlz. Bloomington, Illinois, 61710.



19. Defendant Wev

     Defendant Michael Steven Wey (Wey), is the President of State Farm Lloyds (Lloyds), the
  RICO violating Enterprises foot soldier in the State of Texas, which is a wholly owned subsidiary
  of Defendant State Farm Mutual Automobile Insurance Company (Auto). Defendant Wey has

  been employed by state farm’ since October of2005. Defendant Wey has been employed by, and

  managed, conducted and participated within the multiple RICO violating enterprises in various

  capacities acting as policy-maker, policy influencer, and implementer of the Defendants RICO

  violating criminal enterprises since becoming employed by Defendant Auto. Defendant Wey is a

  United States Citizen and is a culpable ‘person’, as defined in 18 U.S.C. § 1961(3), who violated

  and conspired to violate 18 U.S.C. § 1962(a), 18 U.S.C. § 1962(b), and 18 U.S.C. § 1962(c).


         Defendant Wey had actual knowledge the conduct of the RICO violating enterprises was

  illegal. Defendant Wey, acting in a conspiracy with the other Defendants, intended to obtain, and

  intended to cause the loss of, money by making materially false statements, and false pretenses,

  and false representations in bad faith. Defendant Wey acted as ifacilitator of Defendant Auto’s

  RICO violating enterp ises and worked directly with Defendant Harbert in the management of

  Defendant Auto’s third-party agents network used by the Defendants to conduct the RICO

  violating activities of the RICO violating Criminal enterprises. Defendant Wey directed said

  RICO violating association in fact enterprises through the abuse of his offices, and directorships.

  Defendant Wey acquired, maintained direct and indirect control of the RICO violating enterprises,

  including the association in fact enterprises, which engaged in activities, which affect interstate

  and foreign commerce. Defendant Wey, as a principal of the RICO violating association in fact

  enterprises, directly and indirectly received income derived directly and indirectly from a pattern

  of racketeering activity conducted by the RICO violating enterprises he directed, managed,

  conducted, and participated in.



     Defendant Wey has significant ties to the State of Texas due to his position of President of

  State Farm Lloyds, which is based in Richardson Texas, but also has offices in Austin, Texas.


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 20 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 21 of 126 PageID #:
                                      3201


   Defendant Wey maintains residential property located at 8707 Acurela Ct, Austin, Texas, 78735,

   which is listed as his primary residence . Defendant Wey formed, and manages Wey Management

   Trust , which currently owns the aforementioned Austin property, and said property is described as

   ‘owner occupied’. Wey Management Trust has also recently purchased property located at 19352

  Briar Dr. Bloomington II. 61705. Defendant Wey employs residents ofthe State ofTexas and travels

   extensively in the conduct and participation of RICO violating enterprises’ activities traveling

  between Texas and Illinois.



20. Defendant State Farm Mutual Automobile Insurance Company

  Defendant State Farm Mutual Automobile Insurance Company (Herein after Defendant Auto), is

   organized under the laws of the State of Illinois, and is a privately-owned C Corporation,

   operating under the laws of the State of Illinois. Defendant Auto’s National Corporate

  Headquarters is located at 1 State Farm PI. Bloomington, Illinois, 61710-0001.



      a. Defendant Auto was founded in 1922, by retired farmer George J. Mecherle. as a mutual
          automobile insurance company owned by its policyholders.

      b. Defendant Auto is a consumer owned co-operative company, operating solely for the
          benefit of its ‘members’, which are owners of Automobile Insurance Policies issued by
          State Farm Mutual Automobile Insurance Company.

      c. Defendant Auto solely sells automotive insurance products, which are unique and separate
          products from and the products sold and offered by the other Defendants in this matter.

      d. Defendant Auto manages a third-party agent network consisting of approximately 616
          state farm sales locations across the nation as reported by Dun and Bradstreet.

      e. Defendant Auto owns 26 companies, each conducting a distinctly different enterprise, as
          such, each of the 26 companies owned by Defendant Auto are distinctly different and
          operationally separate corporate entities.

      f. Defendant Auto reports a total asset valuation of State Farm Mutual Automobile Insurance
          Company to be more than $251 Billion. It is an enterprise, which is engaged in affairs, and
          activities, which affect interstate and foreign commerce.

      g. Defendant Auto is operationally separate from the other enterprises, and is a distinctly
          separate company from the distinctly separate and independent companies it owns. As
          such, Defendant Auto is a culpable person/enterprise as defined in 18 U.S.C. § 1961(3),




  PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 21 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 22 of 126 PageID #:
                                      3202



           who violated and conspired to violate 18 U.S.C. § 1962(a), 18 U.S.C. § 1962(b), and 18
           U.S.C. § 1962(c).

21. Defendant State Farm Fire and Casualty Company

   Defendant State Farm Fire and Casualty Company (Herein after Defendant Fire), is organized

   under the laws of the State of Illinois, and is a privately owned C Corporation, operating under

   the laws of the State of Illinois. Defendant Auto s National Corporate Headquarters is located at 3

   State Farm PI. Bloomington, Illinois, 61710-0001.



       a. Defendant Fire was founded in 1935, and was originally known as State Farm Insurance
           Company . In 1950, State Farm Insurance Company changed its name to State Farm Fire
            nd Casualty Company.

       b. Defendant Fire primarily sells homeowners insurance products, which are unique and
           separate products from State Farm Mutual Automobile Insurance Company and the
           products sold and offered by the other Defendants in this matter.

       c. From 1950 until January 1st of 2012, Defendant Fire’s independence from State Farm
           Mutual Automobile Insurance Company was publicly addressed and advertised in the word
            fire’ in the tri-oval logo used in national advertising campaigns.

       d. Defendant Fire is owned by State Farm Mutual Automobile Insurance Company but is
           operationally independent and distinctly separate company from State Farm Mutual
           Automobile Insurance Company.

       e. Defendant Fire sells its products using the third-party agent network managed by State
           Farm Mutual Automobile Insurance Company.

      /. Defendant Fire is an operationally separate and independent company from State Farm
          Mutual Automobile Insurance Company, and is a distinctly separate company from any
          other distinct and independent companies owned by State Farm Mutual Automobile
          Insurance Company. As such, Defendant Fire is a culpable person/enterprise as defined in
           18 U.S.C. § 1961(3), who violated and conspired to violate 18 U.S.C. § 1962(a), 18 U.S.C.
           § 1962(b), and 18 U.S.C. § 1962(c).




           V. FACTUAL ALLEGATIONS COMMON TO ALL RICO COUNTS.
22. Definition of Fraud by Statute.
           At all times within this complaint, Plaintiffs’ usage of the term “Fraud relating to statements,

   activities, patterns of activities, conduct, and direct acts of the Defendants, as well as, the Defendants’


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                               Page 22 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 23 of 126 PageID #:
                                      3203



   enterprises is defined pursuant to 18 U.S.C. § 1001(a)(1), 18 U.S.C. § 1001(a)(2), and 18 U.S.C. §

   1001(a)(3). The manner of usage in conduct of frauds used to defraud the Plaintiffs, through the

   conduct, participation, management, and operation of enterprises in which all of the Defendants are

   either associated and/or employed, describing the acts, actions, activities, and patterns of behavior,

   as well as, patterns of conduct of the Defendants, and the Defendants enterprises are defined

   pursuant to 15 U.S.C. § 1125(a)(1)(A) and 15 U.S.C. § 1125(a)(1)(B).


23. Communication characteristics common with All Defendants, Defendants Enterprises.
      Defendants Employees, Defendants network of third-party agents, and agents hired by
      Defendants, including corporate and third-party attorneys.


           At all times within this complaint relating to statements made by the Defendants, the

   Defendants’ Enterprises, Defendants’ Employees, Defendants’ network of third-party agents, and

   agents of the Defendants, including corporate and third-party attorneys who are managed, or hired

   by enterprises managed and established by the Defendants and Defendants’ enterprises, with the

   intent to defraud the Plaintiffs in order to illegally obtain monies and property through the enterprises’

   schemes and acts of fraud, use the common communications characteristic of all of the

   aforementioned associated with the Defendants, and Defendants’ Enterprises’ persons’, is that all

   ‘persons’ engaged and used language, terms, words, symbols, devices, and slogans in a manner that

   was purposefully deceptive manner with the intent to cause confusion and/ or mistake. The most

   common term, words, slogan, and symbol used by the aforementioned ‘persons’ to cause confusion,

   deception, and / or mistake is state farm . Defendants’ enterprises conspiring ‘persons’ used the

  term, words, slogan, and symbol state farm to obscure, misrepresent, deceive, and defraud, not

   only the Plaintiffs, but also law enforcement, and the judiciary, as the facts, material fact of the

  conduct, operations, establishment, and participation of the enterprises, and the enterprises’ conduct,

  management, organization, and operation of racketeering enterprises, and the activities of the

  Defendants’ highly complex conglomerate racketeering enterprise business model. Third Party

  persons, whether attorneys or agents hired by the various and many association in fact, or corporate

  enterprises managed and established by the Defendants and Defendants’ enterprises, use the single

  entity trade name fraud scheme with the intent to defraud the Plaintiffs in order to illegally obtain

  monies and property through the enterprises’ schemes and acts of fraud. For notice, the term state




  PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 23 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 24 of 126 PageID #:
                                      3204



   farm is not the only word used by the persons, who use the term in a construct formula, to also

   deceive, confuse, and conduct fraud schemes, and participate in RICO violating enterprises.



          At all times during this complaint, and in a continuing manner, the Defendants, the

   Defendants Enterprises, Defendants’ Employees, Defendants’ network of third-party agents, and

   agents of the Defendants, including corporate and third-party attorneys, managed and established by

   the Defendants and Defendants’ enterprises, with the intent to defraud the Plaintiffs in order to

   illegally obtain monies and property through the enterprises’ schemes and acts of fraud, utilize and

   misrepresent the material facts, and through the use of non-exact and opaque language, use terms,

   words, slogans, symbols, and names in a manner to cause confusion, and deception in a manner

   which has been determined to be unlawful pursuant to 15 U.S.C. § 1125, 18 U.S.C. § 1001, and

   Sections 541.052, and 541.059 of Title 5, Sub-title C, of the Texas Insurance Code, and Section

   17.46 of Title 2 of the Texas Business and Commerce Code, and defined in said statutes as an act of

   fraud’. Attorney usage of the term false statement, or misleading usage of the term state farm

   constitutes a violation of Texas Penal Code Sec. 32.32 due to attorneys’ conspiracy and conduct in

   participation, of Defendants’ enterprises, and attorney’s statement of materially false and / or

   misleading statements made to obtain property, including acts to deny or inhibit Plaintiffs’ recovery

   of properties and monetary value through the litigation process, based upon Plaintiffs’ lawful claims,

   injuries, and damages.



24. Plaintiffs Reliance.

          At all times Plaintiffs relied upon the statements of the Defendants and Plaintiffs’ injuries

   occurred by reason of the acts of fraud conducted by the Defendants.

               A. Prior to the February 17th, 2017 fire event, during the RICO enterprises’ fraudulent

      inducement phase, employees of the Defendants’ RICO violating enterprises repeatedly made

      statements via the wires, such as:
             i. state farm will issue you a homeowners policy from State Farm Fire and
                    Casualty in the amount of $5 Million, , and;
            ii. state farm has you insured for $5 Million loss coverage for your residence ,
                    and;
           iii. state farm will mail to you a copy of the $5 million homeowners policy.’ and;
           iv. state farm mailed your policy to you home address .




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 24 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 25 of 126 PageID #:
                                    3205



   These statements were fraudulent misrepresentations made by the RICO violating enterprises

   employees as:

           1) state farm never issued the correct $5 Million policy to the Plaintiffs. And;
           2) state farm never had the ability in Texas to issue a homeowners policy issued
                 by State Far Fire and Casualty company. And;
           3) “state farm” never intended to issue a $5 Million policy to the Plaintiffs. And;
           4) the Defendants’ scheme was to illegally profit from the bait and switch sale of
                 a lesser quality product than one advertised, and offered to the Plaintiffs.


       Plaintiffs detrimentally relied on the fraudulent statements made by the RICO violating
   enterprises’ employees and Plaintiffs’ injuries were a direct result of Defendants’ Frauds, and

   such injuries and damages are foreseeable and natural consequences of the Defendants’ illegal

   schemes and Plaintiffs were the only parties injured due to the pre-fire’ misrepresentations of

   the Defendants.



            B. Prior to the February 17th, 2017 fire event, during the RICO enterprises’ delay by

   fraud’ phase. On or about 12 April 2016, Plaintiffs received a contract sent by Defendant Auto,

   fraudulently delivered via the United States Postal Service mail, which contained the ‘switch’

   Lloyds homeowners product valued at only $814,000, instead of the $5 Million State Farm Fire

   and Casualty Homeowners policy shown to, and sold to the Plaintiffs. Plaintiffs immediately

   contacted employees of the Defendants’ RICO violating enterprises and demanded the correct

   insurance product be issued to them. This event started a series of conversations lasting in

   duration of almost a year in which contacted employees of the Defendants’ RICO violating

   enterprises repeatedly made statements via the wires, such as:
           i. State Farm knows the policy mailed to you was issued in error . And;
         ii. don’t worry State Farm has you covered. And;
        iii. State Farm has issued you a homeowners policy from State Farm Fire and
                 Casualty in the amount of $5 Million . And;
        iv. We have it on our screen you have a $5 Million loss coverage on your home.
                 And;
         v. Our <computer> system has you listed as owning a $5 Million homeowners
                policy and car policy. And.
        vi. State Farm has you insured for $5 Million loss coverage for your residence .
                 And;
        vii. Don’t worry if anything happens, State Farm has you covered. And;
       viii. State Farm always pays its claims .




PLAINTIFFS 3rd AMENDED COMPLAINT                                                       Page 25 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 26 of 126 PageID #:
                                    3206



   These statements were fraudulent misrepresentations made by the RICO violating enterprises

   employees as:
           1) State Farm never issued the correct $5 Million policy to the Plaintiffs. And;
           2) State Farm never intended to issue said policy to the Plaintiffs. And;
           3) “State Farm lacked the ability to issue State Farm Fire and Casualty Insurance
                 Products in Texas. And;
           4) Defendants intended to prohibit Plaintiffs from obtaining lawful services from
                other insurance companies available to the Plaintiffs. And.
           5) Defendants had no intention to offering restitution of monies, or delivery of
                correct valued product on already collected monies illegally obtained from the
                Plaintiffs through the Defendants acts of fraud. And;
           6) Defendants’ failure to declare the Lloyds contract as valid’ pre-fire was
                intentional to prohibit the loss of monies due to Plaintiffs’ cancelation should
                they believe Defendants refused to offer the indemnification purchased. And;
           7) The Defendants’ scheme was to illegally profit from the bait and switch sale of
                a lesser quality product than one advertised, and offered to the Plaintiffs. And.
           8) Employees of the RICO violating enterprises have specific knowledge state
                farm has a corporate culture, directed by the Defendants which dictates not to
                pay claims in a timely manner, and to never pay one more penny’ than
                absolutely necessary.


       Plaintiffs detrimentally relied on the fraudulent statements made by the RICO violating
   enterprises’ employees and Plaintiffs’ injuries were a direct result of Defendants’ Frauds, and

   such injuries and damages are foreseeable and natural consequences of the Defendants’ illegal

   schemes and Plaintiffs were the only parties injured due to the ‘pre-fire’ misrepresentations of

   the Defendants.


            C. Post the February 17th, 2017 fire event, during the third phase of Defendants’ RICO

   enterprises’ fraud schemes, employees of the Defendants’ RICO violating enterprises repeatedly

   made statements directly and via the wires, such as:

           i. State Farm will hire you an attorney . And;
         ii. State Farm knows your loss is greater than the Lloyds policy . And;
        iii. State Farm stated the Lloyds policy was issued in error, the claims department
                 will sort that out . And;
        iv. Don’t worry, you won’t suffer any further loss. And;
          v. State Farm will hire an attorney to make sure you recover any losses that State
                 Farm does not pay. And;
         vi. No one will enter your property without your consent, and attendance . And;
        vii. Here is the attorney assigned to your case .




PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 26 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 27 of 126 PageID #:
                                    3207



    These statements were fraudulent misrepresentations made by the RICO violating enterprises

    employees as:

            1) State Farm never issued the correct $5 Million policy to the Plaintiffs. And;
            2) State Farm never intended to issue said policy to the Plaintiffs. And;
            3) “State Farm: lacked the ability to issue State Farm Fire and Casualty Insurance
                Products in Texas. And;
            4) “State Farm never intended to hire an attorney to protect the interests of the
                Plaintiffs. And.
            5) Defendants had no intention abide by their previous gratuitous statements, or
                assurances to pay for Plaintiffs’ property losses up to $5 Million. And;
            6) Defendants had no intention of preventing Plaintiffs from suffering any further
                loss to their property, or business interests. And;
            7) The Defendants knew of their intention to illegally enter Plaintiffs property in
               order to destroy evidence of the cause of the fire event. And;
            8) Defendants intended to prohibit Plaintiffs from bringing a claim in litigation
               against either the Defendants or other parties insured by the Defendants. And;
           9) Defendants intended to obscure the acts of negligence surrounding Plaintiffs’ fire
               event. And;
            10) Defendants did not intend to pay for losses suffered by the Plaintiffs in any
               manner that was previously assured to the Plaintiffs. And;
            11) Employees of the RICO violating enterprises had specific knowledge the claims’
               department operates in a manner to deny claims on any and every basis, as
               directed by the Defendants’ directives issued in conduct, management and
               participation of the RICO violating enterprises.


       Plaintiffs detrimentally relied on the fraudulent statements of the RICO violating enterprises’

    employees and Plaintiffs injuries were a direct result of Defendants’ Frauds, and such injuries

    and damages are foreseeable and natural consequences of the Defendant’s illegal schemes.

   Plaintiffs had every reason to believe the Defendants’ employees’ prior statements representing

   the ‘erroneous’ issuance of the ‘Lloyds’ contract as being an administrative error and factually

   believe the Defendants would act in ‘good faith’ to correct the error, as well as, take every

   precaution to assure Plaintiffs were not further injured during the ‘period of recovery’. Plaintiffs

   were the only parties injured due to the ‘pre-fire’ misrepresentations of the Defendants, and the

   only parties injured during the ‘post fire’ misrepresentations of the Defendants.



            D. Post the February 17th, 2017 fire event, during the fourth phase of Defendants’ RICO

   enterprises’ fraud schemes, employees of the Defendants’ RICO violating enterprises repeatedly

   made statements directly and via the wires, such as:



PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 27 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 28 of 126 PageID #:
                                    3208



           i.    State Farm will reimburse you for emergency purchases . And;
         ii.     State Farm will reimburse you for your rental car expenses . And;
        iii.    State Farm will make sure everything is fixed correctly”. And;
        iv.     “Don t worry, you won’t suffer any further loss. And;
         v.     “State Farm will not place the hail claims on you - record. And;
        vi.      You won’t see any increase in premiums due to the hail and smoke damage to
                    your cars . And;
        vii. “State Farm won’t cancel your insurance coverage, we expect this kind of loss
                  due to catastrophic events . And;
       viii. Don’t’ worry about a cost increase due to the fire, one event does not make
                    you high risk’ .

   These statements were fraudulent misrepresentations made by the RICO violating enterprises’

    employees as:
            1) state farm’ never intended to reimburse Plaintiffs for emergency purchases
                  preauthorized by Defendants’ ‘field’ employees. And;
            2) ‘state farm’ never intended to reimburse Plaintiffs for rental car expenses paid
                  by the Plaintiffs resultant from damages incurred to Plaintiffs’ vehicles
                  (property) due to Defendants’ failure to provide adequate protection for
                  Plaintiffs’ vehicles despite a contractual requirement to do so. And;
            3) ‘state farm ‘never intended to ‘fix’ everything correctly regarding Plaintiffs’
                  property or businesses. And;
            4) ‘state farm’ never intended to prevent Plaintiffs from suffering any further loss
                  to Plaintiffs’ property or businesses. And.
            5) The Defendants knew of their intention to illegally cause Plaintiffs further
                 monetary losses and injuries to businesses. And;
            6) Employees of Defendants knew the ‘hail and smoke’ damage claims were being
                 claimed against Plaintiffs’ Automobile Policy in accordance with the directives
                 of the Defendants’ RICO violating enterprises. And;
            7) Defendants knew of their intent to illegally seize and steal a monetary asset of
                 the Plaintiffs, the Plaintiffs Auto Insurance Policy, in order to ‘offset’ the
                 RICO enterprises’ Tosses’ due to the claims of the Plaintiffs. And;
            8) Defendants knew their acts of fraud would illegally transfer liability and
                responsibility to the Plaintiffs and would directly injure the Plaintiffs, Despite
                    the Defendants’ employees’ statements otherwise. And;
            9) Employees of the RICO violating enterprises had specific knowledge the
                    ‘claims’ department operated in a manner to ‘cancel’ Plaintiffs’ insurance
                    coverages, and cause further future financial loss, and injury. And;
                10) Defendants had knowledge they would purposefully, and with knowledge of
                    the frauds conducted by the Defendants, wrongfully classified Plaintiffs as
                    ‘high-risk’ in order to end contractual relationships with the Plaintiffs and to
                    obscure the fraud schemes of the RICO violating enterprises.




PLAINTIFFS 3rd AMENDED COMPLAI T                                                             Page 28 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 29 of 126 PageID #:
                                      3209



          Plaintiffs detrimentally relied on the fraudulent statements of the RICO violating enterprises

          employees and Plaintiffs’ injuries were a direct result of Defendants’ frauds, and such

          injuries and damages are foreseeable and natural consequences of the Defendants’ illegal

          schemes. Plaintiffs had every reason to believe the Defendants’ employees’ statements and

          factually believe the Defendants would act in good faith’, as well as, take every precaution

          to assure Plaintiffs were not further injured. Plaintiffs were the only parties injured due to

          the misrepresentations of the Defendants.



25. Defendants Mental State.

          At all times Defendants and employees of Defendants conducting the RICO violating

   enterprises’ frauds, and racketeering activities had actual knowledge the conduct of the enterprises

   was illegal. In issuing their materially false, and fraudulent statements via the wires and mails,

   Defendants intended to obtain money by fraudulent pretenses, and to cause loss of money and

   property by fraudulent pretenses, fraudulent representations, and by statements which were

  materially false. Defendants, in facilitation of the fraud, obtained and gained money and an

   advantage at the expense of the Plaintiffs. As shown in Pamsravh 24 (Plaintiff s Reliance) the
   Defendants conduct, as well as the conduct of the employees of the enterprises was so obvious in

  misleading the Plaintiffs that each actor acting on behalf of the Defendants, as well as the Defendants,

  themselves must have been aware of the intentional misleading of the Plaintiffs.



                                            V-1. Enterprises.

26. State Farm Mutual Automobile Insurance Company.

      Defendant Auto is organized under the laws of the State of Illinois, and is a privately-owned

    C’ Corporation, operating under the laws of the State of Illinois. Defendant Auto is a person’ as

   defined in 18 U.S.C. § 1961(3) and is and entity capable of holding a legal or beneficial interest in
  property. Defendant Auto’s State Farm interlocked tri-oval logo was originally created in 1946

  to symbolize the ‘three separate companies’ offering products within State Farm Mutual

  Automobile Insurance Company’s third-party agency network. Defendant Auto’s interlocked tri¬

   oval logo was updated in 1953, and for sixty years (up until 2012) was critical to the State Farm

  brand image of three separate and independent companies, jointly offering insurance products for




  PLAINTIFFS 3rd AMENDED COMPLAINT                                                             P ge 29 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 30 of 126 PageID #:
                                    3210



sale through a third-party agency network managed and controlled by State Farm Mutual

Automobile Insurance Company.



   Defendant Auto solely sells automotive insurance products. Defendant Auto s third-party

agent network consists of approximately 616 state farm locations across the nation as reported

by Dun and Bradstreet. For a period of more than eighty years, the third-party agents clearly

stipulated to potential buyers of insurance product that in fact, each product was sold by,

maintained by, and underwritten by an independently operating company, which was distinctly

different from State Farm Mutual Automobile Insurance Company. This clarity created a crystal

clear and well-defined person/enterprise distinction between State Farm Mutual Automobile

Insurance Company, its third-party agency network, and the products of distinctly different and

independent companies sold by the third-party agents network.



   Defendant Auto owns 26 independently operating and distinctly separate companies, each

conducting a distinctly different enterprise. Each of these separate and distinct enterprises offer

individually separate products that are sold by Defendant Auto s third-party agent network, in an

association in fact relationship manner. Each of the 26 independent companies owned by

Defendant Auto are distinctly different and operationally separate corporate entities, which are

connected in an association in fact relationship solely due to their ownership by Defendant Auto,

and their association in fact relationship to the third-party agent network.



   Defendant Auto is distinctly different as a corporate entity from the state farm group’ and

Defendant Tipsord, Farney, Harbert, Smith, and Wey’s activities and conduct of the RICO

violating enterprise known as ‘the state farm group’ is distinctly different from functions of

employees of Defendant Auto. Further, as Defendants Smith, and Wey are not employees of

Defendant Auto, their activities and conduct of RICO violating enterprises are functionally

distinguishable from the ‘corporation’ known as State Farm Mutual Automobile Insurance

Company, and its automobile policy sales operations.



   The 26 individually different and independently separate companies (enterprises) owned by
Defendant Auto are free to act independently and advance their own interests contrary to the other


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 30 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 31 of 126 PageID #:
                                    3211



25 individual enterprises. This free to act distinction clearly separates the operations of the

independent companies owned by Defendant Auto from Defendant Auto. Further, this ‘free to act

uniquely separates the independent corporate enterprise function, with the ‘association in fact’

relationship between the independent companies owned by Defendant Auto, and the RICO

violating enterprise known as ‘the state farm group’ unlawfully established and operated by the

Defendants. Defendants Tipsord, Fa ney, Harbert, Smith, and Wey abuse their directorate

positions within Defendant Auto and the independent companies owned by Defendant Auto to

establish, operate, participate, and conduct, the RICO violating enterprise known as ‘the state farm

group’ by association in fact enterprises within the independent companies owned by Defendant

Auto.



    On December 15th, 2011, Defendants Tipsord, and Harbert, as well as, other un-named directors

of Defendant Auto, by acts of conspiracy, caused a change to the registered trade name / trademark

of State Farm Mutual Automobile Insurance Company, filed with the United States Trademark

Office, registration number 4227731, to state Ins rance underM riting services in the fields of auto,

home, health, life, and fire; providing banking services; mutual fund investments; financial analysis

and consultation. In fact, State Farm Mutual Automobile Insurance Company does not provide

underwriting services in the fields of home, health, life, and fire.



    In fact, State Farm Mutual Automobile Insurance Company only underwrites automobile

insurance policies, which it obtains a lawful fee for. These facts create a per son/enterprise distinction

between State Farm Mutual Automobile Insurance Company and the state farm group . Further,

Defendants’ acts in e cess of their authorities as Directors, not as employees of Defendant Auto,

create a functionally clear distinction between the actions of the ‘corporation’ and the unlawful

activities of a conspiracy of persons lead by Defendant Tipsord to unlawfully directly and indirectly
acquire, maintain, and control an interest in a company engaged in and affecting interstate commerce.



    Defendant Auto is negligent for failing to maintain the clear and concise operation and sales

activities, which was the hallmark of the operation and management of the third-party agents

network. Defendants Tipsord and Harbert substantially changed the operation and sales

management and operations activities on lanuary 1st 2012. This change was due to the conspiracy


PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 31 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 32 of 126 PageID #:
                                    3212



 of Defendants Tipsord, Farney, Smith, Harbert, and Wey and their plan to conduct frauds schemes

through racketeering activities and to establish a conglomerate of independent and separate

association in fact Racketeering enterprises to conduct said patterns of racketeering activity.

Defendants Tipsord, Farney, Smith, Flarbert and Wey intended to and then began to directly and

indirectly conduct said fraud schemes and racketeering activities within the association in fact

enterprises deeply integrated within the independent and separate companies owned by State Farm
Mutual Automobile Insurance Company.



    Defendant Auto is an enterprise which is a distinct and separate enterprise from State Farm

Fire and Casualty Company. Defendant Auto is an ‘enterprise which is a distinct and separate

enterprise than the association in fact enterprise that is known as the State Farm Group .

Defendant Auto manages and operates a separate enterprise from either the State Farm Fire and

Casualty Company enterprise or the State Farm Group association in fact RICO violating

enterprise. Defendant Auto is also a separate enterprise and operates, as well as manages, a

separate enterprise from that of State Farm Lloyds and / or State Farm Lloyds Inc.


    Defendant Auto is both a central figure’ and the aggressor in the schemes to defraud the

Plaintiffs, as such, Defendant Auto is vicariously liable for the RICO violating enterprise acts

pursuant to 18 U.S.C. § 1962(c). Defendant Auto is vicariously liable under the respondeat superior

doctrine as employees of the independent companies it owns and its own employees that actively

engaged, conducted, participated, managed, and established the RICO Enterprise known as ‘the state
farm group’, which defrauded the Plaintiffs.



    Defendant Auto is the corporate employer of the RICO violating employees engaged within the

RICO violating enterprises, and Defendant Auto significantly benefited from the acts of its RICO

violating employees and the RICO violating acts of Defendants Tipsord, Farney, Smith, Harbert,

and Wey, which were (1) related to and committed within the course of employ ent within the

independent companies owned of Defendant Auto; (2) the RICO violating acts of the RICO violating
employees, and the RICO violating association in fact enterprises were committed in furtherance of

the independent corporations owned by Defendant Auto’s conduct of business; and (3) Defendant

Auto, as a corporation, authorized and / or acquiesced in the acts of the RICO violating enterprises



PLAINTIFFS 3rd AMENDED COMPLAINT
                                                                                         Page 32 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 33 of 126 PageID #:
                                      3213



   which defrauded and injured the Plaintiffs. Defendant Auto is negligent for failing to prohibit,

   inhibit, and deny the ability of the Defendants to operate and conduct the State Farm Group fraud

   schemes and racketeering activities. Defendant Auto has nefariously profited due to this purposeful

   and knowledgeable neglect and dereliction of fiduciary duty.



27. State Farm Fire and Casualty Company.

      Defendant Fire (Herein after Defendant Fire), is organized under the laws of the State of

   Illinois, and is a privately-owned C” Corporation, operating under the laws of the State of Illinois.

   Defendant Fire is a person as defined in 18 U.S.C. § 1961(3) and is an entity capable of holding

   a legal or beneficial interest in property. Defendant Fire primarily sells homeowners insurance

  products, which are unique and separate products from State Farm Mutual Automobile Insurance

   Company and the products sold and offered by the other Defendants in this matter.



      Defendant Fire is an ‘enterprise’ which is a distinct and separate enterprise from State Farm

  Mutual Automobile Insurance Company. Defendant Fire is an ‘enterprise’ which is a distinct and

  separate enterprise than the association in fact enterprise that is known as the State Farm Group .

  Defendant Fire manages and operates a separate enterprise from either State Farm Mutual

  Automobile Insurance Company enterprise or the State Farm Group association in fact RICO

  violating enterprise. Defendant Fire is also a separate enterprise and operates, as well as manages,

  a separate enterprise from that of State Farm Lloyds and / or State Farm Lloyds Inc.



      Defendant Fire is negligent for failing to maintain the clear and concise operation and sales

  activities, which was the hallmark of the operation and management of the third-party agents

  network. The RICO violating Defendants substantially changed the operation and sales

  management and operations activities on January 1st 2012. This change was due to the conspiracy

  of Defendants Tipsord, Farney, Smith, Harbert, and Wey and their plan to conduct frauds schemes

  through racketeering activities and to establish a conglomerate of independent and separate

  association in fact Racketee ing enterprises to conduct said patterns of racketeering activity.

  Defendants Tipsord, Farney, Smith, Harbert and Wey intended to and then began to directly and

  indirectly conduct said fraud schemes and racketeering activities within the association in fact

  enterprises deeply integrated within the independent and separate companies owned by State Farm


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 33 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 34 of 126 PageID #:
                                      3214



  Mutual Automobile Insurance Company, of which Defendant Fire was one, and was actively
  engaged in the frauds and racketeering activities.



      Defendant Fire is both a central figure and the aggressor in the schemes to defraud the Plaintiffs,

  as such, Defendant Fire is vicariously liable for the RICO violating enterprise acts pursuant to 18

  U.S.C. § 1962(c). Defendant Fire is vicariously liable under the respondeat superior doctrine as its

  employees actively engaged, conducted, participated, managed, and established the RICO Enterprise
  known as ‘the state farm group , which defrauded the Plaintiffs.



28. State Farm Lloyds

  State Farm Lloyds (Hereafter Lloyds) is organized and operates under the laws of the State of

  Texas. Lloyds conducts its entire business operations in the State of Texas and its headquarters

  are located at 1251 State St. Richardson, TX 75082.

      a. Lloyds was founded in 1983 and operates as under Texas law, as a ‘Lloyds plan provider .

      b. Lloyds is corporate enterprise owned by State Farm Mutual Automobile Insurance
          Company but is o erationally independent and distinctly separate company from State
          Farm Mutual Automobile Insurance Company.

      c. Lloyds products are unique and separate products from State Farm Mutual Automobile
          Insurance Company and all the products sold and offered by the other Defendants in this
         matter.


      d. Lloyds sells its products, only in the State of Texas, using the third-party agent network
          managed by State Farm Mutual Automobile Insurance Company.

      e. Lloyds is a operationally separate corporate entity and independent company from State
          Farm Mutual Automobile Insurance Company, and is a distinctly separate company from
          any other distinct and independent companies owned by State Farm Mutual Automobile
         Insurance Company.



     Lloyds is a Corporate ‘enterprise’ which is a distinct and separate enterprise from State Farm

  Mutual Automobile Insurance Company. Lloyds is an corporate ‘enterprise’ which is a distinct

  and separate enterprise than the association in fact enterprise that is known as the State Farm

  Group . Lloyds manages and operates a separate enterprise from either State Farm Fire and

  Casualty Company enterprise or the ‘State Farm Group’ association in fact RICO violating



  PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 34 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 35 of 126 PageID #:
                                      3215



   enterprise. Lloyds is also a separate enterprise and operates, as well as manages, a separate

   enterprise from that of State Farm Lloyds, Inc.



       Lloyds is negligent for failing to maintain the clear and concise operation and sales activities,

   which was the hallmark of the ope ation and management of the third-party agents network. The

   RICO violating Defendants substantially changed the operation and sales management and

   operations activities on January 1st 2012. This change was due to the conspiracy of Defendants

   Tipsord, Farney, Smith, Harbert, and Wey and their plan to conduct frauds schemes through

   racketeering activities and to establish a conglomerate of independent and separate association in

   fact Racketeering enterprises to conduct said patte s of racketeering activity. Defendants Tipsord,

   Farney, Smith, Harbert and Wey intended to and then began to directly and indirectly conduct said

   fraud schemes and racketeering activities within the association in fact enterprises deeply

   integrated within the independent and separate companies owned by State Farm Mutual

   Automobile Insu ance Company, of which Lloyds was one having harbored at least two

   association in fact racketeering enterprises managed and controlled by the Defendants and was

   actively engaged in the frauds and racketeering activities.



      Lloyds is both a central figure and the aggressor in the schemes to defraud the Plaintiffs, as

   such Lloyds is vicariously liable for the RICO violating enterprise acts pursuant to 18 U.S.C. §

   1962(c). Lloyds is vicariously liable under the respondeat superior doctrine as its employees actively

   engaged, conducted, participated, managed, and established the RICO Enterprise known as ‘the state

   farm group , which defrauded the Plaintiffs. However, as a subsidiary of Defendant Auto, Lloyds’

   liability is transferred to Defendant Auto.



29. State Farm Llo ds, Inc.

   State Farm Lloyds, Inc. (Hereafter INC ) is organized and operates under the laws of the State of

   Texas. INC conducts its entire business operations in the State of Texas and its headquarters

   are located at 1251 State St. Richardson, TX 75082.

      a. INC was founded in December of 1982 and operates as under Texas law, as an ‘attorney
          in fact .




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 35 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 36 of 126 PageID #:
                                    3216



    b. INC is owned by State Farm Lloyds, but is operationally independent and a distinctly
        separate company from State Farm Lloyds.

    c. “INC sells no products.


    d. INC” s sole purpose is to manage the insurance operations of “State Farm Lloyds” as
        required by Texas Law.

    “INC is an operationally separate Corporation and independent company from State Farm

Lloyds, and is operationally and in purpose, a distinctly separate company from any other distinct

and independent companies owned by State Farm Mutual Automobile Insurance Company.



     INC” is an corporate enterprise which is a distinct and separate enterprise from State Farm

Mutual Automobile Insurance Company. INC” is an corporate ‘enterprise’ which is a distinct

and separate enterprise than the association in fact enterprise that is known as “the State Farm

Group . “INC manages and operates a separate enterprise from either State Farm Fire and

Casualty Company enterprise or the ‘State Farm Group’ association in fact RICO violating

enterprise. INC is also a separate enterprise and operates, as well as manages, a separate

enterprise from that of State Farm Lloyds. In Fact, INC’ s sole purpose as ‘attorney in fact’ is to

assure Lloyds does not engage in nefarious or criminal activities as required by Texas law.



     INC is negligent for failing to maintain the clear and concise operation and sales activities,

which was the hallmark of the operation and management of the third-party agents network. The

RICO violating Defendants substantially changed the operation and sales management and

operations activities on January 1st 2012. This change was due to the conspiracy of Defendants

Tipsord, Farney, Smith, Harbert, and Wey and their plan to conduct frauds schemes through

racketeering activities and to establish a conglomerate of independent and separate association in

fact Racketeering enterprises to conduct said patte s of racketeering activity. Defendants Tipsord,

Farney, Smith, Harbert and Wey intended to nd then began to directly and indirectly conduct said

fraud schemes and racketeering activities within the association in fact enterprises deeply

integrated within the independent and separate companies owned by State Farm Mutual

Automobile Insurance Company, of which INC is one, and manages, as well as is associated

with Lloyds which is an enterprise actively engaged in frauds and racketeering activities. Once




PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 36 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 37 of 126 PageID #:
                                      3217



  again, Inc is a subsidiary , of Defendant Auto, and as such labilities of Inc transfer to Defendant

  Auto, for association in Defendant Auto s criminalities, and frauds.



30. The State Farm Grou .

      The State Farm Group is an Association in Fact Enterprise with a distinct hierarchy and

  distinct structure in management of the conglomerate. Further, the State Farm Group’ parent’

  enterprise of the RICO violating conglomerate of association in fact enterprises, has th ee required

  structure features. 1) ‘a purpose’ which is to engage in a complex series of fraud schemes,

  deceptive trade and sales practices, and fraudulent acts in order to illegally obtain monies and

  income from an ever-expanding course of fraudulent activities and criminalities. 2) to establish

  enterprises and to operate, conduct, and manage the fraud schemes, deceptive trade and sales

  practices , and fraudulent acts to illegally obtain monies and income derived from patterns of

  racketeering activities and criminalities through acts of conspiracy between the managing parties

  (Defendants) and the abuse of Defendants Tipsord, Farney, Smith, Harbert, and Wey’s employee

  positions within the companies owned by State Farm Mutual Automobile Insurance Company,

  of which Defendants Tipsord, Farney, Smith, Harbert, and Wey hold separate, but interlocking

  directorate and officer positions. 3) the State Farm Group RICO violating conglomerate

  enterprise has existed since at least January 1st, 2012 and has had more than sufficient longevity

  for those associated within the association in fact ‘parent’ enterprise, and the ‘subsidiary’

  association in fact RICO violating enterprises to conduct the purpose of the State Farm Group’s

  RICO violating purpose.



     The parent’ RICO violating association in fact enterprise is conducted jointly and with

  coordination by the directorship of Defendants Tipsord, Farney, Smith, Harbert, and Wey, who

  themselves constitute the operational management of the individual ‘subsidiary’ RICO violating

  association in fact enterprises, as well as the executive management team of the State Farm Group.

  The Defendants assume the following ‘parent company’ directorial management roles:

     a. In management of the State Farm Group RICO violating enterprise, Defendant Tipsord
         acts in a manner to be considered as the enterprises’ President and Managing Director.

     b. In management of the State Farm Group RICO violating enterprise, Defendant Harbert
          acts in a manner to be considered as the enterprises’ Chief Operations Officer, Senior
         Vice President of Sales, and Director of enterprise operating policies.

  PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 37 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 38 of 126 PageID #:
                                    3218




    c. In management of the State Farm Group RICO violating enterprise, Defendant Farney
         acts in a manner to be considered as the enterprises Treasurer and Auditor.

    d. In management of the State Farm Group RICO violating enterprise, Defendant Smith
        acts in a manner to be considered as the enterprises’ Chief Financial Officer and
        Director of Operations - Stop Loss.

    e. In management of the State Farm Group RICO violating enterprise, Defendant Wey
        acts in a manner to be considered as the enterprises’ Senior Vice President of
        Operations.


        Within the State Farm Group’s association in fact RICO violating subsidiary
enterprises, Defendants Tipsord, Farney, Smith, Harbert and Wey under-take day in and day

out operational duties as officers of the subsidiary’ association in fact enterprises conducted

within the independent and separate operating companies owned by State Farm Mutual

Automobile Insurance Company. Defendants Tipsord, Farney, Smith, Harbert, and Wey

abuse their independent and separate ‘officer’ roles within the independent and separate

operating companies owned by State Farm Mutual Automobile Insurance Company in order

to operate, manage, conduct and participate in, as well as execute the conspirator’s RICO

violating ‘state farm group’ business model.

These duties, relationships and participations consist of:

   a. On or about January 1, 2012, Defendants Tipsord, and Harbert in abuse of their
       directors positions with State Farm Mutual Automobile Insurance Company caused the
       issuance of a directive instructing Defendants Famey, Harbert, Smith and Wey to act
       in separate companies owned by State Farm Mutual Automobile Company to cause the
       establishment and participation within the single entity fraud scheme’ causing all
       employees of independently operating, and distinctly separate companies to stop using
       clear and distinct language in identifying the company they represented and to start
       solely identifying themselves as ‘with state farm.’

   b. On or about January 1, 2012, Defendant Harbert, in abuse of his officer position as
       ‘chief marketing officer’ of State Farm Mutual Automobile Insurance Company, State
       Farm Fire Insurance Company, and State Farm Life Insurance Company, caused the
       issuance of a directive instructing the third party agents network contracted to State
       Farm Mutual Automobile Insurance Company causing all employees of independently
       operating, and distinctly separate agents network to stop using clear and distinct
       language in identifying the exact name of the company selling or issuing insurance
       products, providing banking services, and providing investment services, as well as all
       other products or services sold by the ‘captive’ third party agents network to identify
       all companies products, services, and good as ‘state farm’ products. This act was to



PLAINTIFFS 3rd AMENDED CO PLAINT                                                          Page 38 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 39 of 126 PageID #:
                                    3219



        cause the establishment of the State Farm Group enterprise and cause the third-party
        agents networks’ 100% participation with the ‘single entity fraud scheme’.

    c. On or about January 1, 2012, or shortly thereafter, Defendants Tipsord, Farney, and
        Smith, in abuse of their officers positions in separate companies owned by State Farm
        Mutual Automobile Company, caused the comingling of incomes and monies, from
        activities, including fraudulent activities as part of the Defendants’ fraud schemes
        derived from the sales activities of the third-party agents network, and the established
        national call center sales forces, to be deposited into a series of ‘clearing’ accounts
        managed and controlled by Defendant Smith acting in various forms, in order to engage
        in money laundering operations on behalf of ‘the state farm group’. These monies
        consolidated were, from as many as 17 separate and independent companies owned by
        State Farm Mutual Automobile Insurance Company.

    d. On or about January 1, 2012, or shortly thereafter, Defendants Wey, Harbert, Smith
        and Farney, in abuse of their individual and separate officers positions within State
        Farm Fire and Casualty Company, State Farm Lloyds, State Farm Lloyds, Inc., State
        Farm County Mutual Insurance Company of Texas, State Farm Life and Accident
        Insurance Company, State Farm Indemnity Company, State Farm Guaranty Insurance
        Company, State Farm General Insurance Company, State Farm Florida Insurance
        Company, and Hiroad Assurance Company caused the individually independent and
        separately operating companies owned by State Farm Mutual Automobile Insurance
        Company to enter into a series of ‘claims handing contracts’ with State Farm Fire and
       Casualty Company where all the other allegedly independently operating and distinctly
       separate companies’ ‘claims activities’ would be consolidated under the direct
       management and control of ‘the state farm group’ conspirators.

    e. On or about January 1, 2012, or shortly thereafter, The ‘state farm group’ conspiring
        Defendants Tipsord, Farney, Smith and Wey, in abuse of their officer s/employees
       positions held within State Farm Fire and Casualty Company, directly and indirectly
       implemented a series of ‘national corporate policies’, which are updated on an annual
       and quarterly basis, claims handling manuals , and claims processing policy manuals
       instructing the employees of State Farm Fire and Casualty Company conduct patterns
       of behavior to delay and deny viable and lawful insurance loss claims consolidated
       from the independent and separately operating companies owned by State Farm Mutual
       Automobile Insurance Company, namely State Farm Lloyds, State Farm Lloyds, Inc.,
       State Farm County Mutual Insurance Company of Texas, State Farm Life and Accident
       Insurance Company, State Farm Indemnity Company, State Farm Guaranty Insurance
       Company, State Farm General Insurance Company, State Farm Florida Insurance
       Company, and Hiroad Assurance Company, and defend any litigation that might
       arise against the Defendants due to the negligent, and fraudulent, as well as RICO
       violating activities conducted by the enterprises under the control and management of
       Defendants Tipsord, Farney, Smith, Harbert, and Wey.

   f. On or about January 1, 2012, or shortly thereafter, the ‘state farm group’ conspiring
       Defendants Tipsord, Farney, Smith, Harbert and Wey, in abuse of their


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 39 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 40 of 126 PageID #:
                                    3220



       officers/employees positions held within separate and independent companies owned
       by State Farm Mutual Automobile Insurance Company, caused directly and indirectly
       the establishment of a series of national call/ customer service centers owned by State
       Farm Mutual Automobile Insurance Company and State Farm Fire and Casualty
       Company, located in Georgia, Texas, Illinois, California, Florida, and Arizona. The
       Conspiring Defendants then established and operate a national sales center which
       affects interstate commerce with the distinct purpose to operate and conduct the State
       Farm Group s fraudulent sales schemes and deceptive trade / sales practices.
       Employees of the centers are trained directly and indirectly by Defendants Harbert,
       Smith, and Wey and instructed to only use the term and word state farm in order to
       cause confusion, and misrepresentation during the sales and product facilitation
       processes. Employees are encouraged to meet sales and production goals via cash and
       payment bonuses paid from monies and incomes derived directly and indirectly from
       the Defendants’ patterns of racketeering behavior. Employees are instructed to make
       fraudulent promises and material misrepresentations to customers such as ‘state farm
       will insure you for ... ’ and ‘you will receive that policy’ without giving the customer
       any great specifics, or actual information to the exact product just sold to the customer
       and paid for at that time by the customer. This aspect constitutes the establishment,
       implementation, and Defendants’ receipt of monies derived from fraudulent acts and
       patterns of racketeering behavior regarding the ‘bait side of the ‘bait and switch’ fraud
       scheme. These acts are entirely conducted by the use of wires, as the call centers are
       completely operated via a telephone network.

   g. On or about January 1, 2012, or shortly thereafter, the ‘state farm group’ conspiring
       Defendants Tipsord, Farney, Smith, Harbert and Wey, in abuse of their
       officers/employees positions held within separate and independent companies owned
       by State Farm Mutual Automobile Insurance Company, directly and indirectly caused
       the establishment of a national ‘underwriting’ product and customer referral system
       and then caused State Farm Lloyds, State Farm Lloyds, Inc., State Farm County Mutual
       Insurance Company of Texas, State Farm Life and Accident Insurance Company, State
       Farm Indemnity Company, State Farm Guaranty Insurance Company, State Farm
       General Insurance Company, State Farm Florida Insurance Company, and Hiroad
       Assurance Company to enter into ‘product facilitation agreements’ in which the
       separate and independent company owned by State Farm Mutual Automobile
       Insurance Company would be forced to accept a paid sales contact from ‘the state farm
       group’s call centers, and then deliver an insurance product to the captive customer.
       The product issued by State Farm Lloyds, State Farm Lloyds, Inc., State Farm County
      Mutual Insurance Company of Texas, State Farm Life and Accident Insurance
       Company, State Farm Indemnity Company, State Farm Guaranty Insurance Company,
       State Farm General Insurance Company, State Farm Florida Insurance Company, and
      Hiroad Assurance Company is often not the same product described or offered to the
       customer at the point of sale. This aspect constitutes the establishment, implementation,
       and Defendants’ delivery of product derived from fraudulent acts and patterns of
      racketeering behavior regarding the ‘switch’ side of the ‘bait and switch’ fraud scheme.
      These acts are entirely conducted by the use of wires, and the delivery of fraudulently
       induced product is conducted by the usage of the United States Postal Service.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 40 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 41 of 126 PageID #:
                                    3221




   h. On or about March 1st, 2012, or shortly thereafter, and every year thereafter annually,
       the state farm group conspiring Defendants Tipsord, Farney, and Harbert, in abuse of
       their directors positions held within State Farm Mutual Automobile Insurance
       Company, directly and indirectly cause the issuance of the Annual Report to State
       Farm Mutual Policyholders in which the Defendants release a statement to the policy
       holders of automobile insurance issued by State Farm Mutual Automobile Insurance
       Company where the Defendants make materially false, deceptive, and misleading
       descriptions of fact in order to cause confusion and to deceive as to commercial
       activities of State Farm Mutual Automobile Insurance Company and to conceal the
       operations of the State Farm Group from the members of State Farm Mutual
       Automobile Insurance Company.

   i. Since March 1st, 2015, and then annually thereafter, Defendant Tipsord has issued
        direct statements of fraud, material misrepresentation of fact, and made materially false,
        deceptive, and misleading descriptions of fact in order to cause confusion and to
        deceive as to co ercial activities of State Farm Mutual Automobile Insurance
        Company and to conceal the operations of the State Farm Group from the members of
        State Farm Mutual Automobile Insurance Company within the Annual Report to State
       Farm Mutual Policyholders issued to members via the mail and the wires, and openly
        available to the public via the internet on websites owned by State Farm Mutual
       Automobile Insurance Company but distinctly and directly, as well as, indirectly under
       the control of Defendant Auto, and Defendants Tipsord, Farney, Smith, Harbert, and
        Wey at:

             1) 2015 report: Https;//staticl.st8fm.eom/es_US/contentjpages/l/pdf/us/2015-
                 aiinual-report.pdf
             2) 2016 report: HttDs://'staticl.st8fm.com/es US/content pages/l/pdf/us/2016-
                 ann al-report, df
             3) 2017 report: Https://static 1 .st8fm.eom/es_US/content_pages/l /pdf/us/2017-
                 annual-re ort.pdf
             4) 2018 report: Https://static1 .st8fm.com/es US/content pages/l/pdf/us/2018-
                 annual-renort.pdf



       Defendants Tipsord, Farney, Harbert, Smith, and Wey planned the fraud schemes and

racketeering activities years in advance of the implementation of the State Farm Group frauds

and RICO violating activities. They worked together to gather the necessary tools, agreements,

and necessary assets, and additionally, they annually ‘divvy’ up the proceeds of the enterprises’

monies derived through a pattern of racketeering activity in the form of investment, and bonus

accounts operated and maintained by the same RICO violating enterprise from the state farm

group’s association in fact money laundering enterprises State Farm V.P. Management

Corporation, State Farm Investment Management Corporation, State Farm International

PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 41 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 42 of 126 PageID #:
                                    3222



Holding Company, State Farm Associate s Funds Trust, State Farm Mutual Fund Trust, and

State Farm Companies Foundation, all companies under the management and control of

Defendants Smith and Tipsord.



         The State Farm Group enterprise is a distinctly different enterprise from State Farm

Mutual Automobile Insurance Company. Defendants Tipsord, Famey, Harbert, Smith, and Wey s

activities and conduct of the RICO violating enterprise known as the state farm group’ is distinctly

different from functions of employees of Defendant Auto. Further, as Defendants Smith, and Wey

are not employees of Defendant Auto, their activities and conduct of RICO violating enterprises

are functionally distinguishable from the ‘corporation’ known as State Farm Mutual Automobile

Insurance Company, and its automobile policy sales operations.



       Defendants Tipsord, Farney, Harbert, Smith, and Wey abuse their directorate positions

within Defendant Auto and the independent companies owned by Defendant Auto to establish,

operate, participate, and conduct the RICO violating enterprise known as the state farm group’ by

association in fact enterprises within the independent companies owned by Defendant Auto. A

crucial element of Defendants Tipsord, Farney, Smith, Harbert, and Wey’s ‘state farm group’

RICO violating conglomerate business model which they use as a guide to establish, conduct,

manage, participate, and carry on the enterprises’ patterns of racketeering activities and acts of

fraud include the abuse of the assets of State Farm Mutual Automobile Insurance Company and

the use of proceeds, monies and incomes derived directly and indirectly from the enterprises’

patterns of racketeering behaviors. The State Farm Group enterprise operated and managed by

Defendants Tipsord, Farney, Smith, Harbert, and Wey uses proceeds, monies and incomes from

enterprises managed and established by the Defendants and Defendants’ enterprises, with the

intent to defraud the Plaintiffs in order to illegally obtain monies and property through the
enterprises’ schemes and acts of fraud, and monies directly and indirectly derived from RICO

violating enterprises’ patterns of racketeering behavior to:

       a. promote and establish enterprises which affect interstate commerce. And;

       b. promote and establish enterprises which conduct, and participate in patterns of
           racketeering activities which affect interstate commerce. And;




PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 42 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 43 of 126 PageID #:
                                    3223



        c. cause the enterprises conducting and participating in patterns of racketeering activities
            to which affect interstate commerce to hire and pay third party attorneys using monies
            derived directly and indirectly from patterns of racketeering activities to provide legal
            defense for claims made against Defendants Tipsord, Farney, Smith, Harbert, and Wey
            for their association with and employment by association in fact RICO violating
            enterprises which directly and indirectly participate and conduct patterns of
            racketeering activities which affect interstate commerce. And;

        d. cause the establishment of enterprise, and promote the unlawful operation of
            enterprises, using monies derived directly and indirectly from patterns of racketeering
            activities to provide unlawful methods of income distribution of, investment of, and
            the creation of investment products for the purposes of investment, and fraud, using
            incomes received directly and indirectly from enterprises, conducted controlled,
            managed, and maintained in association and participation by Defendants Tipsord,
            Farney, Smith, Harbert, and Wey, in order to allow Defendants Tipsord, Farney, Smith,
            Harbert, and Wey to receive incomes derived directly and indirectly from enterprises
            engaged directly and indirectly in patterns of racketeering activity, which use the
            incomes of the enterprises, to invest directly and indirectly, in part and in whole, in the
            acquisition, establishment, and/or operation of enterprises which affect interstate
            commerce.



        On December 15th, 2011, Defendants Tipsord, and Harbert, as well as, other un-named

directors of Defendant Auto, by acts of conspiracy, caused a change to the registered trade name /

tradem rk of State Farm Mutual Automobile Insurance Company, filed with the United States

Trademark Office, registration number 4227731, to state Insurance underwriting services in the

fields of auto, home, health, life, and fire; providing hanking services; mutual fund investments;

financial analysis and consultation     In fact, State Farm Mutual Automobile Insurance Company

does not provide underwriting services in the fields of home, health, life, and fire. Additionally, it

is not corporately registered as a holding company.



       In fact, State Farm Mutual Automobile Insurance Company only underwrites automobile

insurance policies, which it obtains a lawful fee for. These facts create a person/enterprise distinction

between State Farm Mutual Automobile Insurance Company and the state farm group . Further,

Defendants acts in excess of their authorities as Directors, not as employees of Defendant Auto,

create a functionally clear distinction between the actions of the ‘corporation’ and the unlawful

activities of a conspiracy of persons lead by Defendant Tipsord to unlawfully directly and indirectly

acquire, maintain, and control an interest in a company engaged in and affecting interstate commerce.



PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 43 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 44 of 126 PageID #:
                                      3224



      The State Farm Group is an enterprise which is a distinct and separate enterprise from State

   Farm Fire and Casualty Company. The state farm group is a separate enterprise from that of

   State Farm Lloyds and / or State Farm Lloyds, Inc. The “State Farm Group is distinctly different

   individually from the individual Defendants Tipsord, Farney, Smith, Harbert, and Wey.

   Defendants Tipsord, Farney, Smith, Harbert, and Wey conducted and participated in the conduct

   of the affairs, operations and establishment of ‘the state farm group exercising managerial roles

   in the affairs of ‘the state farm group’ enterprise. Defendants Tipsord, Farney, Harbert, Smith,

   and Wey are liable for Plaintiffs’ injuries and damages due to Defendants Tipsord, Farney, Smith,

   Harbert, and Wey’s participation and conduct of the affairs of the ‘State Farm Group’ RICO

   violating conglomerate enterprise, and the subsidiary ‘association in fact’ RICO violating

   enterprises managed, conducted and participated within by the individual Defendants Tipsord,

   Farney, Smith, Harbert, and Wey due to the direct and indirect affairs and conduct of the associated

   enterprises’ conduct of racketeering activities including extortion, robbery, wire fraud, mail fraud,

   and engagement in monetary transactions in property derived from specified unlawful activity.



31. Association in Fact Enterprise activities within the operations of the state farm group

      The ‘state farm group’ conglomerate operates subsidiary ‘association in fact’ enterprises deeply

   embedded within the separate and independent companies owned by State Farm Mutual Automobile

   Insurance Company. The ‘association in fact’ subsidiary RICO violating enterprises are distinct

   and independent from the enterprises of the operationally independent and distinctly separate

   companies owned by State Farm Mutual Auto Mobile Insurance Company which harbor the

   association in fact RICO violating enterprises conducted, managed, operated and directed by

   Defendants Tipsord, Farney, Harbert, Smith, and Wey acting jointly to execute the conspiracies

   ‘state farm group’ fraudulent business model.



      The State Farm Group RICO violating conglomerate enterprise, established and operates seven

   distinct enterprises, each with a separate operational objective, each conducting multiple predicate

   acts of racketeering activities, along the State Farm Group’s business model’s four step ‘scope of

   work’. This four-step scope of work contains the following steps and operational objectives.



           i. Revenue Creation.



   PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 44 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 45 of 126 PageID #:
                                    3225



                   a) Objective -

                         1. to defraud parties in order to illegally obtain incomes and monies
                             through acts of fraud including fraudulent marketing and sales practices,
                             including bait sales tactics, sales by misrepresentation and deception.

                         2. to defraud parties in order to illegally obtain incomes and monies
                             through acts of fraud including falsely delivering products sold by bait
                             and switch sales tactics, deliver products of substantially less value
                             than those offered at sale, and delivery of products sold by deception.

                         3. to defraud parties through the sales of products issued in enhancement
                             of enterprises engaged in money laundering, and products derived from
                             incomes, monies, and investment of proceeds derived monies obtained
                             by and derived from enterprises engaged in patterns of racketeering
                             activity.

       ii. Revenue retention.
                   a) Objective -
                         1. to defraud parties in order, maintain illegally obtain incomes and monies
                             through acts of fraud including false promises, material
                             misrepresentations of character and commercial activities, and
                             fraudulent misrepresentation of commercial intent and characteristics.
                             Also known as the ‘delay’ process.

                         2. to defraud parties in order, maintain illegally obtain incomes and monies
                             through acts of fraud including false promises, material
                             misrepresentations of character and commercial activities, and
                             fraudulent misrepresentation of commercial intent and characteristics.
                             Also known as the ‘delay’ process. Also known as the ‘deny or denial’
                            process


                         3. to defraud parties in order, maintain illegally obtain incomes and monies
                             through acts of fraud including material misrepresentations of fact,
                             material misrepresentations of character and commercial activities,
                             fraudulent misrepresentation of commercial intent and characteristics,
                             acts of criminality including extortion, robbery, and fraud, including the
                             usage of third-party agents to conduct acts of criminality including fraud,
                             perjury, and fraud upon the court. Also known as the ‘defend’ process.

      iii. Revenue (money) laundering,
                   a) Objective-
                         1. to establish, and/ or control and operate enterprises who receive income
                             derived directly and indirectly from a pattern of racketeering activity in
                             order to create and sell investment grade securities to institutional
                            investors.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 45 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 46 of 126 PageID #:
                                    3226




                         2. to establish, and/ or control and operate enterprises who receive income
                             derived directly and indirectly from a pattern of racketeering activity in
                             order invest illegally obtained monies in investment grade securities
                             purchased from institutions, companies, governments, and private
                             banks.


                         3. to establish, and/ or control and operate enterprises who receive income
                              derived directly and indirectly from a pattern of racketeering activity in
                             order to invest in and establish holding and investment companies in
                             order to offer, and purchase investment grade securities, assets, and
                             other enterprises.


       iv. Distribution and money multiplication,
                   a) Objective-
                          1. to establish, and/ or control and operate enterprises who disburse
                              income derived directly and indirectly from a pattern of racketeering
                              activity, and monies derived from illegal investing into investment
                              grade securities to RICO violating Defendants Tipsord, Farney, Smith,
                              Harbert, and Wey, as well as other criminally participating parties.

                         2. to establish, and/ or control and operate enterprises who receive income
                              derived directly and indirectly from a pattern of racketeering activity
                              and conduct long term tax abatement and reinvestment strategies for
                             reinvestment of monies derived from patterns of racketeering activities
                              for the benefit of and eventual distribution to RICO violating
                             Defendants Tipsord, Farney, Smith, Harbert, and Wey, as well as other
                             criminally participating parties.

    This four-step scope of work directly translates to the operations, conduct and RICO violations

of seven distinctly different and operationally separate association in fact enterprises. These seven

enterprises operate jointly, yet independently in accordance to the State Farm Group RICO violating

conglomerate enterprise business model, operating within the independent companies owned by

State Farm Mutual Automobile Insurance Company, are independently managed from the operations

of the independent companies. Persons , including Defendants who act within the enterprises, and

on behalf of the state farm group enterprise, manage and establish the Defendants and Defendants’

enterprises, with the intent to defraud the Plaintiffs, in order to illegally obtain monies and property

through the enterprises’ schemes, racketeering activities and acts of fraud managed, organized,

established, and conducted by, and in association with Defendants Tipsord, Farney, Harbert, Smith




PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 46 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 47 of 126 PageID #:
                                    3227



and Wey. The RICO association in fact enterprises, their conduct, operational location, and RICO

violations are as follows:



    1) Revenue Creation Enterprises

          i. Subsidiary RICO violating association in fact enterprise A the bait enterprise

               a) Conduct of Enterprise A the bait enterprise.

                     1. To defraud parties in order to illegally obtain incomes and monies through
                         acts of fraud including fraudulent marketing and sales practices, including
                         bait sales tactics, sales by misrepresentation and deception.

               b) Companies owned by State Farm Mutual Automobile Insurance Company
                     domiciling the RICO violating association in fact enterprise A the bait
                     enterprise.


                     1. State Farm Mutual Automobile Insurance Company.
                     2. State Farm Fire and Casualty Company.
                     3. State Farm Life Insurance Company.

               c) Conduct of Enterprise A, which constitute violations of the RICO Act.

                     1. Distribution of material containing false statements, pretenses, and
                        promises with the intent to defraud, and execution of a scheme to defraud
                        in order to obtain monies by fraud, and fraudulent means, and pretenses by
                        usage of and placement into, authorized depository for mail to be sent,
                        delivered and received by the Postal Service, and in acts which affect
                        interstate commerce, with knowledge said material would be received by
                         the Plaintiffs. Violating 18 U.S.C. § 1341.

                     2. Distribution of writings, signs, signals, pictures and sounds containing false
                         statements, pretenses, and promises with the intent to defraud, and
                         execution of a scheme to defraud in order to obtain monies by fraud, and
                         fraudulent means, and pretenses by usage of wire, radio, and television
                         communication in interstate commerce with knowledge said material would
                         be received by the Plaintiffs.

         ii. Subsidiary RICO violating association in fact enteiprise B the Switch enterprise

               a) Conduct of Enterprise B the Switch’ enterprise.

                     1. To defraud parties in order to illegally obtain incomes and monies through
                         acts of fraud including fraudulent marketing and sales practices, including
                         bait and switch sales tactics, sales by misrepresentation and deception.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 47 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 48 of 126 PageID #:
                                    3228



                     2. To defraud parties in order to illegally obtain incomes and monies through
                        acts of fraud including falsely delivering products sold by bait and switch
                        sales tactics, deliver products of substantially less value than those offered
                        at sale, and delivery of products sold by deception.

                     3. To defraud parties through the sales of products issued in enhancement of
                         enterprises engaged in money laundering, and products derived from
                         incomes, monies, and investment of proceeds derived monies obtained by
                         and derived from enterprises engaged in patterns of racketeering activity.



               b) Companies owned by State Farm Mutual Automobile Insurance Company
                     domiciling the RICO violating association in fact enterprise B the bait
                     enterprise.


                     1. State Farm Lloyds,
                     2. State Farm Lloyds, Inc.,
                     3. State Farm County Mutual Insurance Company of Texas,
                     4. State Farm Life and Accident Insurance Company,
                     5. State Farm Indemnity Company,
                     6. State Farm Guaranty Insurance Company,
                     7. State Farm General Insurance Company,
                     8. State Farm Florida Insurance Company,
                     9. Hiroad Assurance Company
                     10. State Farm Life Insurance Company.

               c) Conduct of Enterprise B, which constitute violations of the RICO Act.

                     1. Distribution of material containing false statements, pretenses, and
                        promises with the intent to defraud, and execution of a scheme to defraud
                        in order to obtain monies by fraud, and fraudulent means, and pretenses by
                        usage of and placement into, authorized depository for mail to be sent,
                        delivered and received by the Postal Service, and in acts which affect
                        interstate commerce, with knowledge said material would be received by
                        the Plaintiffs. Violating 18 U.S.C. § 1341.

                     2. Distribution of writings, signs, signals, pictures and sounds containing false
                         statements, pretenses, and promises with the intent to defraud, and
                         execution of a scheme to defraud in order to obtain monies by fraud, and
                         fraudulent means, and pretenses by usage of wire, radio, and television
                         communication in interstate commerce with knowledge said material would
                         be received by the Plaintiffs.

   2) Revenue Retention Enterprises

          i. Subsidiary RICO violating association in fact enterprise C the Delay enterprise


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 48 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 49 of 126 PageID #:
                                    3229



               a) Conduct of Enterprise C the Delay enterprise.

                   1. To defraud parties in order to maintain illegally obtain incomes and monies
                       t rough acts of fraud including false promises, material misrepresentations of
                       character and commercial activities, and fraudulent misrepresentation of
                       commercial intent and characteristics. Also known as the delay process.



               b) Companies owned by State Farm Mutual Automobile Insurance Company
                    domiciling the RICO violating association in fact enterprise C the Delay
                     enterprise.


                     1. State Farm Mutual Automobile Insurance Company.
                     2. State Farm Fire and Casualty Company.
                     3. State Farm Life Insurance Company.

               c) Conduct of Enterprise C, which constitute violations of the RICO Act.

                     1. Distribution of material containing false statements, pretenses, and
                        promises with the intent to defraud, and execution of a scheme to defraud
                        in order to obtain monies by fraud, and fraudulent means, and pretenses by
                        usage of and placement into, authorized depository for mail to be sent,
                        delivered and received by the Postal Service, and in acts which affect
                        interstate commerce, with knowledge said material would be received by
                        the Plaintiffs. Violating 18 U.S.C. § 1341.

                     2. Distribution of writings, signs, signals, pictures and sounds containing false
                         statements, pretenses, and promises with the intent to defraud, and
                         execution of a scheme to defraud in order to obtain monies by fraud, and
                         fraudulent means, and pretenses by usage of wire, radio, and television
                         communication in interstate commerce with knowledge said material would
                        be received by the Plaintiffs.

                     3. Defendants’ enterprises, and enterprise employees in establishment,
                        participation and conduct of the racketeering activities actively engaged in
                         acts of extortion, robbery, and conspiracy to commit robbery, and extortion
                         in the furtherance of Defendants’ fraud schemes, racketeering activities, and
                         other criminalities which affected commerce in violation of 18 U.S.C. §
                         1951.

                    4. Defendants’ enterprises, and enterprise employees traveled interstate, used
                        interstate mail, and commercial facilities in establishment, participation and
                        conduct of the racketeering activities which actively engaged in acts of
                        extortion, robbery which violated 18 U.S.C. § 1961(1) and conspiracy to
                        commit robbery, and extortion in the furtherance of Defendants’ fraud
                        schemes, racketeering activities, and other criminalities which affected



PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 49 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 50 of 126 PageID #:
                                    3230



                         commerce in violation of 18 U.S.C. § 1951, these activities violated 18
                         U.S.C. § 1952.


                     5. Defendants enterprises, and enterprise employees in establishment,
                         participation and conduct of the racketeering activities actively engaged in
                         acts of extortion, and robbery in the furtherance of the enterprises plans,
                         and participation of racketeering enterprises in violation of 18 U.S.C. §
                         1961(1).

         ii. Subsidiary RICO violating association in fact enterprise D the Deny enterprise

               a) Conduct of Enterprise D the Deny’ enterprise.

                   1. To defraud parties in order to maintain illegally obtained incomes and monies
                       through acts of fraud including false promises, material misrepresentations of
                       character and commercial activities, and fraudulent misrepresentation of
                       comme cial intent and characteristics. Also known as the ‘delay’ process.
                      Also known as the ‘deny or denial’ process

               b) Companies owned by State Farm Mutual Automobile Insurance Company
                     domiciling the RICO violating association in fact enterprise D the Deny
                     enterprise.


                     1. State Farm Fire and Casualty Company.
                     2. State Farm Mutual Automobile Insurance Company.
                     3. State Farm Lloyds,
                     4. State Farm Lloyds, Inc.,
                     5. State Farm County Mutual Insurance Company of Texas,
                     6. State Farm Life and Accident Insurance Company,
                     7. State Farm Indemnity Company,
                     8. State Farm Guaranty Insurance Company,
                     9. State Farm General Insurance Company,
                     10. State Farm Florida Insurance Company,
                     11. Hiroad Assurance Company
                     12. State Farm Life Insurance Company.

               c) Conduct of Enterprise D, which constitute violations of the RICO Act.

                     1. Dist ibution of material containing false statements, pretenses, and
                        promises with the intent to defraud, and execution of a scheme to defraud
                        in order to obtain monies by fraud, and fraudulent means, and pretenses by
                        usage of and placement into, authorized depository for mail to be sent,
                        delivered and received by the Postal Service, and in acts which affect
                        interstate commerce, with knowledge said material would be recei ed by
                        the Plaintiffs. Violating 18 U.S.C. § 1341.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 50 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 51 of 126 PageID #:
                                    3231



                     2. Distribution of writings, signs, signals, pictures and sounds containing false
                         statements, pretenses, and promises with the intent to defraud, and
                         execution of a scheme to defraud in order to obtain monies by fraud, and
                         fraudulent means, and pretenses by usage of wire, radio, and television
                         communication in interstate commerce with knowledge said material would
                         be received by the Plaintiffs. Violating 18 U.S.C. § 1343

                     3. E tortion by extraction of anything of value by threat, and / or placing the
                         Plaintiffs in fear of injury threat and force. Violating 18 U.S.C. § 1961(1)

                     4. Robbery by threat, and intimidation, the taking and removal of Plaintiffs
                         property, by acts of extortion, that was in the care, custody, control and
                         management of the Plaintiffs. Violating 18 U.S.C. § 1961 (1).

                     5. Whoever (Defined as Defendants and employees of the state farm group’s
                        association in fact RICO violating enterprises) affects commerce by
                        extortion or conspires to commit extortion, in furtherance of a plan (the
                        Deny and Defend enterprise plans) and do anything in violation of this
                         section (violation of 18 U.S.C. § 1952 travel to promote racketeering
                        activity). Violating 18 U.S.C. § 1951.

                     6. Whoever (Defined as Defendants and employees of the state farm group’s
                         association in fact RICO violating enterprises) travels in interstate
                         commerce or uses the mail or any facility in interstate commerce with intent
                        to distribute proceeds of any unlawful activity, or otherwise promote,
                        manage, establish, carry on, or facilitate the promotion, management,
                        establishment, or carrying on, of any unlawful activity, and performs or
                        attempts to perform an act. Violating 18 U.S.C. § 1952.



        iii. Subsidiary RICO violating association in fact enterprise E the Defend enterprise

               a) Conduct of Enterprise E the Defend’ enterprise.

                   1. To defraud parties in order to maintain illegally obtained incomes and monies
                       through acts of fraud including material misrepresentations of fact, material
                       misrepresentations of character and commercial activities, fraudulent
                       misrepresentation of commercial intent and characteristics, acts of criminality
                       including extortion, robbery, and fraud, including the usage of third-party
                       agents to conduct acts of criminality including fraud, perjury, and fraud upon
                       the court. Also known as the ‘defend’ process.


               b) Companies owned by State Farm Mutual Automobile Insurance Company
                    domiciling the RICO violating association in fact enterprise E the Defend
                     enterprise.


                     1. State Farm Fire and Casualty Company.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 51 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 52 of 126 PageID #:
                                    3232



                    2. State Farm Lloyds,
                     3. State Farm Lloyds, Inc.,
                    4. State Farm County Mutual Insurance Company of Texas,
                    5. State Farm Life and Accident Insurance Company,
                    6. State Farm Indemnity Company,
                    7. State Farm Guaranty Insurance Company,
                    8. State Farm General Insurance Company,
                    9. State Farm Florida Insurance Company,
                    10. Hiroad Assurance Company
                    11. State Farm Life Insurance Company.

               c) Conduct of Enterprise E, which constitute violations of the RICO Act.

                     1. Distribution of m terial containing false st tements, pretenses, and
                        promises with the intent to defraud, and execution of a scheme to defraud
                        in order to obtain monies by fraud, and fraudulent means, and pretenses by
                        usage of and placement into, authorized depository for mail to be sent,
                        delivered and received by the Postal Service, and in acts which affect
                        interstate commerce, with knowledge said material would be received by
                        the Plaintiffs. Violating 18 U.S.C. § 1341.

                    2. Distribution of writings, signs, signals, pictures and sounds containing false
                        statements, pretenses, and promises with the intent to defraud, and
                        execution of a scheme to defraud in order to obtain monies by fraud, and
                        fraudulent means, and pretenses by usage of wire, radio, and television
                        communication in interstate commerce with knowledge said material would
                        be received by the Plaintiffs. Violating 18 U.S.C. § 1343

                     3. Extortion by extraction of anything of value by threat, and / or placing the
                        Plaintiffs in fear of injury threat and force. Violating 18 U.S.C. § 1961(1)

                    4. Robbery by threat, and intimidation, the taking and removal of Plaintiffs
                        property, by acts of extortion, that was in the care, custody, control and
                        management of the Plaintiffs. Violating 18 U.S.C. § 1961 (1).

                     5. Whoever (Defined as Defendants and employees of the state farm group’s
                         association in fact RICO violating enterprises) affects commerce by
                         extortion or conspires to commit extortion, in furtherance of a plan (the
                        Deny and Defend enterprise plans) and do anything in violation of this
                        section (violation of 18 U.S.C. § 1952 travel to promote racketeering
                        activity). Violating 18 U.S.C. § 1951.

                     6. Whoever (Defined as Defendants and employees of the state farm group’s
                         association in fact RICO violating enterprises) travels in interstate
                         commerce or uses the mail or any facility in interstate commerce with intent
                         to distribute proceeds of any unlawful activity, or otherwise promote,


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 52 of3S3.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 53 of 126 PageID #:
                                    3233



                         manage, establish, carry on, or facilitate the promotion, management,
                         establishment, or carrying on, of any unlawful activity, and performs or
                         attempts to perform an act. Violating 18 U.S.C. § 1952.

    3) Revenue (money) Laundering Enterprises.

          h Subsidiary RICO violating association in fact enterprise F the Laundry enterprise

               a) Conduct of Enterprise F the Laundry enterprise.

                     1. To establish, and/ or control and operate enterprises who receive income
                         derived directly and indirectly from a pattern of racketeering activity in
                         order to create and sell investment grade securities to institutional investors.

                     2. To establish, and/ or control and operate enterprises who receive income
                         derived directly and indirectly from a pattern of racketeering activity in
                         order invest illegally obtained monies in investment grade securities
                         purchased from institutions, companies, governments, and private banks.

                     3. To establish, and/ or control and operate enterprises who receive income
                         derived directly and indirectly from a pattern of racketeering activity in
                         order to invest in and establish holding and investment companies in order
                         to offer, and purchase investment grade securities, assets, and other
                         enterprises.


               b) Companies owned by State Farm Mutual Automobile Insurance Company
                    domiciling the RICO violating association in fact enterprise F the Laundry
                     enterprise.


                     1. State Farm Lloyds, Inc.,
                     2. State Farm Lloyds,
                     3. State Farm Bai    F.S.B.,
                     4. State Farm Investment Management Corporation,
                     5. State Farm Associate s Funds Trust,
                     6. State Farm Mutual Fund Trust,
                     7. State Farm Variable Product Trust,
                     8. State Farm V.P. Management Corporation.


               c) Conduct of Enterprise F, which constitute violations of the RICO Act.

                     1. Distribution of material containing false statements, pretenses, and
                        promises with the intent to defraud, and execution of a scheme to defraud
                        in order to obtain monies by fraud, and fraudulent means, and pretenses by
                        usage of and placement into, authorized depository for mail to be sent,
                        delivered and received by the Postal Service, and in acts which affect
                        interstate commerce, with knowledge said material would be received,
                        violating 18 U.S.C. § 1341.


PLAINTIFFS 3rd AMENDED COMPLAI T                                                            Page 53 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 54 of 126 PageID #:
                                    3234




                     2. Distribution of writings, signs, signals, pictures and sounds containing false
                         statements, pretenses, and promises with the intent to defraud, and
                         execution of a scheme to defraud in order to obtain monies by fraud, and
                         fraudulent means, and pretenses by usage of wire, radio, and television
                         communication in interstate commerce with knowledge said material would
                         be received, violating 18 U.S.C. § 1343.

                     3. Whoever (Defined as Defendants and employees of the state farm group s
                         association in fact RICO violating enterprises) affects com erce by
                         e tortion or conspires to commit extortion, in furtherance of a plan (the
                        Deny and Defend enterprise plans) and do anything in violation of this
                         section (violation of 18 U.S.C. § 1952 travel to promote racketeering
                         activity). Violating 18 U.S.C. § 1951.

                     4. Whoever (Defined as Defendants and employees of the state farm group s
                         association in fact RICO violating enterprises) travels in interstate
                         commerce or uses the mail or any facility in interstate commerce with intent
                        to distribute proceeds of any unlawful activity, or otherwise promote,
                        manage, establish, carry on, or facilitate the promotion, management,
                         establishment, or carrying on, of any unlawful activity, and performs or
                         attempts to perform an act. Violating 18 U.S.C. § 1952.



  4) Distribution and Money Multiplication Enterprises

          i. Subsidiary RICO violating association in fact enterprise G the Paymaster
               enterprise
               a) Conduct of Enterprise G the Paymaster’ enterprise.

                   1. To establish, and/ or control and operate enterprises who disburse income
                       derived directly and indirectly from a pattern of racketeering activity, and
                       monies derived from illegal investing into investment grade securities to
                       RICO violating Defendants Tipsord, Farney, Smith, Harbert, and Wey, as
                       well as other criminally participating parties.

                   2. To establish, and/ or control and operate enterprises who receive income
                       derived directly and indirectly from a pattern of racketeering activity and
                       conduct long term ta abatement and reinvestment strategies for reinvestment
                       of monies derived from patterns of racketeering activities for the benefit of
                       and eventual distribution to RICO violating Defendants Tipsord, Farney,
                       Smith, Harbert, and Wey, as well as other criminally participating parties.

               b) Companies owned by State Farm Mutual Automobile Insurance Company
                    domiciling the RICO violating association in fact enterprise F the Laundry
                     enterprise.



PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 54 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 55 of 126 PageID #:
                                      3235



                        1. State Farm Bank F.S.B.
                        2. State Farm Investment Management Corporation
                        3. State Farm Associate s Funds Trust
                        4. State Farm Mutual Fund Trust
                        5. State Farm Variable Product Trust
                        6. State Farm V.P. Management Corporation
                        7. Oglesby Reinsurance Company
                        8. State Farm Companies Foundation
                        9. Top Layer Reinsurance Ltd.
                        10. DaVinci Re Holdings Ltd
                        11. DaVinci Reinsurance Ltd.

                  c) Conduct of Enterprise G, which constitute violations of the RICO Act.

                        1. Distribution of material containing false statements, pretenses, and
                           promises with the intent to defraud, and execution of a scheme to defraud
                           in order to obtain monies by fraud, and fraudulent means, and pretenses by
                           usage of and placement into, authorized depository for mail to be sent,
                           delivered and received by the Postal Service, and in acts which affect
                           interstate commerce, with knowledge said material would be received by
                           Plaintiffs, violating 18U.S.C. § 1341.

                        2. Distribution of writings, signs, signals, pictures and sounds containing false
                            statements, pretenses, and promises with the intent to defraud, and
                            execution of a scheme to defraud in order to obtain monies by fraud, and
                            fraudulent means, and pretenses by usage of wire, radio, and television
                            communication in interstate commerce with knowledge said material would
                            be received, by the Plaintiffs, violating 18 U.S.C. § 1343.

                        3. Whoever (Defined as Defendants and employees of the state farm group’s
                            association in fact RICO violating enterprises) affects commerce by
                            extortion or conspires to commit extortion, in furtherance of a plan (the
                            Deny and Defend enterprise plans) and do anything in violation of this
                            section (violation of 18 U.S.C. § 1952 travel to promote racketeering
                            activity). Violating 18 U.S.C. § 1951.

                        4. Whoever (Defined as Defendants and employees of the state farm group’s
                            association in fact RICO violating enterprises) travels in interstate
                            commerce or uses the mail or any facility in interstate commerce with intent
                            to distribute proceeds of any unlawful activity, or otherwise promote,
                            manage, establish, carry on, or facilitate the promotion, management,
                            establishment, or carrying on, of any unlawful activity, and performs or
                            attempts to perform an act. Violating 18 U.S.C. § 1952.



32. Common Characteristics of the Association in Fact Enterprises.


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 55 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 56 of 126 PageID #:
                                    3236



The State Farm Group Enterprise managed and established by the Defendants and Defendants

enterprises, with the intent to defraud the Plaintiffs in order to illegally obtain monies and property

through the enterprises schemes and acts of fraud, controls, conducts, manages, and participates

within the fraud and racketeering activities of the more than 8 distinctly separate RICO violating

enterprises which comprise the Tong arms’ of the total state farm group RICO violating

conglomerate, as RICO violating subsidiary enterprises. These association in fact enterprises

operating within the state farm group’s RICO violating schemes exhibit three characteristics.

These are:

       A. A common or share purpose among its members:

             1) All members of the enterprise, including individual Defendants’ common purpose
                was to defraud the Plaintiffs, and to illegally obtain monies through continuing acts
                of fraud.

             2) All members of the enterprise, including the individual Defendants’ shared purpose
                 was to defraud the Plaintiffs through continuing acts of material misrepresentation of
                facts.


             3) All members of the enterprise, including the individual Defendants, as well as
                employees and third-party agents of the enterprise have a common and shared
                purpose to defraud the Plaintiffs through the continuing illegal abuse of trademarks
                in order to sow confusion, and to materially misrepresent facts, quality of products,
                origination of products, value of products, and other facts during and after the sale of
                insurance products.


             4) All members of the enterprise, including the individual Defendants, as well as
                 employees and third-party agents of the enterprise have a common and shared
                purpose to defraud the Plaintiffs by obscuring the exact corporate party Plaintiffs
                were in fact engaged in conversation with, in order to sow confusion and to obscure
                the fraud schemes, and racketeering activities.

             5) All members of the enterprise, including the individual Defendants’ com on and
                 shared purpose was to engage in a single entity trade name fraud scheme managed
                 and established by the Defendants and Defendants’ enterprises, with the intent to
                defraud the Plaintiffs in order to illegally obtain monies and property through the
                enterprises schemes and acts of fraud, knowingly, and purposefully committed acts
                of fraud in order to illegally obtain monies from the Plaintiffs.

             6) All members of the enterprise, including the individual Defendants, and individual
                 employees of the enterprises, as well as third party agents’ common and shared
                 purpose was to engage in a single entity trade name fraud scheme in order to
                 knowingly, and purposefully commit acts of fraud in order to illegally obtain monies
                 from the Plaintiffs, and to by further acts of fraud, obscure the racketeering

PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 56 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 57 of 126 PageID #:
                                    3237



               enterprises in a manner to attempt to convey the acts of the enterprises as being
               normal and appropriate acts of business.

           7) All members of the enterprise, including the individual Defendants, maintain in
               co on the practice of the usage of illegally obtained monies, derived from
               racketeering activities in the conduct, and participation of the RICO violating
               schemes and enterprises.


           8) All members of the enterprise, including the individual Defendants, maintain in
               common the practice of the usage of illegally obtained monies, derived from
              racketeering activities in the propagation, facilitation, and conduct of the RICO
              violating schemes and enterprises.

       B. contin ity of struct re and personnel;

           1) All members of the enterprise, including the individual Defendants, and all of the
               employees of the enterprises, including third party agents, voice a continuity of
               structure as ‘being with state farm’ .


           2) All members of the enterprise, including the individual Defendants, and all of the
               employees of the enterprises, including third party agents, voice a continuity of
               personnel as being employed by state farm .

           3) All members of the enterprise, including the individual Defendants, and all of the
               employees of the enterprises, including third party agents and attorneys as associated
               with enterprises managed and established by the Defendants and Defendants’
               enterprises, with the intent to defraud the Plaintiffs in order to illegally obtain monies
               and property through the enterprises’ schemes and acts of fraud.

       C. cm ascertainable structure distinct from that inherent in the pattern of racketeering.

           1) All members of the enterprise are distinctly separate corporate entities from the ‘state
               farm group’ racketeering enterprise.

               a) State Farm Mutual Automobile Insurance Company is a distinctly different
                  corporation (enterprise) from ‘the state farm group’. Its sole registered purpose
                  is to operate as a ‘cooperative to the benefit its members’, who are purchasers of
                  automobile insurance policies sold by State Farm Mutual Automobile Insurance
                   Company.

               b) State Farm Fire and Casualty Company is a distinctly different corporation
                   (enterprise) from ‘the state farm group’. Its sole registered purpose is to sell
                   homeowners issuance policies.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 57 of383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 58 of 126 PageID #:
                                      3238



                  c) State Farm Lloyds is a distinctly different corporatio (enterprise) from the state
                      farm gro p . Its sole stated purpose is to be a ‘Lloyds’ plan provider as regulated
                      by the State of Texas.

                  d) State Farm Lloyds, Inc., is a wholly owned subsidiary of State Farm Lloyds and
                      is a distinctly different corporation (enterprise) from ‘the state farm group’. Its
                      sole stated purpose is to act as the ‘attorney in fact’ for State Farm Lloyds.

                  e) The various corporate enterprises owned by State Farm Mutual Automobile
                     Insurance Company are distinctly separate corporate enterprises from ‘the state
                      farm group’ and operate under individual corporate charters, and ownership that
                      is distinctly different from that of ‘the state farm group .

33. Common Structural Characteristics of the Association in Fact Enterprises.

   The State Farm Group RICO violating enterprise controls, conducts, and manages a conglomerate

   of association in fact enterprises which participates within and conducts the fraud and racketeering

   activities, which affect interstate commerce and are managed and established by the Defendants and

   Defendants’ enterprises, with the intent to defraud the Plaintiffs in order to illegally obtain monies

   and property through the enterprises’ schemes and acts of fraud. This conglomerate of crime consists

   of more than 8 distinctly separate RICO violating association in fact enterprises, which comprise the

   Tong arms’ of the total state farm g oup RICO violating conglomerate, as RICO violating

   subsidiary association in fact enterprises, each of which affect interstate commerce. These

   association in fact enterprises operating within ‘the state farm group’s’ RICO violating schemes

   exhibit three structural features. These are:

              A. A purpose
                      1) The association in fact enterprises A through G all conducted schemes

                          and frauds designed to defraud parties, including Plaintiffs in order to illegally
                          obtain monies f om fraud, to illegally retain monies obtained from fraud, to

                          illegally invest and participate in profits derived from the fraud scheme, as

                          well as the incomes and proceeds derived from illegal activities, and

                          racketeering activities, and to unlawfully profit and receive proceeds from the

                          criminal activities, fraud schemes and patterns of racketeering activities.



              B. Relationships among those associated with the enterprise.




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 58 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 59 of 126 PageID #:
                                      3239



                      1) The association in fact enterprises A through G all conducted schemes

                          and frauds designed to defraud parties, including Plaintiffs, using the exact

                          same single entity trade name fraud scheme managed, and established by

                         the Defendants and Defendants enterprises, with the intent to defraud the

                          Plaintiffs in order to illegally obtain monies and property through the
                          enterprises’ schemes and acts of fraud, abused the words, terms, symbols and

                          devices of State Farm Mutual Automobile Insurance Company.



                      2) The association in fact enterprises A through G jointly conducted,

                          managed, and operated jointly in a ‘step by step’ process and a quid pro quo

                         manner the conduct of the enterprises and utilized the same pattern of

                          behaviors and patterns of racketeering activity in conduct and participation of

                         the ‘state farm group’ fraud scheme, and racketeering activities as managed

                          and participated within by Defendants Tipsord, Farney, Smith, Harbert, and

                          Wey.

              C. Longevity sufficient to permit those associates to pursue the enterprises’ purpose.

                      1) All of the A through G association in fact enterprises jointly conducting
                          and participating within the ‘state farm group’ RICO violating racketeering

                          and fraud scheme enterprise established, organized, conducted, managed, and

                         participated within by Defendants Tipsord, Farney, Smith, Harbert, and Wey

                         have existed since before January 1st 2012, and have had a longevity sufficient

                         enough for all those associated within the enterprises to conduct the purpose

                         of the individual association in fact subsidiary RICO violating enterprises and

                         the purpose, objectives, and goals of the State Farm Group RICO violating

                          ‘parent’ enterprise. Additionally, annually and quarterly participants within

                         the association in fact enterprises receive distributions of incomes, bonuses

                         and payment incentives to continue in the conduct of the racketeering

                         activities of the enterprises.



                                  V-2. Activities of the Enterprises.

34. Frauds and Schemes conducted by the Enterprises.


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 59 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 60 of 126 PageID #:
                                    3240



    The State Farm Group establishing and operating Defendants constructed a very complex

organizational structure centered around simple and effective, as well as, well established and

recognized fraud schemes. The schemes utilized by Defendants Tipsord, Farney, Harbert, Smith

and Wey, are historically known to be highly profitable, and structurally sound should the enterprise

design a sufficiently complex and convoluted corporate structure in order to sow confusion, and

distort the appearance of propriety. Simply put, the fraud schemes and racketeering activities are

not the normal conduct of lawful insurance business. The fraud and racketeering activities are

clear and concise bait and switch, as well as, fraudulent sales activities placed in front of traditional

insurance company operations.



    The schemes illegally profit from the fraudulent sales of products, and the fraudulent referral of

sales from independent agent networks, and non-product affiliated, and unlicensed sales associates

conducting fraudulent, deceptive, and characteristically fraudulent sales operations using a pattern

of fraud and racketeering activities to conduct said sales fraud schemes. The schemes and frauds are

inherently unlawful as the Defendants have a duty to disclose all materially factual information,

including the exact name of the issuing company, and the name of the company with which the

Plaintiff is engaged in at all times pursuant to federal and state laws regarding clarity of disclosure

to products and insurance company operations, and products. These basic schemes are as follows:



       A, Single Entity Trade Name Fraud Scheme.

   i. Defendants Tipsord, Farney, Smith, Harbert and Wey, as well as, other un-named directors

of Defendant Auto conspired and agreed that someone, including employees of the enterprises, and

the Defendants themselves would commit at least two predicate acts which would violate the RICO

act including mail and wire fraud in furtherance of the Defendants other fraud schemes, to abuse

the trademarks and trade names of State Farm Mutual Automobile Insurance Company in order to

create the state farm group RICO violating enterprise.



   ii. On December 15th, 2011, Defendants Tipsord, and Harbert, as well as, other un-named

directors of Defendant Auto, in establishment, operation, participation, and conduct, of the RICO

violating enterprise known as the state farm group’ caused directives to be issued to change the

long-standing and clear trademarks and tradenames owned by Defendant Auto, to be changed in a


PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 60 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 61 of 126 PageID #:
                                    3241



manner to conduct and establish the fraud schemes and racketeering activities of the RICO violating

enterprises in furtherance of the conspirators plan to defraud the Plaintiffs. Defendants Tipsord,

and, Harbert, by acts of conspiracy, caused a change to the registered trade name / trademark of State

Farm Mutual Automobile Insurance Company, filed with the United States Trademark Office,

registration number 4227731, to state Insurance underw iting services in the fields of auto, home,

health, life, and fire; providing banking services; mutual fund investments; financial analysis and

consultation. In fact, State Farm Mutual Automobile Insurance Company does not provide

underwriting services in the fields of home, health, life, and fire. In fact, State Farm Mutual

Automobile Insurance Company only underwrites automobile insurance policies, which it obtains a

lawful fee for. These facts create a person/enterprise distinction between State Farm Mutual

Automobile Insurance Company and the state farm group.


   iii. On January 01,2012, Defendants Tipsord, Farney, Smith, Harbert and Wey, as well as, other

un-named directors of Defendant Auto, in establishment, operation, participation, and conduct of the

RICO violating enterprise known as the state farm group began a criminal enterprise engaged in

activities which affect interstate commerce. The Defendants have actual knowledge the activities of

RICO violating enterprise would be and are illegal, their intent was to intentionally obtain monies,

and cause loss of monies and property, by means of materially false, fraudulent pretenses, and

fraudulent misrepresentations.


           a. The ‘state farm group’ RICO enterprise purposefully and intentionally use in
               commerce words, terms, names, symbols, and devices and combination thereof in an
               intentionally confusing manner to cause confusion, to cause mistake, and to deceive
               as to the affiliation, connection, and association of products, goods, and services,
               including origin of‘state farm’ products, goods and services in commercial activities,
               to include the RICO enterprises commercial advertising and promotion, and;

           b. The Defendants, in conduct and participation of the RICO enterprise known as ‘the
               state farm group,’ created the ‘single entity’ fraud using the term ‘state farm’, as well
               as associated words, terms, names, symbols and devices and combinations thereof in
               a nebulous and confusing manner with purposeful intent to sow confusion, make
               materially false and misleading representations of fact in order to:

                   1) intentionally perpetrate fraud schemes upon unwitting parties, and;
                   2) fraudulently induce Plaintiffs to purchase ‘state farm’ products, and;
                   3) to obscure the quality of the products, and;
                   4) to obscure the value of the products, and;


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 61 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 62 of 126 PageID #:
                                    3242



                    5) to obscure the origin of the products, and;
                    6) to cause confusion as to the value of the underwriting of said products, and;
                    7) mislead a description of fact relating to products, enterprises, and liabilities,
                        and;
                    8) enable the ability to make false statements during sales, and claims activities,
                        as well as in litigation, and;
                    9) make misleading misrepresentations of fact, and;
                    10) deceive the affiliation of one person with another person, and;
                    11) deceive the connection of one person with another person, and;
                    12) deceive as to the association of one person to another person, and;
                    13) make materially false misrepresentations of Defendants commercial
                        activities, and;
                    14) misrepresent the nature, characteristics, and qualities of Defendants’
                        commercial activities.

   iv. From January 01, 2012, through at least November 4th, 2019, Defendants Tipsord, Farney,

Smith, Harbert and Wey, established, operated, participated in, and conducted the activities, and

affairs of the RICO violating enterprise known as the state farm group’ in order to purposefully

conduct a series of illegal criminal association in fact enterprises engaged in activities which affect

interstate commerce. The Defendants have actual knowledge the activities of RICO violating

enterprise would be and are illegal, their intent was to intentionally obtain monies, and cause loss of

monies and property, by means of materially false, fraudulent pretenses, and fraudulent

misrepresentations.



   v. All of the State Farm Group Conglomerates’ subsidiary association in fact RICO violating

enterprises defined as enterprises A through G participate within the single entity hade name

fraud scheme, managed and established by the Defendants and Defendants’ enterprises, with the

intent to defraud the Plaintiffs in order to illegally obtain monies and property through the enterprises’

schemes and acts of fraud, participated in the abuse of names, terms, words, symbols, and devices

in order to conduct the fraud schemes and patterns of racketeering activities, as a joint and intrigue

part of their individual and unique operational requirements, in conducting the individual and

independent association in fact enterprises A through G interstate commerce affecting patterns

of behavior and racketeering activities, criminalities and frauds.



       B. The Bundling Scheme




PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 62 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 63 of 126 PageID #:
                                    3243



        The unique and separate State Farm Group fraud scheme participating association in fact

RICO violating enterprise known as enterprise A” falsely represented and alleged Plaintiffs would

save money, and be better protected if they purchased a homeowners product offered by state

farm’ in addition to automobile insurance offered by State Farm Mutual Automobile Insurance

Company . This scheme is commonly referred to as ‘bundling’ and it is when parties selling

products wish to fraudulently entice parties into making an immediate purchase, and is used to

expand the revenues of the sales force, and to increase the weekly pay of the sales associate engaged

in sales activities. Enterprise A’ s employees made materially false and fraudulent statements

including:


        a) Enterprise A’ s employee’s statement Plaintiffs would 'save money by bu dling was
            fraudulent; as the cost of an Automobile Policy offered for sale separately and without a
            ‘bundled’ p oduct priced at a later date was not more than that purchased by the Plaintiff
            during the ‘bait and switch’ sales event on February 18. 2016.

       b) Enterprise A’ s employee’s statement Plaintiffs would be safer by bundling was
           fraudulent due to the fact had Plaintiffs not bundled or purchased automobile insurance
           from State Farm Mutual Automobile Insurance Company during the ‘bait and switch’
           sales event of February 18, 2016, Plaintiffs would have not suffered injuries to their
           businesses due to State Farm Mutual Automobile Insurance Company’s fraudulent
          reporting of Plaintiffs being responsible for injuries to their vehicle assets due to the
          frauds and negligence of the RICO violating State Farm Group enterprises, managed and
          established by the Defendants and Defendants’ enterprises, with the intent to defraud the
          Plaintiffs in order to illegally obtain monies and property through the enterprises’
           schemes and acts of fraud are identified as association in fact enterprises B , C , D ,
             and E .


       c) Enterprise A’ s employee’s statement Plaintiffs would save money by bundling a
           homeowners policy was fraudulent as the $5 Million State Farm Fire and Casualty
           Company homeowners policy was never delivered and the fraudulently delivered ‘switch’
           product was not of the same value, quality, or characteristics of the product bought and
           paid for by the Plaintiffs, and due to the negligence, fraud, and deceptive sales practices
             of the RICO violating State Farm Group Enterprises, Plaintiffs suffered a catastrophic
             loss to their property that would not have occurred had the Defendants delivered the
             product sold to the Plaintiffs at the point of sale. The intent of the enterprises’ employees
             was to defraud the Plaintiffs in order to illegally obtain monies and properties from the
             Plaintiffs.


       C. Bait and Switch Fraud Scheme.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 63 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 64 of 126 PageID #:
                                    3244



       d) The unique and separate State Farm Group fraud scheme participating association in
           fact RICO violating enterprise known as Enterprise A fraudulently represented state
           farm was selling and delivering to Plaintiffs a homeowners insurance policy in the
           amount of Five Million Dollars issued by State Farm Fire and Casualty Company.
           Plaintiffs purchased and paid for the falsely represented ‘homeowners insurance contract
           and an automobile insurance contract issued by State Farm Mutual Automobile Insurance
           onor aboutFeb. 18,2016. Enterprise A’ employees were very specific Plaintiffs would
           receive a product from ‘State Farm Fire prior to Plaintiffs submitting payment for the
           items purchased. On April 12, 2016, Plaintiffs received via the US Postal Service, an
           insurance contract issued by State Farm Lloyds. The product was delivered in an
           envelope addressed from State Farm Mutual Automobile Insurance Company, and was
           not the product sold to the Plaintiffs by enterprise A. State Farm Lloyds is an active
           participant in the State Farm Group fraud schemes enterprises B, C, D and E, acting
           jointly with State Farm Fire and Casualty Company in the delay, denial and defend
           enterprises, and activities of negligently prohibiting Plaintiffs from obtaining the product
           purchased during the ‘bait’ side of the sales processes of the State Farm Group’s
           racketeering activities. The intent of the enterprises’ employees was to defraud the
           Plaintiffs in order to illegally obtain monies and properties from the Plaintiffs. The
           product delivered by Enterprise B was:

                 1. of significantly lesser value that that offered and purchased by the Plaintiffs
                     from Enterprise A. And;

                 2. of significantly lesser quality than that offered and sold by Enterprise A to
                     Plaintiffs. And;

                 3. issued by an inferior company, of lesser asset value, and of higher risk, than the
                      product of the company offered for purchase and purchased by the Plaintiffs
                      from Enterprise A. And;

                 4. issued by a company of lower reputation, lesser financial means, and offering a
                      lesser product than the product of the company offered for purchase and
                      purchased by the Plaintiffs from Enterprise A. And;

                 5. of si nificantly lesser value, quality, and reputation and Enterprise B refused
                     to issue a printed copy of the product of the company offered for purchase and
                     purchased by the Plaintiffs from Enterprise A.

                     All of these facts, issues, and conduct of the enterprises are hallmarks of the

                     traditional ‘bait and switch’ fraudulent sales, and deceptive business practices

                     schemes.



       D. Misrepresentation Fraud Scheme.



PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 64 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 65 of 126 PageID #:
                                    3245


     The unique and separate State Farm Group fraud scheme participating association in fact

RICO violating enterprise known as Enterprise B conducted a highly confusing and directly

fraudulent series of communications via the wires and the mails in order to prohibit the Plaintiffs

from obtaining a written copy of the homeowners insurance policy in the amount of Five Million

Dollars issued by State Farm Fire and Casualty Company, and purchased by the Plaintiffs. Plaintiffs

continuously contacted State Farm Group s enterprise “B employees who continuously identified

themselves as with state farm and continuously and repeated state farm has you covered and

 you have an homeowners policy valued at Five Million dollars”.



       Employees of the State Far Group s Enterprise “B” fraudulently and negligently prohibited

Plaintiffs from obtaining lawful and honest services from other insurance carriers due to their

fraudulent statements, misrepresentations, and misrepresentation of commercial, and company

conduct. The intent of the enterprises employees was to defraud the Plaintiffs in order to illegally

obtain monies and properties from the Plaintiffs. Employees of the association in fact State Farm

Group RICO violating enterprise fraudulently and negligently misrepresented Plaintiffs’ true risk

and materially misrepresented not only the conduct of the enterprises, but also the quality of the

enterprises’ products, and the activities of the companies/ enterprises should the Plaintiffs suffer a

loss, which they did, on February 17th, 2017. The statements of employees conducting the state farm

group’s Enterprise B activities were fraudulent due to:

       1. The Defendants never intended to issue, or deliver the contract offered to and purchased
           by the Plaintiffs from Enterprise A. And;

       2. The Defendants never intended to indemnify the Plaintiffs from loss in the amount of
           indemnification offered to and purchased by the Plaintiffs from Enterprise A. And;

       3. The Defendants’ sole purpose and intention was to delay the Plaintiffs until the product
           offered to and purchased by the Plaintiffs from Enterprise A would expire. And;

       4. The Defendants’ sole purpose and intention was to delay the Plaintiffs until the product
           offered to and purchased by the Plaintiffs from Enterprise A would expire, and then
           Defendants would claim the product sold to the Plaintiffs was no longer available to them.
           And;

       5. In the statistically unlike event Plaintiffs would suffer a catastrophic loss, the intention
           of the Defendants to claim the product fraudulently delivered to the Plaintiffs was valid
           and the Plaintiffs did not understand what they purchased.



PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 65 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 66 of 126 PageID #:
                                      3246



    F-i. Ma agement, and Conduct of the State Farm Group RICO Violating Enterprise

                      a-1. The investment in, establishment of, and operation of.

35. On December 15th, 2011, Defendants Tipsord, and Harbert, as well as, other un-named directors

       of Defendant Auto with purposeful and actual knowledge conspired and agreed that someone,

       including employees of the enterprises, and the Defendants themselves would commit at least

       two predicate acts which would violate the RICO act including mail and wire fraud in furtherance

       of the Defendants other fraud schemes, to establish, operate and conduct an illegal RICO

       violating enterprise known as the state farm group’ with the intent to defraud the Plaintiffs in

       order to illegally obtain monies and property through the enterprises’ schemes and acts of fraud.

       Defendants Tipsord, Harbert, and other un-named directors of Defendant Auto knew:

          A. The State Farm Group RICO violating enterprise would conduct interstate commerce
              affecting enterprise affairs beyond the lawful purpose of State Farm Automobile
              Insurance Company, as chartered within the State of Illinois.

          B. The establishment and operation of the RICO violating enterprise known as the State
              Farm Group was graphically beyond the authorities granted to them by the members
              of State Farm Mutual Automobile Insurance Company.

              1) The Defendants Tipsord, Harbert, and other un-named directors of Defendant
                 Auto purposely failed to bring the establishment of the ‘state farm group’ to a
                  vote of the members of State Farm Mutual Automobile Insurance Company in
                  order to obtain approval.

              2) The Defendants Tipsord, Harbert, and other un-named directors of Defendant
                  Auto purposely failed to bring the change of trademarks and trade names
                  necessary to operate the ‘state farm group’ fraud schemes to a vote of the
                  members of State Farm Mutual Automobile Insurance Company in order to
                  obtain approval.

              3) The Defendants Tipsord, Harbert, and other un-named directors of Defendant
                  Auto purposely failed to bring the ‘bundling’ scheme necessary to conduct the
                  frauds of the ‘state farm group’ to a vote of the members of State Farm Mutual
                  Automobile Insurance Company in order to obtain approval.

              4) The Defendants Tipsord, Harbert, and other un-named directors of Defendant
                  Auto purposely failed to adequately explain the change in financial status of the
                  company, and the resultant change of revenues, and how such change of revenues
                  would benefit the members of State Farm Mutual Automobile Insurance
                  Company in order to obtain approval of the members.




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 66 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 67 of 126 PageID #:
                                    3247



           5) The Defendants Tipsord, Harbert, and other un-named directors of Defendant
               Auto purposely failed to adequately explain the change in compensation for
               officers and directors participating in the state farm group scheme based upon
               the change in financial status of the company, and the resultant change of
               revenues, and how such change of revenues would benefit the members of State
               Farm Mutual Automobile Insurance Company in order to obtain approval of the
               members.


           6) The Defendants Tipsord, Harbert, and other un-named directors of Defendant
               Auto purposely failed to obtain the approval of the members in order to
               significantly change the operational nature of State Farm Mutual Automobile
               Insurance Company which affected:

                 a) the benefit to the members’. And;
                 b) the dividend paid to the members. And;
                 c) the assets of State Farm Mutual Automobile Insurance Company. And;
                 d) the value of State Farm Mutual Automobile Insurance Company. And;
                 e) the good standing’ of State Farm Mutual Automobile Insurance Company.
                     And;
                 f) the established ‘good will’ of State Farm Mutual Automobile Insurance
                      Company. And;
                 g) the value of products jointly sold by the ‘state farm group’ fraud schemes
                      sold to the members of State Farm Mutual Automobile Insurance Company.
                     And;
                 h) the quality of products jointly sold by the ‘state farm group’ fraud schemes
                     sold to the members of State Farm Mutual Automobile Insurance Company.
                      And;
                 i) the origination of products jointly sold by the ‘state farm group’ fraud
                      schemes sold to the members of State Farm Mutual Automobile Insurance
                      Company. And;
                 j) the characteristics of products jointly sold by the ‘state farm group’ fraud
                      schemes sold to the members of State Farm Mutual Automobile Insurance
                      Company. And;
                 k) the nature of products jointly sold by the ‘state farm group’ fraud schemes
                      sold to the members of State Farm Mutual Automobile Insurance Company.
                     And;

       C. The Defendants Tipsord, Harbert, and other un-named directors of Defendant Auto
           establi h ent and operation of the RICO violating enterprise known as the State
          Farm Group, was beyond the authorities granted to them by the members of State
          Farm Mutual Automobile Insurance Company. The Defendants Tipsord, Harbert, and
           other un-named directors of Defendant Auto had specific knowledge the activities
           contemplated and agreed to were in excess of their authorities as Directors of State
           Farm Mutual Automobile Insurance Company, and the conduct of the ‘State Farm
           Group was illegal. The conspirators purposefully and with actual knowledge
           intended to defraud parties (including the Plaintiffs) in order to illegally obtain


PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 67 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 68 of 126 PageID #:
                                    3248



           monies, and cause loss of property, by means of fraudulent pretenses, false
           representations. The Defendants Tipsord, Harbert, and other un-named directors of
           Defendant Auto caused:

           1) in connection with goods and services used in commerce usage of:

               a) the word state farm

               i. in a false and/ or misleading description of fact, or false or misleading
                     representation of fact, in order to:
                     1) to cause confusion.
                     2) to cause mistake

                    3) to deceive as to affiliation

                        a) between enterprises participating within the state farm group
                            fraud scheme
                        b) between enterprises participating and conduct racketeering
                            activities as part of the “state farm group fraud schemes.
                        c) between employees of enterprises participating and conducting
                            racketeering activities, as part of the state farm group fraud
                            schemes.


                    4) to deceive as to association of persons with another person
                        a) between enterprises participating within the “state farm group”
                            fraud scheme
                        b) between enterprises participating and conduct racketeering
                            activities as part of the “state farm group fraud schemes.
                        c) between employees of enterprises participating and conducting
                            racketeering activities, as part of the ‘state farm group’ fraud
                            schemes.


                     5) to deceive as to connection of commercial activities.

                        a) in order to conduct the fraudulent single entity trade name fraud
                             scheme’ managed and established by the Defendants and
                            Defendants’ enterprises, with the intent to defraud the Plaintiffs in
                             order to illegally obtain monies and property through the enterprises’
                             schemes and acts of fraud,
                        b) in o der to conduct the bundling fraud schemes
                        c) in order to conduct racketeering activities:
                            1) of mail and wire fraud in participation with the single entity
                                   fraud scheme.
                            2) in order to illegally obtain monies derived directly and indirectly
                                   from patterns of racketeering activities.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 68 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 69 of 126 PageID #:
                                    3249



                            3) by such acts necessary to obscure the frauds conducted in
                                participation with the state farm group and the ‘single entity
                                frauds includin further racketeering activities including
                                robbery, extortion, and fraud.

              B. the term state farm

                a) in a false and/ or misleading description of fact, or false o misleading
                    representation of fact, in order to:

                    1) to cause confusion.
                    2) to cause mistake
                    3) to deceive as to affiliation
                    4) between enterprises participating within the state farm group fraud
                        scheme

                    5) between enterprises participating and conduct racketeering activities as
                        part of the state farm group fraud schemes.
                    6) between employees of enterprises participating and conducting
                        racketeering activities, as part of the ‘state farm group’ fraud schemes.
                    7) to deceive as to association of persons with another person

                           i. between enterprises participating within the state farm group
                               fraud scheme
                          ii. between enterprises participating and conduct racketeering
                               activities as part of the state farm group fraud schemes.
                         iii. between employees of enterprises participating and
                               conducting racketeering activities, as part of the ‘state farm
                              group’ fraud schemes.


                      8) to deceive as to connection of commercial activities.

                           i. in order to conduct the fraudulent ‘single entity trade name fraud
                                scheme’ managed and established by the Defendants and
                                Defendants’ enterprises, with the intent to defraud the Plaintiffs in
                              order to illegally obtain monies and property through the
                              enterprises’ schemes and acts of fraud.


                              1. in order to conduct the bundling fraud schemes
                              2. in o der to conduct racketee ing activities:

                                   a. of mail and wire fraud in participation with the single
                                       entity fraud scheme.
                                   b. in order to illegally obtain monies derived directly and
                                       indirectly from patterns of acketeering activities.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 69 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 70 of 126 PageID #:
                                    3250


                                   c. by such acts necessary to obscure the frauds conducted in
                                       participation with the state farm group and the single
                                       entity frauds including further racketeering activities
                                       including robbery, extortion, and fraud.

               C. the name state farm


                 a. in a false and/ or misleading description of fact, or false or misleading
                     representation of fact, in order to:
                     1) to cause confusion.
                     2) to cause mistake
                     3) to deceive as to affiliation

                       i. between enterprises participating within the state farm group
                           fraud scheme
                      ii. between enterprises participating and conduct racketeering
                           activities as part of the state farm group fraud schemes.

                      iii. between employees of enterprises participating and conducting
                            racketeering activities, as part of the ‘state farm group’ fraud
                          schemes.


                     4) to deceive as to association of persons with another person

                         i. between enterprises participating within the state farm group
                             fraud scheme
                       ii. between enterprises participating and conduct racketeering
                             activities as part of the state farm group fraud schemes.
                      iii. between employees of enterprises participating and conducting
                             racketeering activities, as part of the ‘state farm group’ fraud
                          schemes.


                     5) to deceive as to connection of commercial activities.

                       i. in order to conduct the fraudulent ‘single entity trade name fraud
                            scheme’ managed and established by the Defendants and Defendants’
                          enterprises, with the intent to defraud the Plaintiffs in order to illegally
                             obtain monies and property through the enterprises’ schemes and acts
                             of fraud,
                       ii. in order to conduct the bundling fraud schemes
                      iii. in order to conduct racketeering activities:

                          a. of mail and wire fraud in participation with the single entity fraud
                              scheme.
                          b. in order to illegally obtain monies derived directly and indirectly
                              from patterns of racketeering activities.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 70 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 71 of 126 PageID #:
                                    3251




                          c. by such acts necessary to obscure the frauds conducted in
                              participation with the state farm group and the ‘single entity
                              frauds including further racketeering activities including robbery,
                              e tortion, and fraud.

              D. the symbol and devices associated with or registered as marks state farm ,
                  to include the ‘tri logo’, the text symbol, and other referenced symbols or
                  devices.

                 i. in a false and/ or misleading description of fact, or false or misleading
                       representation of fact, in order to:

                    1) to cause confusion.
                    2) to cause mistake
                    3) to deceive as to affiliation
                        a) between enterprises participating within the state farm group
                            fraud scheme
                        b) between enterprises participating and conduct racketeering
                            activities as part of the state farm group fraud schemes.

                        c) between employees of enterprises participating and conducting
                            racketeering activities, as part of the ‘state farm group’ fraud
                             schemes.


                    4) to deceive s to association of persons with another person
                        a) between enterprises participating within the state farm group
                            fraud scheme
                        b) between enterprises participating and conduct racketeering
                            activities as part of the state farm group fraud schemes.
                        c) between employees of enterprises participating and conducting
                            racketeering activities, as part of the ‘state farm group’ fraud
                             schemes.


                     5) to deceive as to comrection of commercial activities.
                         a) in order to conduct the fraudulent ‘single entity trade name fraud
                             scheme’ managed and established by the Defendants and
                             Defendants’ enterprises, with the intent to defraud the Plaintiffs in
                             order to illegally obtain monies and property through the enterprises’
                              schemes and acts of fraud,
                         b) in order to conduct the bundling fraud schemes
                         c) in order to conduct racketeering activities:
                              a. of mail and wire fraud in participation with the single entity
                                   fraud scheme.
                             b. in order to illegally obtain monies derived directly and indirectly
                                  from patterns of racketeering activities.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 71 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 72 of 126 PageID #:
                                    3252



                            c. by such acts necessary to obscure the frauds conducted in
                                participation with the state farm group and the single entity
                                   frauds including further racketeering activities including
                                   robbery, extortion, and fraud.



           E. And any and all combinations of names, words, terms, symbols and devices
               associated with or registered as marks state farm , to include the ‘tri logo’, the
               text symbol, and other referenced symbols or devices.

                 i. in a false and/ or misleading description of fact, or false or misleading
                        representation of fact, in order to:
                      1) to cause confusion.
                      2) to cause mistake
                      3) to deceive as to affiliation
                          a) between enterprises participating within the state farm group
                              fraud scheme
                          b) between enterprises participating and conduct racketeering
                              activities as part of the state farm group fraud schemes.
                          c) between employees of enterprises participating and conducting
                              racketeering activities, as part of the ‘state farm group’ fraud
                            schemes.


                    4) to deceive as to association of persons with another person

                        a) between enterprises participating within the state farm group
                            fraud scheme
                        b) between enterprises participating and conduct racketeering
                            activities as part of the state farm group fraud schemes.
                        c) between employees of enterprises participating and conducting
                            racketeering activities, as part of the ‘state farm group’ fraud
                            schemes.

                     5) to deceive as to connection of commercial activities.

                        a) in order to conduct the fraudulent ‘single entity trade name fraud
                            scheme’ managed and established by the Defendants and
                            Defendants’ enterprises, with the intent to defraud the Plaintiffs in
                            order to illegally obtain monies and property through the enterprises
                            schemes and acts of fraud,
                        b) in order to conduct the bundling fraud scheme.
                        c) in order to conduct racketeering activities:
                            a. of mail and wire fraud in participation with the single entity
                                   fraud scheme.
                            b. in order to illegally obtain monies derived directly and indirectly
                                from patterns of racketeering activities.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 72 of 3 83.
   Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 73 of 126 PageID #:
                                       3253



                                c. by such acts necessary to obscure the frauds conducted in
                                    participation with the state farm group and the single entity’
                                    frauds including further racketeering activities including
                                    robbery, extortion, and fraud.

           The Defendants Tipsord, Harbert, and other un-named directors of Defendant Auto
   conspired and agreed that someone, including employees of the enterprises, and the Defendants
   themselves would commit at least two predicate acts which would violate the RICO act including
   mail and wire fraud in furtherance of the Defendants’ other fraud schemes, and agreed to cause
   confusion in order to deceive parties who were exposed to, marketed to, acquired, and / or
   purchased products, goods and services, offered for sale and sold by ‘the state farm group’,
   through the third-party agents network, and resources, of State Farm Mutual Automobile
   Insurance Company. And in acts of conspiracy and fraud, agreed to manage, conduct and
   participate in commercial advertising and promotions in order to misrepresent the nature,
   characteristics, qualities, and commercial activities in order to conduct the fraud schemes, and
   racketeering activities agreed to by Defendants Tipsord, Harbert, and other un-named directors
   of Defendant Auto, which injured the Plaintiffs. The manner and behavior of the commercial
   advertising was consistent and supported the activities, objectives, conduct, participation and
   management of those outlined in Paragraph 30 Section C.

         a-2. The activities of the Individ al Defendants to engage, conduct, yarticiyate in
                   RICO violating enterprises, which affect interstate commerce.


36. For a period of more than two years prior to December 15th 2011, Defendants Tipsord, Farney,

       Smith, Harbert and Wey met in secret and conspired and agreed that someone, including

       employees of the enterprises, and the Defendants themselves would commit at least two

      predicate acts which would violate the RICO act including mail and wire fraud, extortion and

      robbe y in furtherance of the Defendants’ other fraud schemes, to invest monies unlawfully

       obtained from State Farm Mutual Automobile Insurance company. Defendants Tipsord, Farney,

       Smith, Harbert, and Wey conspired and agreed that someone, including employees of the

       enterprises, and the Defendants themselves would commit at least two predicate acts which

      would violate the RICO act including mail and wire fraud in furtherance of the Defendants’ other

      fraud schemes, and agreed to cause the aforementioned RICO violations by abuse of their

      various positions as directors and officers in subsidiary companies owned by State Farm Mutual

      Automobile Insu ance Company, in order to establish RICO violating association in fact

       enterprises, which would affect interstate commerce, with the intent to defraud the Plaintiffs in

       order to illegally obtain monies and property through the enterprises’ schemes and acts of fraud.

      Defendants Tipsord, Farney, Smith, Harbert, and Wey conspired and agreed that someone.



   PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 73 of383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 74 of 126 PageID #:
                                      3254



       including employees of the enterprises, and the Defendants themselves would commit at least

       two predicate acts which would violate the RICO act including mail and wire fraud in furtherance

       of the Defendants other fraud schemes, and agreed to cause the aforementioned RICO

       violations in which they would participate as principles, in order to establish and operate the

       RICO violating racketeering enterprise known as the state farm g oup’. Which Defendants

       Tipsord, Farney, Smith, Harbert, and Wey acting jointly in a conspiracy would operate not only

       the state farm groups’ complicated ‘association in f ct’ subsidiary enterprise conglomerate of

       association in fact enterprises obscured within the companies owned by State Farm Mutual

       Automobile Insurance Company. But also, jointly be employed by the companies owned by

       State Farm Mutual Automobile Insurance Company which they intended to abuse in order to

       utilize to conduct the ‘state farm group’ fraud and racketeering schemes by abusing the

       Defendants’ ‘officer’, ‘employee and ‘directors’ positions within the companies owned by State

       Farm Mutual Automobile Insurance Company. Defendants Tipsord, Farney, Smith, Harbert,

       and Wey jointly agreed the goal was it illegally obtain income derived directly and indirectly
       from a pattern of racketeering activities conducted by the association in fact enterprises within

       the ‘state f rm group’ RICO violating enterprise fraud and racketeering scheme by their

       association, management, conduct within, and participation of the activities with association in

       fact’ RICO violating enterprises, which conducted, participated in, and engaged in RICO

       violating activities which affect interstate commerce, in execution of the Defendants’ conspiracy,

       fraud schemes, criminalities, and criminal enterprises.



37. Defendants Tipsord, Farney, Smith, Harbert, and Wey, acting as ‘persons’ within a conspiracy,

       for a period of more than two years prior to December 15th, 2011 and for a period of time

      thereafter continuing at least until August 15th 2019, traveled with the intent to defraud the

       Plaintiffs in order to illegally obtain monies and property through the enterprises’ schemes and

       acts of fraud, utilized commercial airlines, chartered aircraft, and company owned aircraft, or

       aircraft leased to State Farm Mutual Automobile Insurance Company repeatedly traveling

      between the offices of State Farm Mutual Automobile Insurance Company, State Farm Fire and

       Casualty Company, State Farm Lloyds, State Farm Lloyds, Inc. and Chase Bank North America

       Inc. located in Bloomington Illinois, Chicago Illinois, Atlanta Georgia, Austin Texas,




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 74 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 75 of 126 PageID #:
                                    3255



    Richardson Texas, New York City New York, Columbus Ohio and Washington D.C., with the

    intent to aid in racketeering enterprises and acted, worked, and conducted acts to:


            A. establish the RICO violating enterprise known as the state farm group with the
                intent to defraud the Plaintiffs in order to illegally obtain monies and property through
                the enterprises schemes and acts of fraud.

            B. establish the subsidiary ‘association in fact enterprises’ conducting and participating
                in RICO violating activities.

            C. establish the ‘single entity fraud scheme’ with the intent to defraud the Plaintiffs in
                order to illegally obtain monies and property through the enterprises’ schemes and
                acts of fraud, and its related racketeering activities including:
                    1) mail fraud. And;
                   2) wire fraud. And;
                   3) bank fraud. And;
                   4) acts of bribery. And;
                   5) engagement in acts to conduct money laundering

           D. promote the ‘single entity fraud scheme’ with the intent to defraud the Plaintiffs in
               order to illegally obtain monies and property through the enterprises’ schemes and
               acts of fraud, in order to conduct the fraud and racketeering schemes, by acts of fraud
               and racketeering activity including:
                   1) mail fraud. And;
                   2) wire fraud. And;
                   3) bank fraud. And;
                   4) acts of bribery. And
                   5) engagement to establish money laundering activities.

           E. facilitate the schemes and frauds of ‘the state farm group’ RICO violating enterprise
               with the intent to defraud the Plaintiffs in order to illegally obtain monies and
               property through the enterprises’ schemes and acts of fraud in order to establish and
               manage the conduct of the fraud and racketeering schemes, by acts of fraud and
               racketeering activity including:
                   1) mail fraud. And;
                   2) wire fraud. And;
                   3) bank fraud. And;
                   4) acts of bribery. And
                   5) engagement to establish money laundering activities.

           F. carry on the unlawful activities necessary to manage, promote, and facilitate the
               promotion, management and conduct of‘the state farm group’ fraud and racketeering
               enterprises with the intent to defraud the Plaintiffs in order to illegally obtain monies
               and property through the enterprises’ schemes and acts of fraud. Including the
               establishment of bank accounts required to conduct the enterprises, both corporate,


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 75 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 76 of 126 PageID #:
                                      3256



                  and association in fact RICO violating, established with, maintained and operated at
                  JP Morgan Chase Bank NA, Columbus Ohio.


38. Over a period of a year prior to December 15th, 2011, in a purposeful, calculating, and collusive

       manner, with the intent to commit frauds, and other criminalities, Defendant Tipsord, with the

       intent to defraud the Plaintiffs in order to illegally obtain monies and property through the

       enterprises schemes and acts of fraud, acting in abuse of his position as a director, and co-

       chairman of State Farm Mutual Automobile Insurance Company, with purposeful and actual

       knowledge such conduct, and participation would be illegal, conspired with other Directors of

       State Farm Mutual Automobile Insurance Company, who knew the acts would by illegal, and in

       abuse of their directorate positions, to establish, operate and conduct an illegal RICO violating

       enterprise kno n as the state farm group .



39. Over a period of a year prior to December 15th, 2011, in a purposeful, calculating, and collusive

       manner, with the intent to defraud the Plaintiffs in order to illegally obtain monies and property

       through the enterprises’ schemes and acts of fraud, with the intent to commit frauds, and other

       criminalities, Defendant Harbert, acting in abuse of his position as a Director of State Farm

       Mutual Automobile Insurance Company, with purposeful and actual knowledge such conduct,

       and participation would be illegal, conspired with other Directors of State Farm Mutual

       Automobile Insurance Company, who knew the acts would by illegal, and in abuse of their

       directorate positions, to establish, operate and conduct an illegal RICO violating enterprise

       known as ‘the state farm group’.



40. Shortly prior to December 15th, 2011, in a purposeful, calculating, and collusive manner, with

       the intent to commit frauds, and other criminalities, with the intent to defraud the Plaintiffs in

       order to illegally obtain monies and property through the enterprises’ schemes and acts of fraud,

       Defendant Tipsord, acting in abuse of his position as a director, and co-chairman of State Farm

       Mutual Automobile Insurance Company, with purposeful and actual knowledge such conduct,

       and participation would be illegal, conspired with other Directors of State Farm Mutual

       Automobile Insurance Company, who knew the acts would by illegal, and in abuse of their

       directorate positions, acted in association with a criminal enterprise scheme to engage in




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 76 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 77 of 126 PageID #:
                                      3257



       activities which affect interstate commerce to establish, operate and conduct an illegal RICO

       violating enterprise known as the state farm group .



41. Shortly prior to December 15th, 2011, in a purposeful, calculating, and collusive manner, with

       the intent to commit frauds, and other criminalities with the intent to defraud the Plaintiffs in

       order to illegally obtain monies and property through the enterprises schemes and acts of fraud,

       Defendant Harbert, acting in abuse of his position as a Director of State Farm Mutual Automobile

       Insurance Company, with purposeful and actual knowledge such conduct, and participation

       would be illegal, conspired with other Directors of State Farm Mutual Automobile Insurance

       Company, who knew the acts would by illegal, and in abuse of their directorate positions, acted

       in association with a criminal enterprise scheme to engage in activities which affect interstate

       commerce to establish, operate and conduct an illegal RICO violating enterprise known as ‘the

       state farm group’.



42. On January 1st, 2012 and for a period of more than seven years thereafter in repeated acts of

      interstate travel, Defendants Tipsord, Farney, Smith, Harbert, and Wey, acting as ‘persons’

      within a conspiracy, with the intent to defraud the Plaintiffs in order to illegally obtain monies

      and property through the enterprises’ schemes and acts of fraud, utilizing commercial airlines,

      chartered aircraft, and company owned aircraft, or aircraft leased to State Farm Mutual

      Automobile Insurance Company repeatedly traveled between the offices of State Farm Mutual

      Automobile Insurance Company, State Farm Fire and Casualty Company, State Farm Lloyds,

       State Farm Lloyds, Inc., and Chase Bank North America Inc. located in Bloomington Illinois,

      Chicago Illinois, Atlanta Georgia, Austin Texas, Richardson Texas, New York City New York,

      and Washington D.C., with the intent to aid in racketeering enterprises and acted, worked, and

      conducted acts to:


              A. establish, manage, facilitate the promotion of, and carry on the RICO violating
                  enterprise known as ‘the state farm group with the intent to defraud the Plaintiffs in
                  order to illegally obtain monies and property through the enterprises’ schemes and
                  acts of fraud,
              B. establish, manage, facilitate the promotion of, and carry on the subsidiary ‘ association
                  in fact enterprises’ conducting and participating in RICO violating activities with the
                  intent to defraud the Plaintiffs in order to illegally obtain monies and property through
                  the enterprises’ schemes and acts of fraud.

   PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 77 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 78 of 126 PageID #:
                                    3258




           C. establish, manage, facilitate the promotion of, and carry on the single entity fraud
               schemes of the RICO violating enterprise, and the ‘association in fact subsidiary
               RICO violating enterprises, with the intent to defraud the Plaintiffs in order to
               illegally obtain monies and property through the enterprises’ schemes and acts of
              fraud, and their related racketeering activities including:

                   1) mail fraud. And;
                   2) wire fraud. And;
                   3) bank fraud. And;
                   4) acts of bribery. And;
                   5) engagement in acts to conduct money laundering

           D. promote the ‘single entity fraud scheme’ in order to establish, manage, facilitate the
               promotion of, and carry on of the RICO violating enterprise, and the ‘association in
               fact’ subsidiary RICO violating enterprises which conduct the fraud and racketeering
               schemes, with the intent to defraud the Plaintiffs in order to illegally obtain monies
               and property through the enterprises’ schemes and acts of fraud, by acts of fraud and
               racketeering activity including:

                   1) mail fraud. And;
                   2) wire fraud. And;
                   3) bank fraud. And;
                   4) acts of bribery. And;
                   5) extortion. And;
                   6) robbery. And;
                   7) money laundering activities.

           E. facilitate the schemes and frauds of ‘the state farm group’ RICO violating enterprise
               to manage, facilitate the promotion of, and cany on of the ‘association in fact’
               subsidiary RICO violating enterprises which conduct the fraud and racketeering
               schemes in order to establish and manage the conduct of the fraud and racketeering
               schemes racketeering activities with the intent to defraud the Plaintiffs in order to
               illegally obtain monies and property through the enterprises’ schemes and acts of
               fraud, including:

                   1) mail fraud. And;
                   2) wire fraud. And;
                   3) bank fraud. And;
                   4) acts of bribery. And;
                   5) extortion. And;
                   6) robbery. And;
                   7) money laundering activities.

           F. carry on the unlawful activities necessary with the intent to defraud the Plaintiffs in
               order to illegally obtain monies and property through the enterprises’ schemes and


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 78 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 79 of 126 PageID #:
                                      3259



                   acts of fraud, to manage, promote, and facilitate the promotion, management and
                   conduct of the state farm group fraud and racketeering enterprises.



43. Since January 1st, 2012 and for a period of more than seven years thereafter. Defendants Tipsord,

       Farney, Smith, Harbert and Wey with the intent to defraud the Plaintiffs in order to illegally
       obtain monies and property through the enterprises schemes and acts of fraud, have caused the

       investment of illegally obtained monies derived from patterns of racketeering activity to make

       payments to third party agents and association in fact enterprises in order to engage in marketing

       and promotion activities in order to directly and indirectly conduct, manage, promote and

       participate in the state farm group’ single entity trade name fraud scheme, managed and

       established by the Defendants and Defendants’ enterprises, with the intent to defraud the

       Plaintiffs in order to illegally obtain monies and property through the enterprises’ schemes and

       acts of fraud, and associated racketeering activities. Defendants with the intent to defraud the

       Plaintiffs in order to illegally obtain monies and property through the enterprises’ schemes and

       acts of fraud:

              A. From 2012 through 2018, conducted in order to use in commerce, the ‘like a good
                  neighbor’ national advertising campaign which in connection with the goods,
                  products, and services, abused the trade names, marks, symbol, names and devices
                  owned by State Farm Mutual Automobile Insurance company in a manner to falsely
                  portray:

                        1) State Farm as one company, misrepresenting:

                              a) the nature of State Farm Mutual Automobile Insurance Company
                              b) the nature, characteristics, and origin of products sold by the third-
                                  party agents’ network managed and controlled by State Farm Mutual
                                  Automobile Insurance Company.
                              c) misrepresenting the connection between State Farm Mutual
                                  Automobile Insurance Company and the operation of the companies
                                  owned by State Farm Mutual Automobile Insurance Company.
                              d) the fact that each product ‘sold’ by the third-party agent network
                                  managed by State Farm Mutual Automobile Insurance Company is
                                  not underwritten by State Farm Mutual Automobile Insurance
                                  Company.
                              e) the fact that each product ‘sold’ by the third-party agent network
                                   managed by State Farm Mutual Automobile Insurance Company is
                                   not a direct liability against the assets of State Farm Mutual
                                   Automobile Insurance Company.
                              f) the fact that each product ‘sold’ by the third-party agent network
                                   managed by State Farm Mutual Automobile Insurance Company is in

   PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 79 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 80 of 126 PageID #:
                                    3260



                               fact sold and issued by a company of significant lesser asset value,
                               and a higher risk product than one fully indemnified by the total assets
                               of State Farm Mutual Automobile Insurance Company.

                   2) The true character of1 State Farm and its operating policies;
                          a) factually ‘state farm’ does not act like a ‘good neighbor’
                          b) factually ‘state farm’ is not ‘always there’ to act in the best interests
                              of the injured party requiring assistance.
                          c) factually ‘state farm’ operates solely to profit from the pain and
                              suffering of injured parties.

                   3) the actual ‘claims and payment’ processes of ‘State Farm’.
                           a) factually ‘state farm’ does not pay claims in a timely manner.
                           b) factually ‘state farm’ does not act in the best interest of the injured
                              party.
                           c) factually ‘state farm’ uses claims policies and manuals designed to
                               deny claims, and to unreasonably reduce the value of items in order to
                               reduce the total amounts paid by the Defendants to injured parties.
                           d) factually ‘state farm’ has a significant history of ‘bad faith’ practices
                               including theft, extortion, robbery, and falsification of documents.
                           e) factually ‘state farm’ has a corporate culture instilled by Defendants
                               Tipsord, Farney, Smith, Harbert, and Wey not to ‘pay one more cent
                               than absolutely necessary’ in payment of a claim, and often underpays
                              a claim with the understanding the injured party will lack the financial
                              resources to litigate ‘state farm’ in order to fully recover from actual
                              losses.
                          f) factually ‘state farm’ has a long and nefarious history of making false
                               promises of restitution, only to delay payment until a time the injured
                               party is financially ruined, or the statute of limitations to bring a claim
                              against ‘state farm’ has passed.


           B. From 2012 through 2018, the Defendants, with the intent to defraud the Plaintiffs in
               order to illegally obtain monies and property through the enterprises’ schemes and
               acts of fraud, in order to use in commerce, spent hundreds of millions of dollars from
               monies and income derived from patterns of racketeering activity to promote in
               connection with the goods, products, and services in commercial advertising the
               misrepresentative nature, characteristics, and qualities of State Farm Mutual
               Automobile Insurance Company, and ‘the state farm groups’ products, goods,
               services, and commercial activities and engaged patterns of racketeering activities
               designed and intended to conduct a series of schemes to defraud parties under
               fraudulent pretenses in order to illegally obtain money and property:

                   1) By use of the wires, Defendants purchased thousands of hours of commercial
                       TV advertising used to make false statements, pretenses, representations, in
                       order to defraud parties. In total, more than 250 Million people over 7 years
                       from 2012 to 2019 were exposed to the Defendants’ frauds over television


PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 80 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 81 of 126 PageID #:
                                    3261



                       media. This constitutes more than 250 Million predicate acts of wire fraud
                       relating to the like a good neighbor cam aign.

                   2) By use of the wires, Defendants used online advertising in the form of
                      broadcast emails, web pages, banner advertising campaigns, and direct emails
                      to parties which were used to make false statements, pretenses,
                      representations, in order to defraud parties. In total, more than 100 Million
                      people have been exposed to an email, or electronic advertising on the Internet
                       directly and indirectly over the 7 years comprising 2012 to 2019. This
                       constitutes more than 100 million predicate acts of wire fraud relating to the
                       Tike a good neighbor campaign.

                   3) By use of the mails, Defendants used direct mail advertising, and
                      correspondence in the form of letters, fliers, notices, and reports to parties
                       which were used to make false statements, pretenses, representations, in order
                       to defraud parties. In total, more than 100 Million people have been exposed
                       to a mailing directly and indirectly mailed via the US Postal Service over the
                       7 years comprising 2012 to 2019. This constitutes more than 100 Million acts
                       of mail fraud relating to the ike a good neighbor’ campaign.

           C. From 2016 through to date, Defendants, in order to use in commerce, conducted the
               ‘help life go right national advertising campaign in connection with the goods,
               products, and services, with the intent to defraud the Plaintiffs in order to illegally
               obtain monies and property through the enterprises’ schemes and acts of fraud,
               abused the trade names, marks, symbol, names and devices owned by State Farm
               Mutual Automobile Insurance company in a manner to falsely portray:

                   1) State Farm as one company, misrepresenting:

                          a) the nature of State Farm Mutual Automobile Insurance Company
                          b) the nature, characteristics, and origin of products sold by the third-
                              party agents’ network managed and controlled by State Farm Mutual
                              Automobile Insurance Company.
                          c) misrepresenting the connection between State Farm Mutual
                              Automobile Insurance Company and the operation of the companies
                              owned by State Farm Mutual Automobile Insurance Company.
                          d) the fact that each product ‘sold’ by the third-party agent network
                              managed by State Farm Mutual Automobile Insurance Company is
                              not underwritten by State Farm Mutual Automobile Insurance
                              Company.
                          e) the fact that each product ‘sold’ by the third-party agent network
                               managed by State Farm Mutual Automobile Insurance Company is
                               not a direct liability against the assets of State Farm Mutual
                               Automobile Insurance Company.
                          f) the fact that each product ‘sold’ by the third-party agent network
                               managed by State Farm Mutual Automobile Insurance Company is in
                               fact sold and issued by a company of significant lesser asset value,


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 81 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 82 of 126 PageID #:
                                    3262



                              and a higher risk product than one fully indemnified by the total assets
                              of State Farm Mutual Automobile Insurance Company.

                   2) The true character of State Farm and its operating policies;

                          a) factually state farm does not act like a ‘make it’, ‘make life’ or ‘make
                              things’ right.
                          b) factually ‘state farm’ is not ‘always there’ to act in the best interests
                              of the injured party requiring assistance.
                          c) factually ‘state farm’ operates solely to profit from the pain and
                              suffering of injured parties.

                   3) the actual ‘claims and payment’ processes of ‘State Farm’.
                           a) factually ‘state farm’ does not pay claims in a timely manner
                           b) factually ‘state farm’ does not act in the best interest of the injured
                              party.
                          c) factually ‘state farm’ uses claims policies and manuals designed to
                              deny claims, and to unreasonably reduce the value of items in order to
                              reduce the total amounts paid by the Defendants to injured parties.
                          d) factually ‘state farm’ has a significant history of ‘bad faith’ practices
                              including theft, extortion, robbery, and falsification of documents.
                          e) factually ‘state farm’ has a corporate culture instilled by Defendants
                              Tipsord, Farney, Smith, Harbert, and Wey not to ‘pay one more cent
                              than absolutely necessary’ in payment of a claim, and often underpays
                              a claim with the understanding the injured party will lack the financial
                              resources to litigate ‘state farm’ in order to fully recover from actual
                              losses.
                          f) factually ‘state farm’ has a long and nefarious history of making false
                               promises of restitution, only to delay payment until a time the injured
                               party is financially ruined, or the statute of limitations to bring a claim
                              against ‘state farm’ has passed.


           D. From 2018 through to date, the Defendants, in order to use in commerce with the
               intent to defraud the Plaintiffs in order to illegally obtain monies and property through
               the enterprises’ schemes and acts of fraud, spent hundreds of millions of dollars from
               monies and income derived from patterns of racketeering activity to promote in
               connection with the goods, products, and services, in commercial advertising the
               misre resentative nature, characteristics, and qualities of State Farm Mutual
               Automobile Insurance Company, and ‘the state farm groups’ products, goods,
               services, and com ercial activities and engaged patterns of racketeering activities
               designed and intended to conduct a series of schemes to defraud parties under
               fraudulent pretenses in order to illegally obtain money and property:

                   1) By use of the wires, Defendants purchased thousands of hours of commercial
                       TV advertising used to make false statements, pretenses, representations, in
                       order to defraud parties. In total, more than 50 Million people over almost 2


PLAINTIFFS 3rd AMENDED CO PLAINT                                                              Page 82 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 83 of 126 PageID #:
                                    3263



                       years from 2018 to 2019, were exposed to the Defendants frauds over
                       television media. This constitutes more than 50 Million predicate acts of wire
                       fraud relating to the help life go right’ campaign.

                   2) By use of the wires, Defendants used online advertising in the form of
                      broadcast emails, web pages, banner advertising campaigns, and direct emails
                      to parties which were used to make false statements, pretenses,
                      representations, in order to defraud parties. In total, more than 100 Million
                      people have been exposed to an email, or electronic advertising on the internet
                      directly and indirectly over the almost 2 years comprising 2018 to 2019. This
                      constitutes more than 100 million predicate acts of wire fraud relating to the
                       help life go right’ campaign.

                   3) By use of the mails, Defendants used direct mail advertising, and
                      correspondence in the form of letters, fliers, notices, and reports to parties
                       which were used to make false statements, pretenses, representations, in order
                       to defraud parties. In total, more than 10 Million people have been exposed
                       to a mailing directly and indirectly mailed via the US Postal Service over the
                       almost 2 years comprising 2018 to 2019. This constitutes more than 10
                       Million acts of mail fraud relating to the ‘help life go right’ campaign.

           E. Since January 1st 2012, and on a reoccurring basis thereafter in order to use in

               commerce, with the intent to defraud the Plaintiffs in order to illegally obtain monies

               and property through the enterprises’ schemes and acts of fraud, Defendants Tipsord,

               Farney, Harbert, Smith and Wey, as well as other un-named parties participating with

               the ‘State Farm Group’ RICO violating enterprise, and RICO violating ‘association

               in fact’ subsidiary enterprises conducting patterns of racketeering activities under the

               direct and indirect control of Defendants Tipsord, Farney, Smith, Harbert, and Wey,

               but distinctly different and independent enterprises and companies from State Farm

               Mutual Automobile Insurance Company, caused in connection with the goods,

               products, and services, the production of documents, business cards, letters, mailers,

               webpages, websites, and various forms of electronic communications, including

               emails, and smart-phone applications which graphically abused the name, and term

               ‘state farm’, and graphically misrepresented the ‘tri-oval’ logo owned by State Farm

               Mutual Automobile Insurance Company. The Defendants’ usage:

                   1) was intentional to cause confusion. And;
                   2) was intentional to cause mistake. And;
                   3) was intentional in order to:
                          a) deceive as to;


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 83 of 383.
   Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 84 of 126 PageID #:
                                       3264



                                       i. affiliation,
                                      ii. connection
                                      iii. association of persons / enterprises
                                      iv. commercial activities.
                              b) misrepresent the;
                                    i. nature of products, goods and services
                                   ii. characteristics of the companies offering independent products,
                                            goods, and services.
                                   iii. commercial activities of;
                                             1) State Farm Mutual Automobile Insurance Company
                                                 2) the state farm group
                                                 3) the companies owned by State Farm Mutual
                                                     Automobile Insurance Company
                                                 4) the association in fact enterprises conducting
                                                     patterns of racketeering activities.
                                                 5) the enterprises associated and participating with
                                                     enterprises conducting racketeering activities.

                              c) to misrepresent the nature and characteristics of association in fact
                                  enterprises and employees of association in fact enterprises which
                                  conducted patterns of racketeering activities under the direct and
                                  indirect management and direction of Defendants Tipsord, Farney
                                  Smith, Harbert, and Wey.

                  Defendants, as well as the employees of the RICO Violating association in fact

                  enterprises, used said documents, business cards, letters, mailers, webpages, websites,

                  and various forms of electronic communications, including emails, and smart-phone

                  applications with the intent to defraud the Plaintiffs in order to illegally obtain monies
                  and property through the enterprises’ schemes and acts of fraud, graphically abused
                  the name, and term ‘state farm’, and graphically misrepresented the ‘tri-oval’ logo

                  owned by State Farm Mutual Automobile Insurance Company to commit more than

                  40 predicate acts of mail and wire fraud, two predicate acts of extortion, and at least

                  two predicate acts of robbery directly against the Plaintiffs in this case, from a period

                  that lasted from on or about January 15th, 2016 through August 19th, of 2019.



44. Since January 1st, 2012 and for a period of more than seven years thereafter, Defendants Tipsord,

       Farney, Smith, Harbert and Wey with the intent to defraud the Plaintiffs in order to illegally
       obtain monies and property through the enterprises’ schemes and acts of fraud, have jointly acted

       in association with the conspiracy’s ‘state farm group’ RICO violating enterprise and have

   PLAINTIFFS 3rd AMENDED CO PLAINT                                                             Page 84 of 383.
   Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 85 of 126 PageID #:
                                       3265



       invested monies unlawfully obtained by State Farm Mutual Automobile Insurance company

       which have been derived from the State Farm Group RICO violating enterprise schemes, frauds,

       and patterns of racketeering activities in order to participate as principals, to establish, operate,

       and control ‘association in fact’ enterprises engage in racketeering activities which affect

       interstate commerce.



45. Since January 1st, 2012 and for a period of more than seven years thereafter. Defendants Tipsord,

       Farney, Smith, Harbert and Wey with the intent to defraud the Plaintiffs in order to illegally
       obtain monies and property through the enterprises’ schemes and acts of fraud, have abused their

       various positions as directors and officers in subsidiary companies owned by State Farm Mutual

       Automobile Insurance Company, in order to establish RICO violating association in fact

       enterprises, which illegally affect interstate commerce due to the patterns of racketeering

       activities conducted jointly by the conspiracy of the Defendants, who seek and have received

       income derived directly and indirectly from the RICO violating enterprises, and association in

       fact enterprises patterns of racketeering activities.


46. Since January 1st, 2012 and for a period of more than seven years thereafter. Defendants Tipsord,

       Farney, Smith, Harbert and Wey with the intent to defraud the Plaintiffs in order to illegally
       obtain monies and property through the enterprises’ schemes and acts of fraud, participated

       within the ‘association in fact’ RICO violating enterprises as principles, concealed within

       companies owned by State Farm Mutual Automobile Insurance Company, in orde to establish

       and operate the RICO violating racketeering enterprise known as ‘the state farm group’ in order

       to obtain, maintain, and acquire through direct and indirect means control of companies owned

       by State Farm Mutual Automobile Insurance Company in order to conduct RICO violating

       enterprises and activities which affect interstate commerce.


47. Since January 1st, 2012 and for a period of more than seven years thereafter, Defendants Tipsord,

       Farney, Smith, Harbert and Wey have not only operated ‘the state farm groups’ complicated

       ‘association in fact’ subsidiary enterprise conglomerate of association in fact enterprises

       obscured within the companies owned by State Farm Mutual Automobile Insurance Company,

       but also with the intent to defraud the Plaintiffs in order to illegally obtain monies and property
       through the enterprises’ schemes and acts of fraud, directly issued fraudulent ‘national corporate

   PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 85 of 383.
   Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 86 of 126 PageID #:
                                       3266



       policy manuals to employees of State Farm Mutual Automobile Insurance Company, and

       companies which are owned by State Farm Mutual Automobile Insurance company in order to

       conduct the fraud and racketeering activities of the RICO violating association in fact

       enterprises and direct State Far Mutual Automobile Insurance Company’s third-party agency

       network in the conduct of the ‘state farm group’s’ RICO violating enterprises’ fraud and

       racketeering schemes by the individual management of each RICO violating enterprise in

       facilitation of the plans previously agreed to by Defendants Tipsord, F rney, Smith, Harbert, and

       Wey.


48. Since January 1st, 2012 and for a period of more than seven years thereafter, Defendants, Smith,

       Harbert and Wey with the intent to defraud the Plaintiffs in order to illegally obtain monies and
       property through the enterprises’ schemes and acts of fraud, have individually managed the fraud

       and racketeering activities of the RICO violating ‘association in fact’ enterprises and direct State

       Farm Mutual Automobile Insurance Company’s third-party agency network in the conduct of

       the ‘state farm group’s’ RICO violating enterprises’ fraud and racketeering schemes, and have

       derived and received directly and indirectly income from monies derived directly and indirectly

       from patterns of racketeering activity including:

              1) mail fraud. And;
              2) wire fraud. And;
              3) ban fraud. And;
              4) acts of bribery. And;
              5) extortion. And;
              6) robbery. And;
              7) money laundering activities.

49. Since January 1st, 2012 and for a period of more than seven years thereafter, Defendants, Tipsord

       Farney, Smith, Harbert and Wey with the intent to defraud the Plaintiffs in order to illegally
       obtain monies and property through the enterprises’ schemes and acts of fraud, have abused their

       positions as employees of the separate companies owned by State Farm Mutual Automobile

       Insurance Company in order to utilize Defendants Tipsord, Farney, Smith, Harbert, and Wey’s
       interlocking ‘officer’, ‘employee’ and ‘director’s’ positions within the individual and separate

       companies owned by State Farm Mutual Automobile Insurance Company in order to conduct

       the ‘state farm group’ fraud and racketeering schemes of:

              1) mail fraud. And;


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 86 of 3 83.
   Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 87 of 126 PageID #:
                                       3267



               2) wire fraud. And;
               3) bank fraud. And;
               4) acts of bribery. And;
               5) extortion. And;
               6) robbery. And;
               7) money laundering activities.


50. Since January 1st, 2012 and for a period of more than seven years thereafter, Defendants, Tipsord

       Farney, Smith, Harbert and Wey with the intent to defraud the Plaintiffs in order to illegally
       obtain monies and property through the enterprises schemes and acts of fraud, have abused their

       positions as employees of the separate companies owned by State Farm Mutual Automobile

       Insurance Company in order to utilize Defendants Tipsord, Farney, Smith, Harbert, and Wey’s

       interlocking officer’, ‘employee’ and ‘director’s’ positions within the individual and separate

       companies owned by State Farm Mutual Automobile Insurance Company in order to illegally

       obtain income and monies directly and indirectly derived from patterns of racketeering activities

       conducted by the association in fact enterprises within the ‘state farm group’ RICO violating

       enterprise fraud and racketeering schemes which were individually managed as part of

       Defendants Tipsord, Farney, Smith, Harbert, and Wey’s unique, separate and individual

       association and management of separate companies owned by State Farm Mutual Automobile

       Insurance company which Defendants Tipsord Farney, Smith, Harbert, and Wey used to conduct,

       and participate, and facilitate the activities of the ‘association in fact’ RICO violating enterprises,

       which conducted, participated in, and engaged in RICO violating activities which affect
       interstate commerce, in execution of the Defendants conspiracy, fraud schemes, criminalities,

       and criminal enterprises. Which conducted a pattern of Racketeering activities which included:

               1) mail fraud. And;
               2) wire fraud. And;
               3) bank fraud. And;
               4) acts of bribery. And;
               5) extortion. And;
               6) robbery. And;
               7) money laundering activities.

                           a-3 The Roles of the Individ al Defendants defined.

51. Defendant Tipsord is a Member of the Board of Directors of State Farm Mutual Automobile

       Insurance Company, and said position is entirely separate in every manner, from any employee



   PLAINTIFFS 3rd AMENDED COMPLAINT                                                               Page 87 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 88 of 126 PageID #:
                                      3268



       position, or any employment agreement held by Defendant Tipsord with State Farm Mutual

       Automobile Insurance Company.



52. Defendant Tipsord is a Member of the Board of Directors of State Farm Fire and Casualty

       Company, a company that is completely separate and a distinctly independent company from

       that of State Farm Mutual Automobile Insurance Company. Defendant Tipsord s Director

       position is entirely separate in every manner, from any employee position, or any employment

       agreement held by Defendant Tipsord with State Farm Mutual Automobile Insurance Company

       or State Farm Fire and Casualty Company.


53. Defendant Tipsord is a Member of the Board of Directors of State Farm Life Insurance Company,

       a company, which is completely separate, and a distinctly independent company from that of

       State Farm Mutual Automobile Insurance Company. Defendant Tipsord s Director position is

       entirely separate in every maimer, from any employee position, or any employment agreement

       held by Defendant Tipsord with State Farm Mutual Automobile Insurance Company, State Farm

       Fire and Casualty Company, or State Farm Life Insurance Company.


54. Defendant Tipsord is a Member of the Board of Directors of State Farm Bank F.S.B., a company,

       which is completely separate, and a distinctly independent company, and conducts business

       operations with a distinctly different purpose from that of State Farm Mutual Automobile

      Insurance Company. Defendant Tipsord’s Director position is entirely separate in every manner,

       from any employee position, or any employment agreement held by Defendant Tipsord with

       State Farm Mutual Automobile Insurance Company, State Farm Fire and Casualty Company, or

       State Farm Life Insurance Company.


55. Defendant Tipsord is employed by State Farm Mutual Automobile Insurance Company as

      President and Chief Executive Officer. Defendant Tipsord’s employee positions are entirely

      separate in every manner, from any director position held by Defendant Tipsord on the Board of

      Directors of State Farm Mutual Automobile Insurance Company.



56. Defendant Tipsord is employed by State Farm Fire and Casualty Company, a company which is

      completely separate and a distinctly independent company from that of State Farm Mutual


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                      Page 88 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 89 of 126 PageID #:
                                      3269



      Automobile Insurance Company as the President and Chief Executive Officer of State Farm Fire

      and Casualty Company. Defendant Tipsord s employee positions are entirely separate in every

      manner, from any director position held by Defendant Tipsord on the Board of Directors of State

      Farm Mutual Automobile Insurance Company and/or State Farm Fire and Casualty Company.


57. Defendant Tipsord is employed by State Farm General Insurance Company, a company, which

      is completely separate and a distinctly independent company from that of State Farm Mutual

      Automobile Insurance Company as the President of State Farm General Insurance Company.


58. Defendant Tipsord is employed by State Farm Life Insurance Company, a company, which is

      completely separate and a distinctly independent company from that of State Farm Mutual

      Automobile Insurance Company, as the President of State Farm Life Insurance Company.



59. Defendant Tipsord is employed by State Farm Life and Accident Assurance Company, a

      company which is completely separate and a distinctly independent company from that of State

      Farm Mutual Automobile Insurance Company as the President of State Farm Life and Accident

      Assurance Company.



60. Defendant Tipsord is employed by State Farm Health Insurance Company, a company, which is

      completely separate and a distinctly independent company from that of State Farm Mutual

      Automobile Insurance Company as the President of State Farm Health Insurance Company.



61. Defendant Tipsord is employed by State Farm Investment Management Corporation, a company,

      which is completely separate and a distinctly independent company from that of State Farm

      Mutual Automobile Insurance Company as the President of State Farm Investment Management

      Corporation.



62. Defendant Tipsord is employed by State Farm VP Management Corporation, a company, which

      is completely separate and a distinctly independent company from that of State Farm Mutual

      Automobile Insurance Company as the President of State Farm VP Management Corporation.




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                       Page 89 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 90 of 126 PageID #:
                                      3270



63. Defendant Tipsord is employed by State Farm Associates Fund Trust, a company, which is

       completely separate and a distinctly independent company from that of State Farm Mutual

       Automobile Insurance Company as the President of State Farm Associates Fund Trust.



64. Defendant Tipsord is employed by State Farm Mutual Fund Trust, a company, which is

       completely separate and a distinctly independent company from that of State Farm Mutual

       Automobile Insurance Company as the President of State Farm Mutual Fund Trust.



65. Defendant Tipsord is employed by State Farm Variable Product Trust, a company, which is

       completely separate and a distinctly independent company from that of State Farm Mutual

       Automobile Insurance Company as the President of State Farm Variable Product Trust.



66. Defendant Tipsord is employed by State Farm Variable Product Trust, a company, which is

       completely separate and a distinctly independent company from that of State Farm Mutual

      Automobile Insurance Company as the President of State Farm Variable Product Trust.



67. Defendant Tipsord is employed by State Farm Companies Foundation, a company, which is

      completely separate and a distinctly independent company from that of State Farm Mutual

      Automobile Insurance Company as the President of State Farm Companies Foundation.



68. Defendant Farney is a Member of the Board of Directors of State Farm Bank F.S.B, a company,

      which is a completely separate and a distinctly independent company that conducts business

      operations with a distinctly different purpose from that of State Farm Mutual Automobile

      Insurance Company. Defendant Farney’ s director position is entirely separate in every manner,

      from any employee position, or any employment agreement held by Defendant Farney with State

      Farm Mutual Automobile Insurance Company.



69. Defendant Farney is a Member of the Board of Directors of State Farm Florida Insurance

      Company, a company, which is a completely separate and a distinctly independent company,

      from that of State Farm Mutual Automobile Insurance Company. Defendant Farney s director




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                      Page 90 of 3 83.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 91 of 126 PageID #:
                                      3271



       position is entirely separate in every manner, from any employee position, or any employment

       agreement held by Defendant Farney with State Farm Mutual Automobile Insurance Company.


70. Defendant Farney is a Member of the Board of Directors of State Farm Florida Insurance

       Company, a company, which is a completely separate and a distinctly independent company,

       from that of State Farm Mutual Automobile Insurance Company. Defendant Farney s director

       position is entirely separate in every manner, from any employee position, or any employment

       agreement held by Defendant Farney with State Farm Mutual Automobile Insurance Company.



71. Defendant Farney is a Member of the Board of Directors of State Farm Guaranty Insurance

       Company, a company, which is a completely separate and a distinctly independent company,

       from that of State Farm Mutual Automobile Insurance Company. Defendant Farney s director

       position is entirely separate in every manner, from any employee position, or any employment

       agreement held by Defendant Farney with State Farm Mutual Automobile Insurance Company.


72. Defendant Farney is a Member of the Board of Directors of State Farm Florida Insurance

       Company, a company, which is a completely separate and a distinctly independent company,

      from that of State Farm Mutual Automobile Insurance Company. Defendant Farney s director

      position is entirely separate in every manner, from any employee position, or any employment

      agreement held by Defendant Farney with State Farm Mutual Automobile Insurance Company.



73. Defendant Farney is a Member of the Board of Directors of State Farm Florida Insurance

      Company, a company, which is a completely separate and a distinctly independent company,

      from that of State Farm Mutual Automobile Insurance Company. Defendant Farney’s director

      position is entirely separate in every manner, from any employee position, or any employment

      agreement held by Defendant Farney with State Farm Mutual Automobile Insurance Company.



74. Defendant Farney is employed by State Farm Mutual Automobile Insurance Company as the

      Chief Financial Officer, Treasurer, and Senior Vice President of State Farm Mutual Automobile

      Insurance Company.




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                     Page 91 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 92 of 126 PageID #:
                                      3272



75. Defendant Farney is employed by State Farm Fire and Casualty Company, a company distinctly

       different and independent of State Farm Mutual Automobile Insurance, as the Chief Financial

       Officer, Treasurer, and Senior Vice President of State Farm Fire and Casualty Company.



76. Defendant Farney is employed by State Farm Life Insurance Company, a company distinctly

       different and independent of State Farm Mutual Automobile Insurance, as the, Treasurer, and

       Senior Vice President of State Farm Life Insurance Company.



77. Defendant Farney is employed by Hiroad Assurance Company, a company, distinctly different

       and independent of State Farm Mutual Automobile Insurance Company as the Treasurer, and

       Vice President of Hiroad Assurance Company.



78. Defendant Farney is employed by Oglesby Assurance Corporation, a company distinctly

       different and independent of State Farm Mutual Automobile Insurance Company as the

       Treasurer, and Vice President of Oglesby Assurance Corporation.


79. Defendant Farney is employed by State Farm Health Insurance Company, a company distinctly

      different and independent of State Farm Mutual Automobile Insurance, as the President, Chief

      Financial Officer, and Treasurer of State Farm Health Insurance Company.



80. Defendant Smith is a Member of the Board of Directors of State Farm Fire and Casualty

      Company, a company, which is a completely separate and a distinctly independent company,

      from that of State Farm Mutual Automobile Insurance Company. Defendant Smith s director

      position is entirely separate in every manner, from any employee position, or any employment

      agreement held by Defendant Smith with State Farm Mutual Automobile Insurance Company.



81. Defendant Smith is a Member of the Board of Directors of State Farm Life Insurance Company,

      a company, which is a completely separate and a distinctly independent company, from that of

       State Farm Mutual Automobile Insurance Company. Defendant Smith’s director position is

      entirely separate in every manner, from any employee position, or any employment agreement

      held by Defendant Smith with State Farm Mutual Automobile Insurance Company.



   PLAINTIFFS 3rd AMENDED COMPLAINT                                                      Page 92 of 3 83.
   Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 93 of 126 PageID #:
                                       3273




82. Defendant Smith is a Member of the Board of Directors of State Farm Life and Accident

       Assurance Company, a company, which is a completely separate and a distinctly independent

       company, from that of State Farm Mutual Automobile Insurance Company. Defendant Smith s

       director position is entirely separate in every manner, from any employee position, or any

       employment agreement held by Defendant Smith with State Farm Mutual Automobile Insurance

       Company.



83. Defendant Smith is a Member of the Board of Directors of State Farm General Insurance

       Company, a company, which is a completely separate and a distinctly independent company,

       from that of State Farm Mutual Automobile Insurance Company. Defendant Smith s director

       position is entirely separate in every manner, from any employee position, or any employment

       agreement held by Defendant Smith with State Farm Mutual Automobile Insurance Company.



84. Defendant Smith is a Member of the Board of Directors of State Farm Investment Management

       Corporation, a company, which is a completely separate and a distinctly independent company,
       from that of State Farm Mutual Automobile Insurance Company. Defendant Smith’s director

      position is entirely separate in every manner, from any employee position, or any employment

       agreement held by Defendant Smith with State Farm Mutual Automobile Insurance Company.


85. Defendant Smith is a Member of the Board of Directors of State Farm Y.P. Management

       Corporation, a company, which is a completely separate and a distinctly independent company,

      from that of State Farm Mutual Automobile Insurance Company. Defendant Smith’s director

      position is entirely separate in every manner, from any employee position, or any employment

       agreement held by Defendant Smith with State Farm Mutual Automobile Insurance Company.



86. Defendant Smith is a Member of the Board of Directors of State Farm Lloyds, Inc., a company,

      which is a completely separate and a distinctly independent company, from that of State Farm

      Mutual Automobile Insurance Company. Defendant Smith’s director position is entirely

       separate in every manner, from any employee position, or any employment agreement held by

      Defendant Smith with State Farm Mutual Automobile Insurance Company.



   PLAINTIFFS 3rd AMENDED COMPLAINT                                                     Page 93 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 94 of 126 PageID #:
                                      3274




87. Defendant Smith is a Member of the Board of Directors of Oglesby Reinsurance Company, a

       company, which is completely separate and a distinctly independent company, from that of

       State Farm Mutual Automobile Insurance Company. Defendant Smith s director position is

       entirely separate in every manner, from any employee position, or any employment agreement

       held by Defendant Smith with State Farm Mutual Automobile Insurance Company.


88. Defendant Smith is a Member of the Board of Directors of State Farm Health Insurance

       Company, a company, which is a completely separate and a distinctly independent company,

       from that of State Fa m Mutual Automobile Insurance Company. Defendant Smith’s director

       position is entirely separate in every manner, from any employee position, or any employment

       agreement held by Defendant Smith with State Farm Mutual Automobile Insurance Company.



89. Defendant Smith is a Member of the Board of Directors of State Farm International Holding

       Company, a company, which is a completely separate and a distinctly independent company,

      from that of State Farm Mutual Automobile Insurance Company. Defendant Smith’s director

      position is entirely separate in every manner, from any em loyee position, or any employment

       agreement held by Defendant Smith with State Farm Mutual Automobile Insurance Company.



90. Defendant Smith is a Member of the Board of Directors of State Farm Investor Services

      Company (Canada), is an international company, which is a completely separate and a distinctly

      independent company, from that of State Farm Mutual Automobile Insurance Company, and a

      company that affects interstate and foreign commerce. Defendant Smith’s director position is

      entirely separate in every manner, from any employee position, or any employment agreement

      held by Defendant Smith with State Farm Mutual Automobile Insurance Company.



91. Defendant Smith is employed by State Farm Mutual Automobile Insurance Company as the

      Chief Financial Officer, and Executive Vice President of State Farm Mutual Automobile

      Insurance Company.




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                      Page 94 of 383.
   Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 95 of 126 PageID #:
                                       3275



92. Defendant Smith is employed by State Farm Fire and Casualty Company, a company distinctly

       different and independent of State Farm Mutual Automobile Insurance, as the Chief Financial

       Officer, Treasurer, and Senior Vice President of State Farm Fire and Casualty Company.



93. Defendant Smith is employed by State Farm Life Insurance Company, a company distinctly

       different and independent of State Farm Mutual Automobile Insurance, as the Treasurer, and

       Vice President of State Farm Life Insurance Company.



94. Defendant Smith is employed by State Farm Life and Accident Assurance Company, a company

       distinctly different and independent of State Farm Mutual Automobile Insurance Company as

       the Treasurer and Senior Vice President of State Farm Life and Accident Assurance Company.



95. Defendant Smith is employed by State Farm County Mutual Insurance Company of Texas, a

       company distinctly different and independent of State Farm Mutual Automobile Insurance

       Company, as the Treasurer, and Vice President of State Farm County Mutual Insurance

       Company of Texas.


96. Defendant Smith is employed by State Farm Indemnity Company, a company distinctly different

       and independent of State Farm Mutual Automobile Insurance Company, as the Treasurer, of

       State Farm Indemnity Company.



97. Defendant Smith is employed by State Farm Guaranty Insurance Company, a company distinctly

      different and independent of State Farm Mutual Automobile Insurance Company, as the

      Treasurer, and Vice President of State Farm Guaranty Insurance Company.


98. Defendant Smith is employed by State Farm General Insurance Company, a company distinctly

      different and independent of State Farm Mutual Automobile Insurance Company, as the

      Treasurer, and Vice President of State Farm General Insurance Company.


99. Defendant Smith is employed by State Farm Florida Insurance Company, a company distinctly

      different and independent of State Farm Mutual Automobile Insurance Company, as the

      Treasurer, and Vice President of State Farm Florida Insurance Company.


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                      Page 95 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 96 of 126 PageID #:
                                      3276




100. Defendant Smith is employed by State Farm Investment Management Corporation, a company

      distinctly different and independent of State Farm Mutual Automobile Insurance Company, as

      the Senior Vice President of State Farm Investment Management Corporation.



101. Defendant Smith is employed by State Farm V.P. Management Company, a company distinctly

      different and independent of State Farm Mutual Automobile Insurance Company, as the Senior

      Vice President of State Farm V.P. Management Company.



102. Defendant Smith is employed by State Farm Associates Fund Trust, a company distinctly

      different and independent of State Farm Mutual Automobile Insurance Company, as the Senior

      Vice President and Treasurer of State Farm Associates Fund Trust.


103. Defendant Smith is employed by State Farm Lloyds, Inc., a company distinctly different and

      independent of State Farm Mutual Automobile Insurance Company, as the Vice President and

      Treasurer of State Farm Lloyds, Inc.



104. Defendant Smith is employed by State Farm Mutual Fund Trust, a company distinctly different

      and independent of State Far Mutual Automobile Insurance Company, as the Senior Vice

      President and Treasurer of State Farm Mutual Fund Trust.


105. Defendant Smith is employed by State Farm Companies Foundation, a company distinctly

      different and independent of State Farm Mutual Automobile Insurance Company, as the Senior-

      Vice President and Treasurer of State Farm Companies Foundation.


106. Defendant Smith is employed by State Farm Variable Product Trust, a company distinctly

      different and independent of State Farm Mutual Automobile Insurance Company, as the Senior

      Vice President and Treasurer of State Farm Variable Product Trust.


107. Defendant Smith is employed by Oglesby Reinsurance Company, a company distinctly different

       and independent of State Farm Mutual Automobile Insurance Company, as the Vice President

       and Treasurer of Oglesby Reinsurance Company.



   PLAINTIFFS 3rd AMENDED COMPLAINT                                                    Page 96 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 97 of 126 PageID #:
                                      3277




108. Defendant Smith is employed by State Farm Health Insurance Company, a company distinctly

       different and independent of State Farm Mutual Automobile Insurance Company, as the

       President and Treasurer of State Farm Health Insurance Company.



109. Defendant Harbert is a Member of the Board of Directors of State Farm Fire and Casualty

       Company, a company, which is a completely separate and a distinctly independent company,

       from that of State Farm Mutual Automobile Insurance Company. Defendant Harbert s director

       position is entirely separate in every manner, from any employee position, or any employment

       agreement held by Defendant Harbert with State Farm Mutual Automobile Insurance Company

       or State Farm Fire and Casualty Company.


110. Defendant Harbert is a Member of the Board of Directors of State F arm Life Insurance Company,

       a company, which is a completely separate and a distinctly independent company, from that of

       State Farm Mutual Automobile Insurance Company. Defendant Harbert s director position is

       entirely separate in every manner, from any employee position, or any employment agreement

       held by Defendant Harbert with State Farm Mutual Automobile Insurance Company or State

       Farm Fire and Casualty Company.



111. Defendant Harbert is a Member of the Board of Directors of State F arm Investment Management

       Corporation, a company, which is a completely separate and a distinctly independent company,

       from that of State Farm Mutual Automobile Insurance Company. Defendant Harbert’s director

       position is entirely separate in every manner, from any employee position, or any employment

       agreement held by Defendant Harbert with State Farm Mutual Automobile Insurance Company

       or State Farm Fire and Casualty Company.



112. Defendant Harbert is a Member of the Board of Directors of State Farm V.P. Management

       Corporation, a company, which is a completely separate and a distinctly independent company,

       from that of State Farm Mutual Automobile Insurance Company. Defendant Harbert’s director

      position is entirely separate in every manner, from any employee position, or any employment




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                      Page 97 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 98 of 126 PageID #:
                                      3278



      agreement held by Defendant Harbert with State Farm Mutual Automobile Insurance Company

      or State Farm Fire and Casualty Company.



113. Defendant Harbert is a Member of the Board of Directors of State Farm Lloyds, a company,

      which is a completely separate and a distinctly independent company, from that of State Farm

      Mutual Automobile Insurance Company. Defendant Harbert s director position is entirely

      separate in every manner, from any employee position, or any employment agreement held by

      Defendant Harbert with State Farm Mutual Automobile Insurance Company or State Farm Fire

      and Casualty Company.


114. Defendant Harbert is a Member of the Board of Directors of State Farm Health Insurance

      Company, a company, which is a completely separate and a distinctly independent company,

      from that of State Farm Mutual Automobile Insurance Company. Defendant Harbert s director

      position is entirely separate in every manner, from any employee position, or any employment

      agreement held by Defendant Harbert with State Farm Mutual Automobile Insurance Company

      or State Farm Fire and Casualty Company.


115. Defendant Harbert is employed by State Farm Mutual Automobile Insurance Company as the

      Executive Vice President and Chief Agency and Marketing Officer of State Farm Mutual

      Automobile Insurance Company.



116. Defendant Harbert is employed by State Farm Fire and Casualty Company, a company distinctly

      different and independent of State Farm Mutual Automobile Insurance, as the Executive Vice

      President and Chief Agency and Marketing Officer of State Farm Fire and Casualty Company.


117. Defendant Harbert is employed by State Farm Fire and Casualty Company, a company distinctly

      different and independent of State Farm Mutual Automobile Insurance, as the Executive Vice

      President and Chief Agency and Marketing Officer of State Farm Fire and Casualty Company.



118. Defendant Harbert is employed by State Farm Life and Accident Assurance Company, a

      company distinctly different and independent of State Farm Mutual Automobile Insurance, as

      the Senior Vice President of State Farm Life and Accident Assurance Company.


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                    Page 98 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 99 of 126 PageID #:
                                      3279




119. Defendant Harbert is employed by State Farm Investment Management Company, a company

      distinctly different and independent of State Farm Mutual Automobile Insurance, as the Senior

      Vice President of State Farm Investment Management Company.


120. Defendant Harbert is employed by State Farm V.P. Management Corporation, a company

      distinctly different and independent of State Farm Mutual Automobile Insurance, as the Senior

      Vice President of State Farm Investment Management Company.



121. Defendant Harbert is employed by State Farm Health Insurance Company, a company distinctly

       different and independent of State Farm Mutual Automobile Insurance, as the Senior Vice

      President and Chief Agency and Marketing of State Farm Investment Management Company.


122. Defendant Wey is a Member of the Board of Directors of State F aim F he and Casualty Company,

       a company, which is a completely separate and a distinctly independent company, from that of

       State Farm Mutual Automobile Insurance Company. Defendant Wey s director position is

       entirely separate in every manner, from any employee position, or any employment agreement

      held by Defendant Wey with State Farm Mutual Automobile Insurance Company or State Farm

      Fire and Casualty Company.



123. Defendant Wey is a Member of the Board of Directors of State Farm Lloyds, a company, which

       is a completely separate and a distinctly independent company, from that of State Farm Mutual

      Automobile Insurance Company. Defendant Wey s director position is entirely separate in

       every manner, from any employee position, or any employment agreement held by Defendant

       Wey with State Farm Mutual Automobile Insurance Company or State Farm Fire and Casualty

       Company.


124. Defendant Wey is a Member of the Board of Directors of State Farm County Mutual Insurance

       Company of Texas, a company, which is a completely separate and a distinctly independent

       company, from that of State Farm Mutual Automobile Insurance Company. Defendant Wey s

       director position is entirely separate in every manner, from any employee position, or any




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                      Page 99 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 100 of 126 PageID #:
                                       3280



       employment agreement held by Defendant Wey with State Farm Mutual Automobile Insurance

       Company or State Farm Fire and Casualty Company.



125. Defendant Wey is a Member of the Board of Directors Oglesby Reinsurance Company, a

       company, which is a completely separate and a distinctly independent company, from that of

       State Farm Mutual Automobile Insurance Company. Defendant Wey s director position is

       entirely separate in every mai er, from any employee position, or any employment agreement

       held by Defendant Wey with State Farm Mutual Automobile Insurance Company or State Farm

       Fire and Casualty Company.



126. Defendant Wey is a Member of the Board of Directors of Top Layer Reinsurance Ltd., a

       company, which is a completely separate and a distinctly independent company, from that of

       State Farm Mutual Automobile Insurance Company. Defendant Wey s director position is

       entirely separate in every manner, from any employee position, or any employment agreement

       held by Defendant Wey with State Farm Mutual Automobile Insurance Company or State Farm

       Fire and Casualty Company.



127. Defendant Wey is a Member of the Board of Directors of DaVinci Re Holdings Ltd., a company,

       which is a completely separate and a distinctly independent company, from that of State Farm

       Mutual Automobile Insurance Company. Defendant Wey s director position is entirely separate

       in e ery maimer, from any employee position, o any employment agreement held by Defendant

       Wey with State Farm Mutual Automobile Insurance Company or State Farm Fire and Casualty

       Company.



128. Defendant Wey is a Member of the Board of Directors of DaV inci Reinsurance Ltd., a company,

      which is a completely separate and a distinctly independent company, from that of State Farm

      Mutual Automobile Insurance Company. Defendant Wey’s director position is entirely separate

       in every manner, from any employee position, or any employment agreement held by Defendant

       Wey with State Farm Mutual Automobile Insurance Company or State Farm Fire and Casualty

       Company.




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                    Page 100 of 3 83.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 101 of 126 PageID #:
                                       3281



129. Defendant Wey is employed by State Farm Mutual Automobile Insurance Company as the

       Senior Vice President of State Farm Mutual Automobile Insurance Company.



130. Defendant Wey is employed by State Farm Fire and Casualty Company, a company distinctly

       different and independent of State Farm Mutual Automobile Insurance Company, as the

      Executive Vice President of State Farm Fire and Casualty Company.



131. Defendant Wey is employed by State Farm Lloyds, a company distinctly different and

      independent of State Farm Mutual Automobile Insurance Company, as the President of State

      Farm State Farm Lloyds.



132. Defendant Wey is employed by State Farm Lloyds, Inc., a wholly owned subsidiary of State

      Farm Lloyds, and a company distinctly different and independent of State Farm Mutual

      Automobile Insurance, as the President and Secretary of State Farm Lloyds, Inc.


             a-4. The Individual Defendant s usage of Companies owned by State Farm
        A tomobile Insurance to ensase, conduct, and partici ate in Racketeer ins Activities,



133. For a period of more than two years prior to December 15th 2011, Defendants Tipsord, Farney,

       Smith, Harbert and Wey, with the intent to defraud the Plaintiffs, in order to illegally obtain
      monies and property through the enterprises schemes and acts of fraud, conspired to unlawfully

      acquire, and maintain control directly and indirectly of enterprises which affect interstate

      commerce. Defendants Tipsord, Farney, Smith, Harbert, and Wey conspired to unlawfully

      acquire, maintain control, and to become associated with the enterprises known as:

              A. State Farm Fire and Casualty Company.
              B. State Farm Life Insurance Company.
              C. State Farm Life and Accident Company.
              D. State Farm Health Insurance Company.
              E. State Farm Bank F.S.B.
              F. State Farm Investment Management Corporation.
              G. State Farm V.P. Management Corporation.
              H. State Farm Florida Insurance Company.
              I. State Farm Insurance Guaranty Company.
              J. State Farm General Insurance Company.
              K. State Farm Lloyds, Inc.


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 101 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 102 of 126 PageID #:
                                       3282



              L. State Farm Lloyds.
              M. Oglesby Reinsurance Company.
              N. State Farm International Holding Company.
              O. State Farm Investor Services Company (Canada).
              P. State Farm County Mutual Insurance Company of Texas.
              Q. Top Layer Reinsurance Ltd.
              R.   DaVinci Re Holdings Ltd.
              S.   DaVinci Reinsurance Ltd.


134. For a period of more than two years prior to December 15th 2011 and for a significant period of

       time thereafter, Defendants Tipsord and Harbert, in abuse of their Director positions on the Board

       of Directors of State Farm Mutual Automobile Insurance Company caused the implantation of

       national corporate policies, directives, memorandums, and instructions from the Board of

       Directors of Defendant Auto necessary to establish and operate the RICO violating enterprises

       operating within the companies owned by Defendant Auto. Defendants Tipsord and Farney,

       with the intent to defraud the Plaintiffs in order to illegally obtain monies and property through
       the enterprises schemes and acts of fraud, engaged in unlawful activities to directly and

       indirectly establish the RICO violating enterprise known as the State Farm Group and directly
       caused Defendants Tipsord, Farney, Smith, Harbert, and Wey to be elected, and seated on the

       Boards of Directors of distinctly separate and independent companies owned by State Farm

       Mutual Automobile Insurance Company in order to establish, operate and maintain illegal RICO

       violating enterprises, and association in fact enterprises, as part of the conspirators State Farm

       Group fraud scheme. The enterprises which affect interstate commerce which are distinctly

       separate and independent companies from State Farm Mutual Automobile Insurance Company,

       in which the Defendants sought to, and eventually did obtain illegally control of in order to

       establish, maintain, participate and conduct the State Farm Group fraud schemes and associated

       RICO violating enterprises were:

              A. State Farm Fire and Casualty Company.
              B. State Farm Life Insurance Company.
              C. State Farm Life and Accident Company.
              D. State Farm Health Insurance Company.
              E. State Farm Bank F.S.B.
              F. State Farm Investment Management Corporation.
              G. State Farm V.P. Management Corporation.
              H. State Farm Florida Insurance Company.
              I. State Farm Insurance Guaranty Company.
              J. State Farm General Insurance Company.


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 102 of 3 83.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 103 of 126 PageID #:
                                       3283



              K. State Farm Lloyds, Inc.
              L. State Farm Lloyds.
              M. Oglesby Reinsurance Company.
              N. State Farm International Holding Company.
              O. State Farm Investor Services Company (Canada).
              P. State Farm County Mutual Insurance Company of Texas.
              Q. Top Layer Reinsurance Ltd.
              R. DaVinci Re Holdings Ltd.
              S. DaVinci Reinsurance Ltd.


135. For a period of more than two years prior to December 15th 2011 and for a significant period of

       time thereafter, once Defendants Tipsord, Farney, Smith, Harbert, and Wey were seated on the

       Board of Directors of the distinctly separate and operationally independent companies owned by

       State Farm Mutual Automobile Company, Defendants Tipsord, Farney, Smith, Harbert, and Wey

       with the intent to defraud the Plaintiffs in order to illegally obtain monies and property through
       the enterprises schemes and acts of fraud, began, in the abuse of their powers as Directors, and

       as part of the conspirators state farm group’ fraud scheme’s operational plan, to employ

       Defendants Tipsord, Farney, Smith, Harbert, and Wey as employees’ of the distinctly separate

       and operationally independent companies owned by State Fa m Mutual Automobile Insurance

       Company, in order to execute the RICO violating state farm group fraud scheme, and to

       establish, operate, and maintain the RICO violating enterprises, and RICO violating association

       in fact enterprises which conducted affairs and activities that not only affected interstate

       commerce but also conducted patterns of racketeering activity. These separate and independent

       companies which employed Defendants Tipsord, Farney, Smith, Harbert, and Wey distinctly to

       directly and indirectly conduct the individual enterprises, and conduct, participate and manage

      the subsidiary ‘association in fact’ RICO violating enterprises’ patterns of Racketeering Activity

       are:

              A. State Farm Fire and Casualty Company
              B. State Farm General Insurance Company
              C. State Farm Life Insurance Company
              D. State Farm Life and Accident Assurance Company.
              E. State Farm Health Insurance Company
              F. State Farm Management Corporation.
              G. State Farm V.P. Management Corporation.
              H. State Farm Associate’s Funds Trust
              I. State Farm Mutual Fund Trust
              J. State Farm Variable Product Trust.


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 103 of 3 83.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 104 of 126 PageID #:
                                       3284



               K. State Farm Companies Foundations.
               L. Hiroad Assurance Company Corporation.
               M. State F rm Life and Accident Assurance Company.
               N. State Farm Mutual Insurance Company of Texas.
               O. State Farm Indemnity Company
               P. State Farm Guaranty Insurance Company.
               Q. State Farm Florida Insurance Company.
               R. State Farm Lloyds
               S. State Farm Lloyds, Inc.
               T. Oglesby Reinsurance Company.


136. From on or about December 15th, 2011 until as recent as September 25th 2019, once employed

       as senior officers within the distinctly separate and independent companies owned by State Farm

       Mutual Automobile Insurance Company, Defendants Tipsord, Farney, Smith, Harbert and Wey

       with the intent to defraud the Plaintiffs in order to illegally obtain monies and property through
       the enterprises schemes and acts of fraud, established, operated, managed, conducted, and

       participated within the RICO violating enterprises, and subsidiary RICO violating association
       in fact’ enterprises activities and patterns of racketeering activities, as agreed by the conspirators

       within the greater state farm group fraud schemes’ operational plan. Defendants Tipsord,

       Farney, Smith, Harbert and Wey jointly and individually, and through the abuse of Defendant

       Tipsord and Harbert’s’ Board of Directors positions with State Farm Mutual Automobile

       Insurance Company, conducted the RICO violating activities through the fa ade of propriety’

       and began to establish, manage and conduct RICO violating activities directing employees of the

       independent and distinctly separate companies to conduct patterns of racketeering activities

       through management and control of said employees, by ‘national corporate policies’, ‘financial

      incentives’, memorandums, employee training guides, working guides, work policy directives,

      and direct verbal communications.



137. Defendants Tipsord, Farney, Smith, Harbert and Wey’s RICO violating fraud schemes and

      racketeering enterprises, while fairly complex in structure, is very simple in operation.

      Defendants Tipsord, Farney, Smith, Harbert and Wey, with the intent to defraud the Plaintiffs in

      order to illegally obtain monies and property through the enterprises’ schemes and acts of fraud,

      conspiratorially planned to defraud parties, including the Plaintiffs. The conspirators plan elied

      on conducting a fraud scheme so confusing that the average person could not easily, or readily



   PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 104 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 105 of 126 PageID #:
                                       3285



       define or understand that state farm was in fact operationally more than one company. The

       purpose of the structu e of the enterprises established, operated, and managed by Defendants

       Tipsord, Farney, Smith, Harbert, and Wey, was to defraud the Plaintiffs by using confusing and

       deceptive language, to misrepresent the facts, and materially misrepresent the operations of the

       individual companies, jointly operating and participating within the single entity fraud schemes.

       Additionally to this purposefully fraudulent and deceptive trade practices and sales activities,

       constituting a substantial pattern of racketeering activity, was the Defendants’ enterprises’

       corrupt, coercive, criminal and fraudulent post-sales’ practices, including purposeful and

       intentional criminal acts, and employment of unwitting third-parties, who due to the Defendants’

       deceptive and fraudulent practices, conduct, and management of unwitting third parties, the

       Defendants were able to use to conduct and participate in gross acts of fraudulently induced

       criminality, to conduct criminal acts of extortion, and robbery, in a sufficient and ongoing

       manner enough to establish a second and well documented pattern of racketing activities and

       behaviors of the associated ‘state farm’ enterprises, acting jointly with the Defendants’

       fraudulent and deceptive sales and racketeering enterprises operation.



138. Since January 1st, 2012, Defendants Tipsord, Farney, Smith, Harbert and Wey have conducted

       and operated RICO violating ‘the state farm grou ’ fraud schemes and racketeering enterprises

      with the intent to defraud the Plaintiffs in order to illegally obtain monies and property through
      the enterprises’ schemes and acts of fraud. The enterprises, under the control of Defendants

       Tipsord, Farney, Smith, Harbert, and Wey, operated, and conducted a series of ‘bait and switch’

      fraud schemes within the States of Texas and Florida using separate and independent companies

       State Farm Lloyds, State Farm Lloyds, Inc., State Farm County Insurance Company of Texas,

       State Farm Fire and Casualty Company, State Farm Bank F.S.B., and State Farm Florida

      Insurance Company, as well as State Farm Mutual Automobile Insurance Company’s third party

      agent’s network. Defendant Harbert directly and indirectly instructed employees of State Farm

      Mutual Automobile Insurance Company’s third-party agents network to only use the term, word,

      and phrase state farm when communicating with parties, including the Plaintiffs in order to

      sow confusion, and enable the RICO violating enter rises’ fraud schemes. Defendants Tipsord,

      Farney, Smith, Harbert and Wey instructed employees of the RICO violating enterprises to only




   PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 105 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 106 of 126 PageID #:
                                       3286



       use the term, word, and phrase state farm when communicating with parties, including the

       Plaintiffs, in order sow confusion, and enable the RICO violating enterprises fraud schemes.


139. Since January 1, 2012, in high value markets, such as Texas and Florida, Defendants Tipsord,

       Farney, Smith, Harbert and Wey RICO violating the state farm group’ fraud schemes and

       racketeering enterprises with the intent to defraud the Plaintiffs in order to illegally obtain monies

       and property through the enterprises’ schemes and acts of fraud, conduct bait and switch’ sale

       frauds where RICO violating employees of the RICO violating association in fact enterprises,

       acting in participation with and in conduct of ‘the State Farm group fraud scheme make a series

       of fraudulent statements and promises intentionally designed to deceive the consumer, obscure

       the origination, source, value, and characteristics of the products sold to the consumer. The

       RICO violating patterns of racketeering activity used by the employees under the direct and

       indirect control of Defendants Tipsord, Farney, Smith, Harbert, and Wey include:

               A. Mail fraud
               B. Wire fraud
               C. Bank fraud.


140. Since January 1st, 2012, the RICO violating association in fact enterprises with the intent to

       defraud the Plaintiffs in order to illegally obtain monies and property through the enterprises’

       schemes and acts of fraud, and directly and indirectly under the control and management of

       Defendants Tipsord, Farney, Smith, Harbert, and Wey which have conducted and participated in

       the ‘state farm group’ fraud bait and switch fraud scheme have received income derived directly

       and indirectly from a pattern of racketeering which includes:

               A. Mail fraud
               B. Wire Fraud
               C. Bank Fraud

141. Since January 1st 2012, the RICO violating association in fact enterprises with the intent to

       defraud the Plaintiffs in order to illegally obtain monies and property through the enterprises’

       schemes and acts of fraud, and directly and indirectly under the control and management of

       Defendants Tipsord, Farney, Smith, Harbert, and Wey receiving income derived directly and

       indirectly from a pattern of racketeering include:

               A. State Farm Mutual Fire Insurance Company
               B. State Farm Fire Insurance Company


   PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 106 of 3 83.
 Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 107 of 126 PageID #:
                                      3287



              C. State Farm Investment Management Corporation.
              D. State Farm V.P. Management Corporation.
              E. Oglesby Reinsurance Company
              F. State Farm Bank F.S.B.
              G. Top Layer Reinsurance Ltd.
              H. DaVinci Re Holdings Ltd.
              I. DaVinci Reinsurance Ltd.


142. Since January 1st, 2012, Defendants Tipsord, Farney, Smith, Harbert, and Wey s money

      laundering plan, and racketeering activities operating with the intent to defraud the Plaintiffs in

      order to illegally obtain monies and property through the enterprises schemes and acts of fraud,

      have included the investment of the proceeds of such unlawfully derived income invested by the

      RICO violating enterprises managed, controlled, and participated in as directors and employees

      including;
             A. State Farm Bank F.S.B.
              B. State Farm V.P. Management Corporation.
             C. Navigant Consulting
             D. Hiroad Assurance Company
             E. State Farm Investment Management Corporation.
             F. Oglesby Reinsurance Company
             G. State Farm Associates Funds Trust
             H. State Farm Mutual Fund Trust
             I. State Farm Companies Foundation
             J. DaVinci Reinsurance Ltd.
             K. DaVinci Re Holdings Ltd.
             L. State Farm Investor Services Company (Canada).

  These separate and independent companies owned by State Farm Mutual Automobile Insurance

  Company with the intent to defraud the Plaintiffs in order to illegally obtain monies and property

  through the enterprises’ schemes and acts of fraud, then invest monies, and income, and the proceeds

  of such income, in part, which was derived directly and indirectly from a pattern of racketeering

  activities in order to acquire an interest in, establish the operation and management of enterprises,

  and conduct patterns of racketeering activities which affect interstate commerce. These

  aforementioned companies often mark these investments as on behalf of State Farm Mutual

  Automobile Insurance Company’ in order to obscure the racketeering activity, and to construct the

  faqade of propriety. These aforementioned companies have invested in more than 400 distinctly

  separate and independent enterprises including:



  PLAINTIFFS' 3RD AMENDED COMPLAINT                                                         Page 107 of 383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 108 of 126 PageID #:
                                       3288



                        Name of          CUSIP      Acquired Maintain            Affecting
                        Company          Number                                 Interstate
                                                                                Commerce
                1     Nucor Corp.       670346105       Y            Y               Y
                2       Gatx Corp       361448103       Y            Y               Y

                3         Hon           438092108       Y            Y               Y
                      Industries Inc.

                4     The Newhall       651426108       Y            Y               Y
                       Land and
                      Farming Co.
                5     McCormick         579780206       Y            Y               Y
                       &amp; Co.,
                           Inc.
                6       Osmonics        688350107       Y            Y               Y
                           Inc.


                7     Helmerich         423452101       Y            Y              Y
                     &amp; Payne,
                           Inc.
                8       Precision       740189105       Y            Y               Y
                        Castparts
                          Corp.


                9       Vulcan          929160109       Y            Y              Y
                      Materials Co.

                10     Biomet Inc       090613100       Y            Y              Y

                11     Aptargroup       038336103       Y            Y              Y
                           Inc.


                12       Sigma-         826552101       Y            Y              Y
                      Aldrich Corp.

143.   Since January 1st, 2012, the RICO violating association in fact enterprises with the intent to

       defraud the Plaintiffs in order to illegally obtain monies and property through the enterprises
       schemes and acts of fraud and operating directly and indirectly under the control and

       management of Defendants Tipsord, Farney, Smith, Harbert, and Wey who manage said

       operations, activities, and conduct directly as employees of the separate and independent

       companies owned by State Farm Mutual Automobile Insurance Company. Also conduct various



   PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 108 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 109 of 126 PageID #:
                                     3289



    association in fact RICO violating enterprise schemes as part of the State Farm Group fraud

    and racketeering plan as designed within Defendants Tipsord, Farney, Smith, Harbert, and Wey

    ‘state farm group’ operating plan with the intent to defraud the Plaintiffs in order to illegally

    obtain monies and property through the enterprises’ schemes and acts of fraud, through corporate

    policies, memorandums, management directives, and contract between independent companies

    in order to conduct racketeering enterprises and racketeering activities including:

            A. Single entity trade name fraud managed and established by the Defendants and

                Defendants’ enterprises, with the intent to defraud the Plaintiffs in order to illegally

                obtain monies and property through the enterprises’ schemes and acts of fraud.

                    1) All RICO violating association in fact enterprises, including State Farm
                       Mutual Automobile Insurance Company’s third-party agents;
                       1) intentionally engage in abuse of terms, names and symbols in order to
                            confuse, mislead, misrepresent, cause mistake, make misleading
                            descriptions of fact, and make material misrepresentation of facts as to.
                              a) the characteristics of the company
                             b) the characteristics of the product
                             c) the source of the product
                             d) the origin of the product
                             e) commercial activities of ‘the state farm group’
                             f) commercial activities of State Farm Mutual Automobile Insurance
                                    Company.

                       2) engage with the intent to defraud the Plaintiffs in order to illegally obtain
                           monies and property through the enterprises’ schemes and acts of fraud,
                           in commercial advertising, promotion, and misrepresents the
                           characteristics, qualities and nature of:
                             a) the characteristics of the company, including the third-party agents’
                                    enterprise.
                             b) the characteristics of the product
                             c) the source of the product
                             d) the origin of the product
                             e) commercial activities of ‘the state farm group’
                             f) commercial activities of State Farm Mutual Automobile Insurance
                                    Company.

                    2) All RICO violating association in fact enterprises, with the intent to defraud
                       the Plaintiffs in order to illegally obtain monies and property through the
                       enterprises’ schemes and acts of fraud, including State Farm Mutual
                       Automobile Insurance Company’s third-party agents;

                        1) intentionally engage in abuse of terms, names and symbols in order to
                           confuse, mislead, misrepresent, cause mistake, make misleading


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 109 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 110 of 126 PageID #:
                                     3290



                           descriptions of fact, and make material misrepresentation in patterns of
                           racketeering activity including:
                             a) acts of wire fraud. And;
                             b) acts of mail fraud. And;
                             c) bank fraud. And;
                             d) engage in monetary transaction in property derived from specified
                                 unlawful activity.

                        2) engage with the intent to defraud the Plaintiffs in order to illegally obtain
                           monies and property through the enterprises schemes and acts of fraud,
                           in commercial advertising, promotion, and misrepresents the
                           characteristics, qualities and nature of in patterns of racketeering activity
                           including:
                             a) acts of wire fraud. And;
                             b) acts of mail fraud.

                    3) All RICO violating association in fact enterprises, with the intent to defraud
                        the Plaintiffs in order to illegally obtain monies and property through the
                        enterprises schemes and acts of fraud, including State Farm Mutual
                        Automobile Insurance Company’s third-party agents;

                        1) intentionally receive monies and payments from consumers, such as the
                            Plaintiffs, in the form of bank drafts, credit card payments, and cash issued
                            in the name of state farm’, a company that does not legally exist, and a
                            company which is not the same company as the enterprise or the
                            association in fact enterprise. This causes the issuance and acceptance of
                            a fraudulent monetary instrument.

            B. Delay through misrepresentation fraud scheme.

                    1) All RICO violating association in fact enterprises, with the intent to defraud
                       the Plaintiffs in order to illegally obtain monies and property through the
                        enterprises’ schemes and acts of fraud, including State Farm Mutual
                        Automobile Insurance Company’s third-party agents;

                        1) intentionally engage in abuse of terms, names and symbols in order to
                            confuse, mislead, misrepresent, cause mistake, make misleading
                            descriptions of fact, and make material misrepresentation of facts as to.
                              a) the characteristics of the company
                             b) the characteristics of the product
                             c) the source of the product
                             d) the origin of the product
                             e) commercial activities of ‘the state farm group’
                             f) com ercial activities of State Farm Mutual Automobile Insurance
                                    Company.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 110 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 111 of 126 PageID #:
                                     3291



                       2) engage with t e intent to defraud the Plaintiffs in order to illegally obtain
                           monies and property through the enterprises schemes and acts of fraud,
                           in false statements and fraudulent promises to mislead and obscure the
                           true intention of the RICO violating enterprises including:
                             a) the characteristics of the company, including the third-party agents’
                                   enterprise.
                            b) the characteristics of the product
                            c) the source of the product
                             d) the origin of the product
                            e) commercial activities of the state farm group’
                            f) commercial activities of State Farm Mutual Automobile Insurance
                                   Company.


                   2) All RICO violating association in fact enterprises, with the intent to defraud
                       the Plaintiffs in order to illegally obtain monies and property th ough the
                       enterprises’ schemes and acts of fraud, including State Farm Mutual
                       Automobile Insurance Company’s third-party agents;

                       1) intentionally engage in abuse of terms, names and symbols in order to
                           confuse, mislead, misrepresent, cause mistake, make misleading
                           descriptions of fact, and make material misrepresentation in patterns of
                           racketeering activity in order to conduct:
                             a) acts of wire fraud. And;
                             b) acts of mail fraud. And;
                             c) bank fraud. And;
                             d) engage in monetary transaction in property derived from specified
                                 unlawful activity.

                   3) All RICO violating association in fact enterprises, with the intent to defraud
                      the Plaintiffs in order to illegally obtain monies and property through the
                      enterprises’ schemes and acts of fraud including State Farm Mutual
                      Automobile Insurance Company’s third-party agents;

                       1) intentionally engage in fraud schemes with the knowledge said acts are
                           illegal and are specifically orchestrated to defraud the parties.

           C. Denial by Frauds and Criminality.

                   1) All RICO violating association in fact enterprises, with the intent to defraud
                      the Plaintiffs in order to illegally obtain monies and property through the
                      enterprises’ schemes and acts of fraud, including State Farm Mutual
                      Automobile Insurance Company’s third-party agents;

                       1) intentionally engage in abuse of terms, names and symbols in order to
                           confuse, mislead, misrepresent, cause mistake, make misleading
                           descriptions of fact, and make material misrepresentation of facts as to.
                             a) the characteristics of the company

PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 111 of383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 112 of 126 PageID #:
                                       3292



                                b) the characteristics of the product
                                c) the person to person relationship and distinctions between the RICO
                                    violating ente rises.
                                d) commercial activities of the state farm group
                                e) commercial activities of State Farm Mutual Automobile Insurance
                                      Company.


                          2) engage in false statements and fraudulent promises to mislead and obscure
                              the true intention of the RICO violating enterprises including:
                                a) the characteristics of the company
                                b) the characteristics of the product
                                c) the person to person relationship and distinctions between the RICO
                                    violating enterprises.
                                d) commercial activities of the state farm group
                                e) commercial activities of State Farm Mutual Automobile Insurance
                                      Company.


                      2) All RICO violating association in fact enterprises, with the intent to defraud
                          the Plaintiffs in order to illegally obtain monies and property through the
                          enterprises’ schemes and acts of fraud, including State Farm Mutual
                          Automobile Insurance Company’s third-party agents;

                          1) intentionally engage in abuse of terms, names and symbols in order to
                              confuse, mislead, misrepresent, cause mistake, make misleading
                              descriptions of fact, and make material misrepresentation in patterns of
                              racketeering activity in order to conduct:
                                a) acts of wire fraud. And;
                                b) acts of mail fraud. And;
                               c) bank fraud. And;
                               d) extortion. And;
                               e) robbery. And;
                               f) engage in monetary transaction in property derived from specified
                                   unlawful activity.

                      3) All RICO violating association in fact enterprises, with the intent to defraud
                         the Plaintiffs in order to illegally obtain monies and property through the
                         enterprises’ schemes and acts of fraud, including State Farm Mutual
                         Automobile Insurance Company’s third-party agents;

                          1) intentionally engage in fraud schemes with the knowledge said acts are
                              illegal and are specifically orchestrated to defraud the parties.


144. Defendants Tipsord, Farney, Smith, Harbert, and Wey, with the intent to defraud the Plaintiffs

       in order to illegally obtain monies and property through the enterprises’ schemes and acts of

       fraud, receive income derived directly and indirectly from patterns of racketeering activity

   PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 112 of383.
  Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 113 of 126 PageID #:
                                       3293



       conducted by the State Farm Group enterprises, which they manage, and directly and indirectly

       participate, control and conduct; including money laundering, extortion, mail fraud, wire fraud,

       bank fraud, and engaging in monetary transactions in property derived from specified unlawful

       activity.



145. Defendants Tipsord, Farney, Smith, Flarbert, and Wey, with the intent to defraud the Plaintiffs

       in o der to illegally obtain monies and property through the enterprises schemes and acts of

       fraud, receive income derived directly and indirectly from patterns of racketeering activity

       conducted by the State Farm Group’ enterprises which they manage, and directly and indirectly

       participate, control and conduct. Defendants Tipsord, Farney, Smith, Fla bert, and Wey receive

       these incomes in the form of stock’ incentive programs, investment programs, bonus payments,

       discount loans, self-depreciating loans, and associated asset transfers. These payments of

       income derived directly and indirectly from patterns of racketeering activities, which include the

       receipt of incomes from investments’ made from income, parts of income, and proceeds from

       incomes, which was derived directly and indirectly from patterns of racketeering activities, and

       the establishment and operations of enterprises engaged in interstate commerce. Including

       payments of income and monies from:


               A. State Farm Automobile Insurance Company
               B. State Farm Fire and Casualty Company
               C. State Farm General Insurance Company
               D. State Farm Life Insurance Company
               E. State Farm Life and Accident Assurance Company.
               F. State Farm Health Insurance Company
               G. State Farm Management Corporation.
               H. State Farm V.P. Management Corporation.
              I. State Farm Associate’s Funds Trust
              J. State Farm Mutual Fund Trust
              K. State Farm Variable Product Trust.
              L. State Farm Companies Foundations.
              M. Hiroad Assurance Company Corporation.
              N. State Farm Life and Accident Assurance Company.
              O. State Farm Mutual Insurance Company of Texas.
              P. State Farm Indemnity Company
              Q. State Farm Guaranty Insurance Company.
              R. State Farm Florida Insurance Company.
              S. State Farm Lloyds
              T. State Farm Lloyds, Inc.

   PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 113 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 114 of 126 PageID #:
                                     3294



            U. Oglesby Reinsurance Company.
            V. Navigant Consulting
            W. Hiroad Assurance Company
            X. State Farm Investment Management Corporation.
            Y. Oglesby Reinsurance Company
            Z. State Farm Associates Funds Trust
            AA. State Farm Mutual Fund Trust
            BB. State Farm Companies Foundation
            CC. DaVinci Reinsurance Ltd.
            DD. DaVinci Re Holdings Ltd.
            EE. State Farm Investor Services Company (Canada)
            FF. State Farm Bank F. S .B.



                       a-5 Pattern of Racketeering Activity and relatedness.

 146. Plaintiffs allege to be defrauded by the Defendants materially misrepresentation of fact that

         state farm is one company, as falsely characterized and materially misrepresented within

        the Defendants’ commercial advertising.


 147. Plaintiffs allege to be defrauded by the Defendants’ single entity fraud schemes’ and related

        ‘bait and switch’ sales fraud schemes. On or about February 18, 2016, the Defendants

        accepted monies from the Plaintiffs, due to frauds related with the Defendants Tike a good

        neighbor’ national advertising fraud scheme and fraudulent misrepresentations of RICO

        violating ente prises’ ‘sales’ representatives. This act constitutes one unique predicate act of

        wire fraud, as part of a pattern of racketeering activity.


 148. Plaintiffs have alleged to have been defrauded by the Defendants’ bait and switch’ fraud

        scheme when Defendants fraudulently induced to purchase two insurance products sold

        within the ‘state farm group’ fraud schemes. This act constitutes one unique predicate act of

        wire fraud, as part of a pattern of racketeering activity.


 149. The products bought and paid for consisted of one automobile insurance product issued and

        delivered by State Farm Mutual Automobile Insurance Company, and the other materially

        misrepresented product that was advertised by, promoted by, and offered by the RICO

        violating enterprise, but never delivered, as sold. The ‘switched’ product was a homeowners

        policy of lesser value, and issued by an independent, materially separate and financially less



 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 114 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 115 of 126 PageID #:
                                     3295



        stable company, State Farm Lloyds, which the Defendants illegally delivered to the Plai tiff

        via the US Postal Service on or about April 12, 2016.


 150. Plaintiffs allege to be defrauded by the Defendants RICO violating enterprises’ continuous

        and long-lasting false statements and false promises made over the wires by Defendants’

        employees to the Plaintiffs after Plaintiffs received the fraudulently delivered switch

        product, illegally sold and delivered in pattern of Racketeering Activity. These unique and

        individual acts of wi e fraud constitute more than 40 predicate acts of racketeering activities.


 151. Plaintiffs allege to be defrauded by the Defendants’ RICO violating enterprises’ employee

        Chuck Pedroso’s acts of extortion to obtain the Plaintiffs’ signatu e on a ‘subrogation’

        agreement which Defendants fraudulently allege was part of the ‘switch’ contract criteria.

        This act on February 27 2017, constitutes a unique and separate predicate act of racketeering

        activity.


 152. Plaintiffs allege to be defrauded by the Defendants’ RICO violating enterprises’ false

        promises and statements of RICO violating employee Chuck Pedroso’s statement state farm

        will hire an attorney to recover any monies State Farm does not pay you which was made

        to fraudulently induce Plaintiffs to signing the aforementioned ‘subrogation agreement’

        signed under duress.


 153. Plaintiffs allege to be defrauded by the extortion of third-party agents employed by the
        ‘association in fact enterprise’ which led to the robbery of the Plaintiffs by the same third-

        party agents, and other employees of association in fact RICO violating enterprises
        conducting patterns of racketeering activities. These acts on April 7th 2017, constitute two

        separate and unique predicate acts of racketeering activities.


 154. Plaintiffs allege to be defrauded by the Defendants’ continued abuse and misuse of the ‘word’

        and ‘term’ State Farm which the Defendants used to obscure the characteristics and

        commercial activities of the state farm group, and the association in fact enterprises engaged

        in patterns of racketeering activity. Defendants falsely used the terms, words, devices,

        symbols and combination of these things, in connection with commerce to misrepresent the

        nature of the commercial activities, characteristics of the activities of the enterprises, and

PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 115 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 116 of 126 PageID #:
                                     3296



        nature of the intent of the commercial activities of the enterprises in all manners

        communicated including verbally, and by the mail in the form of letters, documents,

         contracts both lawful and fraudulent, and advertisements, as well as, by the wires in the

        forms of emails, repo ts, forms, websites, webpages, and applications online. The abuse of

        names, words, and devices fraud and fraud schemes constitute more than 150 individual

        predicate acts of racketeering activities in the fraudulent use of mail and wires.


 155. The pattern and duration of the Defendants’ racketeering activity is clearly defined by the

        predicate acts of the Defendants as follows:


           A. Predicate acts related to national advertising campaigns:

                   1) Wire fraud - Tike a good neighbor’ campaign

                           a) Pattern of activity - illegal use of the wires to transmit fraud schemes
                               to propagate a scheme to illegally obtain money and property by false
                               pretenses, representations, and false promises.
                           b) Usage and purpose - to conduct and participate a single entity fraud
                               scheme and to establish a RICO violating enterprise known as ‘the
                               state farm group .
                           c) Duration - from January 1st 2012 to approximately 12th April 2019.
                           d) Predicate acts - more than 250 Million.

                   2) Mail fraud - ike a good neighbor’ campaign

                           a) Pattern of activity - illegal use of the Postal Service to transmit fraud
                               schemes to propagate a scheme to illegally obtain money and property
                               by false pretenses, representations, and false promises.
                           b) Usage and purpose - to conduct and participate a single entity fraud
                               scheme and to establish a RICO violating enterprise known as ‘the
                               state farm group .
                           c) Duration - from January 1st 2012 to approximately 12th April 2019.
                           d) Predicate acts - more than 100 Million.

                   3) Wire fraud - ‘make life go right’ campaign

                           a) Pattern of activity - illegal use of the wires to transmit fraud schemes
                               to propagate a scheme to illegally obtain money and property by false
                               pretenses, representations, and false promises.
                           b) Usage and purpose - to conduct and participate a single entity fraud
                               scheme and to establish a RICO violating enterprise known as ‘the
                               state farm group .
                           c) Duration - from June 06th, 2016 to ongoing.
                           d) Predicate acts - more than 50 Million.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 116 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 117 of 126 PageID #:
                                     3297




                   4) Mail fraud - make life go right campaign
                           a) Pattern of activity - illegal use of the Postal Service to transmit fraud
                               schemes to propagate a scheme to illegally obtain money and property
                               by false pretenses, representations, and false promises.
                           b) Usage and purpose - to conduct and participate a single entity fraud
                               scheme and to establish a RICO violating enterprise known as ‘the
                               state farm group .
                           c) Duration - from June 06th, 2016 to ongoing.
                           d) Predicate acts - more than 100 Million.

            B. Predicate acts related to abuse of logo, marks, words, terms and devices as shown in
                Paragraph 38 D. 3).

                    1) Mail fraud - abuse of marks, terms, words, and devices in business cards,

                       letters, form, reports, billing statements, and notices.

                           a) Pattern of activity - illegal use of the Postal Service to transmit fraud
                               schemes to propagate a scheme to illegally obtain money and property
                               by false pretenses, representations, and false promises.
                           b) Usage and purpose - to conduct and participate a single entity fraud
                               scheme and to establish a RICO violating enterprise known as ‘the
                               state farm group .
                           c) Duration - from January 1st 2012 to ongoing.
                           d) Predicate acts - more than 100 Million.

            C. The Predicate acts of Defendants’ Racketeering enterprises with the intent to defraud
                the Plaintiffs in order to illegally obtain monies and property through the
                Racketeering enterprises’ schemes, frauds and criminalities directed at the Plaintiffs
                which directly and proximately caused injuries and damages to the Plaintiffs’
                properties and business due to Plaintiffs’ unwitting inducement into the Defendants’
                enterprises which conducted complex and confusing patterns of racketeering
                activities which used fraudulent and misleading statements to induce the Plaintiffs
                into the complex enterprises’ schemes and then used similar deceptive, and fraudulent
                statements in order to obscure the fraudulent and deceptive trade practices, and
                criminalities of the Defendants’ RICO violating enterprises. Plaintiffs were directly
                injured due to the Defendants’ pattern of racketeering activities which included:

                    1) Wire fraud related to national advertising campaigns
                           a) Pattern of activity - illegal use of the wires to transmit and conduct
                               fraud schemes to propagate a scheme to illegally obtain money and
                               property from the Plaintiffs by false pretenses, representations, and
                               false promises.
                           b) Usage and purpose - to conduct and participate a single entity fraud
                               scheme and to conduct the fraud schemes of the RICO violating
                               enterprise known as ‘the state farm group; against the Plaintiffs.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 117 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 118 of 126 PageID #:
                                     3298


                            c) Duration - from January 1st 2012 to ongoing.
                            d) Predicate acts - more than 100.



                    2) Wire fraud due to Defendants direct engagement of the Plaintiffs by wire.

                           a) Pattern of activity - illegal use of the wires to transmit and conduct
                               fraud schemes to propagate a scheme to illegally obtain money and
                               property from the Plaintiffs by false pretenses, representations, and
                               false promises.
                           b) Usage and purpose - to conduct and participate a single entity fraud
                               scheme and to defraud the Plaintiffs through the RICO violating
                               enterprise known as the state farm group’s schemes, frauds, and
                               criminalities.
                           c) Duration - from January 1st 2012 to ongoing.
                           d) Predicate acts - more than 100.

                    3) Mail fraud due to Defendants’ direct engagement of the Plaintiffs and
                       Defendants abuse of marks, terms, words, and devices in business cards,
                       letters, form, reports, billing statements, and notices.

                           a) Pattern of activity - illegal use of the Postal Service to transmit fraud
                               schemes to propagate a scheme to illegally obtain money and property
                               by false pretenses, representations, and false promises.
                           b) Usage and purpose - to conduct and participate a single entity fraud
                               scheme and to defraud the Plaintiffs through the RICO violating
                               enterprise known as “the state farm group schemes, frauds, and
                               criminalities.
                           c) Duration - from January 1st 2012 to ongoing.
                           d) Predicate acts - more than 100.

                    4) Extortion of Plaintiffs to obtain Plaintiffs’ signatures.
                           a) Pattern of activity - to illegally obtain Plaintiffs signatures by threat
                                 state farm won’t pay you a dime if you don’t sign this now and we’ll
                               move you out of the hotel’.
                           b) Purpose - to conduct the RICO violating enterprise known as the
                               state farm group schemes, frauds, and criminalities. In order to
                               fraudulently assert the Lloyds’ contract was valid, and to create a
                               ‘reason’ not to pay $5 Million in restitution for losses resultant from a
                               fire event, Defendants had previously stated Plaintiffs were insured
                               from, in Defendants’ earlier fraudulent statements, as an extension of
                               the ‘bait and switch’ fraud scheme.
                           c) Duration February 27th, 2017.
                           d) Predicate act-1.

                    5) Extortion of Plaintiffs to obtain Plaintiffs’property.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 118 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 119 of 126 PageID #:
                                     3299



                            a) Pattern of activity - to illegally obtain Plaintiffs property by threat
                                 state farm won t pay you a dime if you don’t let us take this now
                               and we’ll kick you out today.
                           b) Purpose - to conduct the RICO violating enterprise known as the
                               state farm group schemes, frauds, and criminalities. To illegally
                               obtain and then destroy evidence of negligence on behalf of the
                               builder of Plaintiffs’ residence. To obscure the fact state farm’ also
                               insures the negligent builder and to further obscure the fact state farm’
                               is liable for the negligent loss under the builders insurance policy. To
                               prohibit Plaintiffs’ restitution for losses resultant from a fire event.
                               And to obscure Defendants’ earlier fraudulent statements, as an
                               extension of the bait and switch’ fraud scheme.
                           c) Duration - February 27th, 2017.
                           d) Predicate act - 1.

                    6) Robbery of Plaintiffs’ property by threat and force.
                           a) Pattern of activity - to illegally obtain Plaintiffs’ property by threat
                               “state farm won’t pay you a dime if you don’t let us take this now
                               and we’ll kick you out today and removal of property by force
                               consisting as physical threat, and physical removal by third party
                               agent hired by a RICO violating association in fact enterprise.
                           b) Purpose - to conduct the RICO violating enterprise known as “the
                               state farm group schemes, frauds, and criminalities. To illegally
                               obtain and then destroy evidence of negligence on behalf of the
                               builder of Plaintiffs’ residence. To obscure the fact “state farm’ also
                               insures the negligent builder and to further obscure the fact ‘state farm’
                               is liable for the negligent loss under the builders insurance policy. To
                               prohibit Plaintiffs restitution for losses resultant from a fire event.
                               And to obscure Defendants’ earlier fraudulent statements, as an
                               extension of the ‘bait and switch’ fraud scheme.
                           c) Duration -February 27th, 2017.
                           d) Predicate act - 1.

                    7) Robbery of Plaintiffs’ property by force.
                           a) Pattern of activity - RICO violating enterprises’ illegal activities to
                               illegally obtain Plaintiffs’ Automobile Insurance policy issued by
                               State Farm Mutual Automobile Insurance Company
                           b) Purpose - to conduct the RICO violating enterprise known as the
                               state farm group schemes, frauds, and criminalities. To illegally
                               obtain Plaintiffs’ assets, and to shift ‘blame’ from the RICO violating
                               enterprises, and to further financially injure Plaintiffs to inhibit their
                               ability to bring litigation against the RICO enterprises, for frauds
                               conducted by the RICO violating enterprises, and to recover damages
                               to Plaintiffs’ property and businesses.
                           c) Duration -June 28th, 2017.
                           d) Predicate act - 1.


 PLAINTIFFS 3rd AMENDED COMPLAI T                                                           Page 119 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 120 of 126 PageID #:
                                     3300




 156. The Pattern and Continuity of the Defendants Racketeering activities are clearly related by

        similarity of the predicate acts of mail and wire fraud used in the national advertising

        campaigns, and the continuity of messages, purposes, results, participants, victims, and

        methods of co ission.



 157. The Pattern and Continuity of the Defendants’ Racketeering activities are clearly related by

        similarity of the predicate acts of extortion, and the Defendants’ usage of the single entity’

        frauds in the continuity of messages, purposes, results, participants, victims, and methods of

        commission.



 158. The Pattern and Continuity of the Defendants’ Racketeering activities are clearly related by

        similarity of the predicate acts of robbery by threat and force, and the Defendants’ usage of

        ‘the single entity’ frauds in the continuity of messages, purposes, results, participants, victims,

        and methods of commission.



 159. The Defendants’ Racketeering activities are Open-Ended’ and said patterns of racketeering

        activity have occurred over a substantial period of time of more than 8 years, and there is a

        significant threat the past conduct will recur- in the future and by its very nature, projects into

        the future with a threat of repetition. Defendants conduct, management, and operation of

        enterprises have existed over a substantial period of time and there is a high level threat the

        conduct will continues the alleged enterprises conducted by the Defendants should be

        considered as their standard and ‘normal’ way of conducting the affairs of the enterprises

        which violate RICO and engage in racketeering activities, but for the Plaintiffs filing of this
        suit, and should the Plaintiffs NOT PREVAIL there is a high probability the conduct of the
        enterprises, and the operation, management, and participation of the Defendants in fraud

        schemes, criminalities and patterns of racketeering activities will continue. These threats

        exist due to:


            A. Defendants with the intent to defraud the Plaintiffs in order to illegally obtain monies
                and property through the enterprises’ schemes and acts of fraud, have shown a more



 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 120 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 121 of 126 PageID #:
                                     3301



                than 8-year long history of committing fraudulent acts and the threat of this activity
                and its repetition exists and persists:

                    1) In national commercial advertising in the conduct of, and in the connection to
                        commerce and in connection with goods and services, Defendants fail to
                        clearly state the characteristics of the state farm groups operational model
                        and fail:

                           a) to show the third-party agents under the control of State Farm Mutual
                               Automobile Insurance Company sell products from distinctly
                               different and independent companies.
                           b) to show the companies owned by State Farm are not backed’ by the
                               total assets of State Farm Mutual Automobile Insurance Company.
                            c) to clearly differenti te the difference between the individual
                                companies owned by State Farm Mutual Automobile Insurance
                                Company.
                           d) to clearly state and identify State Farm Mutual Automobile Insurance
                                Company is not a ‘holding company’.
                           e) to clearly state and identify State Farm Mutual Automobile Insurance
                                Company ONLY sells Automobile Insurance.
                           f) to clearly state and identify in a clear and concise manner the
                                differences between State Farm Mutual Automobile Insurance
                                Company and the separate and independently operating companies
                               owned by State Farm Mutual Automobile Insurance Company and the
                               products sold by third party agents acting in a network managed by
                                State Farm Mutual Automobile Insurance Company.

                    2) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                       monies and property through the enterprises’ schemes and acts of fraud, in
                       national commercial advertising in the conduct of, and in the connection to
                       commerce and in connection with goods and services, Defendants have a
                       history of using words, terms, names, symbols, devices and combination
                       thereof to make false and misleading statements, make misleading
                       descriptions of fact, make false and misleading representations of fact in order
                       to:

                           a) likely cause confusion
                                  i. as to the affiliation of commercial activities of separate
                                       companies owned by State Farm Mutual Automobile
                                       Insurance Company jointly sold by the third-party agent
                                       network and RICO violating enterprises.

                                    ii, as to the connection of commercial activities of separate
                                           companies owned by State Farm Mutual Automobile
                                           Insurance Company jointly sold by the third-party agent
                                          network and RICO violating enterprises.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 121 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 122 of 126 PageID #:
                                     3302




                                iii. as to the association of commercial activities of separate
                                        companies owned by State Farm Mutual Automobile
                                        Insurance Company jointly sold by the third-party agent
                                        network and RICO violating enterprises.

                           b) cause mistake

                                    i. as to the affiliation of commercial activities of separate
                                         companies owned by State Farm Mutual Automobile
                                         Insurance Company jointly sold by the third-party agent
                                         network and RICO violating enterprises.

                                    ii. as to the connection of commercial activities of separate
                                           companies owned by State Farm Mutual Automobile
                                          Insurance Company jointly sold by the third-party agent
                                          network and RICO violating enterprises.

                                iii. as to the association of commercial activities of separate
                                        companies owned by State Farm Mutual Automobile
                                        Insurance Company jointly sold by the third-party agent
                                       network and RICO violating enterprises.

                           c) deceive

                                    i. as to the affiliation of commercial activities of separate
                                         companies owned by State Farm Mutual Automobile
                                         Insurance Company jointly sold by the third-party agent
                                         network and RICO violating enterprises.

                                    ii. as to the connection of commercial activities of separate
                                           companies owned by State Farm Mutual Automobile
                                          Insurance Company jointly sold by the third-party agent
                                          network and RICO violating enterprises.

                                iii. as to the association of commercial activities of separate
                                        companies owned by State Farm Mutual Automobile
                                        Insurance Company jointly sold by the third-party agent
                                        network and RICO violating enterprises.

                    3) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                       monies and property through the enterprises schemes and acts of fraud, in
                       national commercial advertising in the conduct of, and in the connection to
                       commerce and in connection with goods and services, Defendants have a
                       history of using words, terms, names, symbols, devices and combination
                       thereof to make false and misleading statements, make misleading


 PLAINTIFFS 3rd AMENDED CO PLAINT                                                           Page 122 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 123 of 126 PageID #:
                                     3303



                        descriptions of fact, make false and misleading representations of fact in order
                        to:

                            a) misrepresent the nature of State Farm Mutual Automobile Insurance
                               products and those products of independent and separate companies
                                owned by State Farm Mutual Automobile Insurance Company.

                            b) misrepresent the characteristics of State Farm Mutual Automobile
                               Insurance products and those products of independent and separate
                               companies owned by State Farm Mutual Automobile Insurance
                                Company.


                            c) misrepresent the qualities of State Farm Mutual Automobile Insurance
                                products and those products of independent and separate companies
                                owned by State Farm Mutual Automobile Insurance Company.

            B. The Predicate acts of racketeering of the Defendants state farm group racketeering

                enterprise and its association in fact RICO violating enterprises are part of Defendants’

                long-term association that exists for criminal purposes as the Defendants continue to:

                    1) With the intent to defraud the Plaintiffs in order to illegally obtain monies and
                        property through the enter rises’ schemes and acts of fraud, engage in and
                        conduct fraudulent marketing practices with the intent to:
                           a) defraud parties through acts of
                                    i. confusion
                                  ii. obscurity
                                 iii. mischaracterization
                                 iv. deception
                                    v. fraud


                    2) With the intent to defraud the Plaintiffs in order to illegally obtain monies and
                        property through the enterprises’ schemes and acts of fraud, directly and
                        indirect engagement in unlawful acts and illegal activities, in association with,
                        and employment by, enterprises that conduct, operate, manage and participate
                        in Racketeering enterprises which are engaged in racketeering activities
                        including:

                           a) Mail fraud violating 18U.S.C. § 1341.
                           b) Wire fraud violating 18 U.S.C. § 1343.
                           c) Bank fraud violating 18 U.S.C. § 1344.
                           d) Extortion violating 18 U.S.C. § 1961(1), as defined in 18 U.S.C. §
                               3559(c)(2).
                           e) Robbery violating 18 U.S.C. § 1961(1).
                           f) Travel in support and promotion of racketeering activities violating 18
                               U.S.C. § 1951, and 18 U.S.C. § 1952.



 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 123 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 124 of 126 PageID #:
                                     3304



                           g) Money laundering activities violating 18 U.S.C. § 1956, as defined in
                               18 U.S.C. § 1956(c)(4).
                           h) Eng ging in monetary transactions in property derived from specified
                               unlawful activity including;
                                   i. Acts and activities, which constitute an offense in 18 U.S.C. §
                                        1961(1).
                                   ii. Financial transactions occurring at whole and in part in the
                                        United States violating 18 U.S.C. § 1957
                                             1) fraud against a foreign bank
                                              2) attem ts to defraud a foreign bank
                           i) Engaging in activities of misapplication by a bank officer violating 18
                              U.S.C. § 656.
                          j) Engaging in activities of misapplication of a bank employee violating
                               18 U.S.C. § 656.
                           k) Engaging in fraudulent bank entries violating 18 U.S.C. § 1005.
                           l) Engagement in fraudulent federal credit institution entries violating
                               18 U.S.C. § 657.

         a-6. Conduct of the Enterprises directed specificall at the Plaintiffs
              L Direct Cond ct of the State Farm Grou Racketeering Enterprise to
                                   fraudulently induce the Plaintiffs.


 160. From January 1st 2012 through todays date and ongoing, due to the unique nature of the

       internet, and due to the width, and breadth of the message expansion, due to parties making

       copies of each broadcast made by the Defendants, with the intent to defraud the Plaintiffs in

       order to illegally obtain monies and property through the enter rises schemes and acts of

       fraud, Defendant Auto, acting in a conspiracy, with the State Farm Group enterprise,

       Defendant Fire, and Defendants Tipsord, Farney, Smith, Harbert, and Wey, jointly conducted

       and participated in a national advertising campaign known as the like a good neighbor’

       commercial promotion and advertising campaign, with the intent to propagate the State Farm

       Group’s ‘single entity fraud scheme’. Defendant Auto, acting in a conspiracy, with the State

       Fa m Group enterprise, Defendant Fire, and Defendants Tipsord, Farney, Smith, Harbert,

       and Wey, jointly in conduct and participation caused the interstate distribution of writings,

       signs, signals, pictures and sounds containing false statements, pretenses, and promises with

       the intent to defraud, and execution of a scheme to defraud in order to obtain monies by fraud,

       and fraudulent means, and pretenses by unlawful interstate usage of wire, radio, and

       television transmissions and communications in interstate commerce with knowledge said

       fraudulent material would be received by the Plaintiffs. The Defendants’ fraudulent

PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 124 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 125 of 126 PageID #:
                                     3305



        marketing campaign was first viewed by the Plaintiffs on or about May 15th, 2012 and was

        viewed by television and internet streaming services, while Plaintiffs were at their various

        homes over the years located in the states of Texas, Missouri, and internationally while

        Plaintiff Vanderbol traveled on business, and watched video media via the streaming video

        internet services in the countries of Thailand, England, Switzerland, Israel, Dubai, Russia,

        and Japan on the following approximate dates, and locations:

                        a) February 14th, 2012 - Joplin, Mo.
                        b) March 25th, 2012 - Dallas, Texas.
                        c) August 5th, 2012 - Joplin, Mo.
                        d) September 9th, 2012 - Dallas, Texas.
                        e) October 28th, 2012 - Tokyo, Japan.
                        f) October 29th, 2012 - Dallas, Texas.
                        g) October 31st, 2012 - Bangkok, Thailand.
                       h) November 23rd, 2012 - Bangkok, Thailand.
                        i) December 11th, 2012 - Bangkok, Thailand.
                       j) December 24th, 2012 - Bangkok, Thailand.
                       k) December 25-26th, 2012 - Plano, Texas.
                       l) January 1st, 2013 - Bangkok, Thailand.
                       m) March 15th, 2013 - Bangkok, Thailand.
                       n) February 12th, 2013-Bangkok, Thailand.
                       o) February 19th, 2013 - Dubai, UAE.
                       p) March 3rd, 2013 - Moscow, Russia
                       q) March 15th, 2013 - Geneva, Switzerland.
                       r) March 20th, 2013 - London, England
                       s) May 5th, 2013 - Moscow, Russia.
                       t) May 11th, 2013 - Tel Aviv, Israel.
                       u) July 3rd, 2013 - Lake Kiowa, Texas.
                       v) July 3rd, 2013 - Dallas, Texas.
                       w) November 24th, 2013 - Joplin, Mo.
                       x) November 25th, 2013-Joplin, Mo.
                       y) December 23rd, 2013- Lake Kiowa, Texas.
                       z) December 24th, 2013- Lake Kiowa, Texas
                       aa) December 25th, 2013- Lake Kiowa, Texas
                       bb) December 25-26th, 2013 - Plano, Texas,
                       cc) January 15th, 2014 - Bangkok, Thailand,
                       dd) January 23rd, 2014 - Dubai, UAE
                      ee) February 3rd, 2014 - London, England,
                      ff) February 4th, 2014 - London, England,
                      gg) February 7th, 2014 - Bangkok, Thailand,
                      hh) February 8th, 2014 - Bangkok, Thailand,
                      ii) February 9th, 2014 - Bangkok, Thailand,
                      jj) April 1st, 2014 - Lake Kiowa, Texas
                      kk)May 19th 2014 - Frankfurt, Germany.


PLAINTIFFS 3RD AMENDED COMPLAINT                                                        Page 125 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134 Filed 04/06/20 Page 126 of 126 PageID #:
                                     3306



                        11) May 24th, 2014 - London, England.
                        mm) June 15th, 2014 - Tel Aviv, Israel.
                        nn) December 24th-25th 2014 - Dallas, Texas.
                        oo) February 13th, 2015 - Lake Kiowa, Texas.
                        pp) February 14th - July 20th, 2015 - Lake Kiowa, Texas.
                        qq) February 5th - May 10th, 2015 - Dallas, Texas.
                        rr) August 1st October 1st, 2015 - Lake Kiowa, Texas.
                        ss) December 11th, 2015 - Frisco, Texas.
                        tt) December 24th - 25th, 2015 - Lake Kiowa, Texas.
                        uu) February 5th, 2016 - Lake Kiowa, Texas.
                        vv)November 24th, 2016 Lake Kiowa, Texas.
                        ww) December 24th-25th, 2016 - Lake Kiowa, Texas.
                        xx) March 5th, 2017 - Gainesville, Texas.
                        yy) April 1 - June 1 - 2017, Denton, Texas.
                        zz) June 15th - 20th, 2017 - McKinney Texas.
                        aaa) July 4th, 2017 - streaming - Wisconsin.
                        bbb) August 3rd — December 28th, 2018 - Pottsboro, Texas (YouTube)
                        ccc) November 17th, 2019 - Frisco, Texas. (YouTube)
                        ddd) November 18th, 2019 — Frisco, Texas (YouTube)


            B. The Fraudulent interstate transmissions and communications consisted of writings,

                signs, signals, pictures and sounds transmitted by the wires with the average duration

                of thirty seconds each transmission. During the aforementioned period of time,

                Defendants caused the unlawful interstate transmissions of hundreds of thousands of

                hours of fraudulent materials which constantly and continuously exposed the

                Plaintiffs to the Defendants unlawfully transmitted interstate fraudulent messages

                designed to defraud the Plaintiffs in order to obtain monies by fraud, and fraudulent

                means, and false pretenses. Factually:



                    1) Defendants, in connection with goods and services in unlawful interstate
                       transmission of commercial advertising and promotion, used the term, word,
                       symbols, and devices shown or used as state farm to fraudulently portray
                        and misrepresent ‘state farm’ as one company.


                    2) Defendants, in connection with goods and services in unlawful interstate
                        transmission in commercial advertising and promotion, falsely used the term,
                       word, symbols, and devices shown or used as ‘state farm’ to fraudulently
                       portray, misrepresent and mischaracterize ‘state farm’ as a company when in
                       fact there is no company incorporated under the name ‘ state farm’.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 126 of 383.
